Exhibit 10.5

 

 

 

 

$350,000,000

 

CREDIT AGREEMENT

 

by and among

 

TRIUMPH GROUP, INC.,

 

and

 

THE BANKS PARTY HERETO

 

and

 

ROYAL BANK OF CANADA,
as Administrative Agent

 

RBC CAPITAL MARKETS,
as Lead Arranger

 

RBC CAPITAL MARKETS, PNC BANK, NATIONAL ASSOCIATION and CITIZENS BANK OF
PENNSYLVANIA,
as Joint Bookrunners

 

CITIZENS BANK OF PENNSYLVANIA and U.S. BANK, NATIONAL ASSOCIATION,
as Documentation Agents

 

and

 

PNC BANK, NATIONAL ASSOCIATION,
as Syndication Agent

 

 

 

 

Dated as of June 16, 2010

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

ARTICLE 1. CERTAIN DEFINITIONS

 

1

 

 

 

1.1

Certain Definitions

 

1

 

 

 

 

1.2

Construction

 

27

 

 

 

 

1.3

Accounting Principles

 

28

 

 

 

 

ARTICLE 2. AMOUNT AND TERMS OF COMMITMENTS

 

28

 

 

 

2.1

Term Commitments

 

28

 

 

 

 

2.2

Procedure for Borrowing

 

29

 

 

 

 

2.3

Fees

 

29

 

 

 

 

2.4

Repayment of Loans

 

29

 

 

 

 

2.5

Optional Prepayments

 

30

 

 

 

 

2.6

Mandatory Prepayments

 

30

 

 

 

 

2.7

Conversion and Continuation Options

 

31

 

 

 

 

2.8

Limitations on Tranches

 

31

 

 

 

 

2.9

Interest Rates and Payment Dates

 

31

 

 

 

 

2.10

Computation of Interest and Fees

 

32

 

 

 

 

2.11

Inability to Determine Interest Rate

 

32

 

 

 

 

2.12

Pro Rata Treatment and Payments

 

32

 

 

 

 

2.13

Requirements of Law

 

33

 

 

 

 

2.14

Taxes

 

34

 

 

 

 

2.15

Indemnity

 

36

 

 

 

 

2.16

Change of Lending Office

 

36

 

 

 

 

2.17

Replacement of Banks

 

36

 

 

 

 

2.18

Incremental Credit Extensions

 

37

 

 

 

 

ARTICLE 3. REPRESENTATIONS AND WARRANTIES

 

38

 

 

 

3.1

Representations and Warranties

 

38

 

 

 

 

ARTICLE 4. CONDITIONS OF LOANS

 

45

 

 

 

4.1

Conditions of Loans

 

45

 

 

 

 

ARTICLE 5. COVENANTS

 

49

 

 

 

5.1

Affirmative Covenants

 

49

 

 

 

 

5.2

Negative Covenants

 

53

 

 

 

 

5.3

Reporting Requirements

 

63

 

 

 

 

ARTICLE 6. DEFAULT

 

66

 

 

 

6.1

Events of Default

 

66

 

 

 

 

6.2

Consequences of Event of Default

 

69

 

i

--------------------------------------------------------------------------------


 

ARTICLE 7. THE AGENT

 

71

 

 

 

7.1

Appointment

 

71

 

 

 

 

7.2

Delegation of Duties

 

71

 

 

 

 

7.3

Exculpatory Provisions

 

71

 

 

 

 

7.4

Reliance by Administrative Agent

 

71

 

 

 

 

7.5

Notice of Default

 

72

 

 

 

 

7.6

Non-Reliance on Agents and Other Banks

 

72

 

 

 

 

7.7

Indemnification

 

72

 

 

 

 

7.8

Agent in its Individual Capacity

 

73

 

 

 

 

7.9

Successor Administrative Agent

 

73

 

 

 

 

7.10

Documentation Agents and Syndication Agent

 

73

 

 

 

 

ARTICLE 8. MISCELLANEOUS

 

73

 

 

 

8.1

Amendments and Waivers

 

73

 

 

 

 

8.2

Notices

 

74

 

 

 

 

8.3

No Waiver; Cumulative Remedies

 

75

 

 

 

 

8.4

Survival of Representations and Warranties

 

75

 

 

 

 

8.5

Payment of Expenses

 

75

 

 

 

 

8.6

Successors and Assigns; Participations and Assignments

 

76

 

 

 

 

8.7

Adjustments; Set-Off

 

79

 

 

 

 

8.8

Counterparts

 

79

 

 

 

 

8.9

Severability

 

79

 

 

 

 

8.10

Integration

 

79

 

 

 

 

8.11

GOVERNING LAW

 

79

 

 

 

 

8.12

Submission to Jurisdiction; Waivers

 

79

 

 

 

 

8.13

Acknowledgements

 

80

 

 

 

 

8.14

Release of Guaranties and Liens

 

80

 

 

 

 

8.15

Confidentiality

 

80

 

 

 

 

8.16

WAIVERS OF JURY TRIAL

 

81

 

 

 

 

8.17

USA Patriot Act

 

81

 

 

 

 

8.18

Intercreditor Agreement and Collateral Agency Agreement

 

81

 

LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES

 

SCHEDULE 1.1(B)

 

-

BANKS

SCHEDULE 1.1(C)

 

-

ACQUISITION RELATED EXPENSES

SCHEDULE 1.1(E)

 

-

EXCLUDED LETTERS OF CREDIT

SCHEDULE 1.1(M)

 

-

MORTGAGED PROPERTY

SCHEDULE 1.1(P)

 

-

PERMITTED LIENS

SCHEDULE 3.1.2

 

-

CAPITALIZATION

SCHEDULE 3.1.3

 

-

SUBSIDIARIES

 

ii

--------------------------------------------------------------------------------


 

SCHEDULE 3.1.7

 

-

LITIGATION

SCHEDULE 3.1.8

 

-

TITLE TO PROPERTY

SCHEDULE 3.1.20

 

-

EMPLOYEE BENEFIT PLAN DISCLOSURES

SCHEDULE 3.1.21

 

-

EMPLOYMENT MATTERS

SCHEDULE 3.1.22

 

-

ENVIRONMENTAL MATTERS

SCHEDULE 3.1.25(a)

 

-

UCC FILING JURISDICTIONS

SCHEDULE 3.1.25(b)

 

-

MORTGAGE FILING JURISDICTIONS

SCHEDULE 3.1.26

 

-

PARTNERSHIP AGREEMENTS AND

 

 

 

LIMITED LIABILITY COMPANY AGREEMENTS

SCHEDULE 5.2.1

 

-

EXISTING INDEBTEDNESS

SCHEDULE 5.2.4

 

-

EXISTING INVESTMENTS

SCHEDULE 5.2.7

 

-

PAYMENT DISCOUNT ARRANGEMENTS

 

EXHIBITS

 

 

 

 

 

 

 

EXHIBIT 1.1(A)

 

-

ASSIGNMENT AND ASSUMPTION

EXHIBIT 1.1(E)

 

-

EXEMPTION CERTIFICATE

EXHIBIT 1.1(G)

 

-

GUARANTEE AND COLLATERAL AGREEMENT

EXHIBIT 1.1(I)(1)

 

-

INTERCOMPANY SUBORDINATION AGREEMENT

EXHIBIT 1.1(I)(2)

 

-

INTERCREDITOR AGREEMENT

EXHIBIT 5.3.3

 

-

COMPLIANCE CERTIFICATE

 

iii

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT is dated as of June 16, 2010, and is made by and among
TRIUMPH GROUP, INC., a Delaware corporation (the “Borrower”), the BANKS (as
hereinafter defined) from time to time party hereto, ROYAL BANK OF CANADA, in
its capacity as Administrative Agent for the Banks under this Agreement
(hereinafter referred to in such capacity as the “Administrative Agent”), PNC
BANK, NATIONAL ASSOCIATION, in its capacity as syndication agent for the Banks
under this Agreement (hereinafter referred to in such capacity as the
“Syndication Agent”), and CITIZENS BANK OF PENNSYLVANIA and U.S. BANK, NATIONAL
ASSOCIATION, in their capacities as documentation agent for the Banks under this
Agreement (herein referred to in such capacity as the “Documentation Agents”).

 

The parties hereto hereby agree as follows:

 

ARTICLE 1.



CERTAIN DEFINITIONS

 

1.1           Certain Definitions.

 

In addition to words and terms defined elsewhere in this Agreement, the
following words and terms shall have the following meanings, respectively,
unless the context hereof clearly requires otherwise:

 

“ABR” shall mean for any day, a rate per annum equal to the greater of (a) 2.5 %
and (b) the greatest of (i) the Prime Rate in effect on such day, (ii) the
Federal Funds Effective Rate in effect on such day plus ½ of 1.0% and (iii) the
Eurodollar Base Rate announced on that day (or the next preceding day for which
the Eurodollar Base Rate is announced if there is no announcement on such day)
for an interest period of one month plus 1.0%; provided, however, that during
the period commencing on the Closing Date and ending on the date that is thirty
days following the Closing Date (or such earlier date as shall be specified by
the Administrative Agent on which Eurodollar Loans have become available), “ABR”
shall mean the higher of 1.5 % and the rate per annum equal to the rate
determined by the Administrative Agent to be the offered rate that appears on
the page of the LIBOR01 screen (or any successor thereto) that displays an
average British Bankers Association Interest Settlement Rate for deposits in
Dollars with a term equivalent to one month, determined as of approximately
11:00 a.m. (London time) on the Closing Date plus 1.0%.  Any change in the ABR
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective as of the opening of business on the effective day of such change in
the Prime Rate or the Federal Funds Effective Rate, respectively, and each rate
determined by reference to the Eurodollar Base Rate shall take effect on the day
of announcement of such rate.

 

“ABR Loans” shall mean Loans the rate of interest applicable to which is based
upon the ABR

 

“Acquisition” shall mean the acquisition of all of the equity ownership
interests of Vought by the Borrower pursuant to the Acquisition Agreement.

 

“Acquisition Agreement” shall mean the Agreement and Plan of Merger dated as of
March 23, 2010 by and among Vought, the Borrower, Spitfire Merger Corporation
and TC Group, L.L.C.

 

“Additional Bank” shall have the meaning assigned to such term in Section 2.18.

 

“Adjusted Funding Target Attainment Percentage” shall mean the adjusted funding
target attainment percentage as defined in Sections 206(g)(9) of ERISA and
436(j)(2) of the Internal Revenue Code.

 

“Adjustment Date” shall have the meaning assigned to such term in the definition
of “Applicable Pricing Grid”.

 

“Administrative Agent” shall mean Royal Bank of Canada, and its successors and
assigns, as Administrative Agent, together with any of its successors.

 

--------------------------------------------------------------------------------


 

“Administrative Agent’s Fee Letter” shall mean the Fee Letter, dated as of
March 23, 2010, between the Borrower and the Administrative Agent.

 

“Affiliate” as to any Person shall mean any other Person (i) which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (ii) which beneficially owns or holds 10% or more of any class of the
voting or other equity interests of such Person, or (iii) 10% or more of any
class of voting interests or other equity interests of which is beneficially
owned or held, directly or indirectly, by such Person.  “Control”, as used in
this definition, shall mean the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ownership of voting securities, by contract or otherwise,
including the power to elect a majority of the directors or trustees of a
corporation or trust, as the case may be.

 

“Agents” shall mean the collective reference to the Syndication Agent, the
Documentation Agents and the Administrative Agent.

 

“Aggregate Exposure” shall mean, with respect to any Bank at any time, an amount
equal to (a) until the Closing Date, the aggregate amount of such Bank’s
Commitments at such time and (b) thereafter, the aggregate then unpaid principal
amount of such Bank’s Loans then outstanding.

 

“Aggregate Exposure Percentage” shall mean, with respect to any Bank at any
time, the ratio (expressed as a percentage) of such Bank’s Aggregate Exposure at
such time to the Aggregate Exposure of all Banks at such time.

 

“Agreement” shall mean this Credit Agreement, as the same may be supplemented,
amended, amended and restated or otherwise modified from time to time, including
all schedules and exhibits.

 

“Ancillary Security Documents” shall mean title insurance, existing or otherwise
available surveys, lien searches, flood insurance certifications, phase I
environmental assessments or phase II environmental assessments, as applicable,
opinions of counsel and such other documents and certifications as may be
reasonably requested by the Administrative Agent, all as of a recent date and
reasonably satisfactory to the Administrative Agent.

 

“Anti-Terrorism Laws” shall mean any Laws relating to terrorism or money
laundering, including Executive Order No. 13224, the USA Patriot Act, the Laws
comprising or implementing the Bank Secrecy Act, and the Laws administered by
the United States Treasury Department’s Office of Foreign Asset Control (as any
of the foregoing Laws may from time to time be amended, renewed, extended, or
replaced).

 

“Applicable Margin” shall mean a percentage per annum equal to (a) with respect
to ABR Loans, 2.00% and (b) with respect to Eurodollar Loans, 3.00%; provided
that, that on and after the first Adjustment Date occurring after the completion
of one full fiscal quarter of the Borrower after the Closing Date, the
Applicable Margin will be determined pursuant to the Applicable Pricing Grid.

 

“Applicable Percentage” shall mean 50%; provided that, on any date of
determination, the Applicable Percentage shall be reduced to (i) 25% if the
Total Leverage Ratio for the Test Period then in effect is greater than or equal
to 2.5 : 1.0 but less than 3.5 : 1:0 and (ii) 0% if the Total Leverage Ratio for
the Test Period then in effect is less than 2.5 : 1.0.

 

“Applicable Pricing Grid” shall mean the table set forth below:

 

Total Leverage Ratio

 

Applicable Margin for
Eurodollar Loans

 

Applicable Margin for
ABR Loans

 

>2.0 : 1.00

 

3.0

%

2.0

%

<2.0 : 1.00

 

2.75

%

1.75

%

 

2

--------------------------------------------------------------------------------


 

For the purposes of the Applicable Pricing Grid, changes in the Applicable
Margin resulting from changes in the Total Leverage Ratio shall become effective
on the date (the “Adjustment Date”) that is three Business Days after the date
on which financial statements are delivered to the Banks pursuant to
Section 5.3.1 or 5.3.2, as applicable, and shall remain in effect until the next
change to be effected pursuant to this paragraph.  If any financial statements
referred to above are not delivered within the time periods specified in
Section 5.3.1 or 5.3.2, as applicable, then, until the date that is three
Business Days after the date on which such financial statements are delivered,
the highest rate set forth in each column of the Applicable Pricing Grid shall
apply. Each determination of the Total Leverage Ratio pursuant to the Applicable
Pricing Grid shall be made in a manner consistent with the determination thereof
pursuant to Section 5.2.16.

 

“Applicable Pro Forma Reporting Period” shall mean with respect to any Permitted
Acquisition, the most recent 4-quarter period ending prior to the date of such
Permitted Acquisition for which financial statements have been delivered (or
were due to be delivered) by the Borrower in accordance with Sections 5.3.1 or
5.3.2.

 

“Approved Fund” shall have the meaning assigned to such term in Section 8.6.

 

“Asset Sale” shall mean any Disposition of property or series of related
Dispositions of property (excluding any such Disposition permitted by clauses
(i), (ii), (iii), (iv), (vi) and (viii) of Section 5.2.7) that yields gross
proceeds to the Borrower and its Subsidiaries (valued at the initial principal
amount thereof in the case of non-cash proceeds consisting of notes or other
debt securities and valued at fair market value in the case of other non-cash
proceeds) in excess of $3,000,000.

 

“Assignee” shall have the meaning assigned to such term in Section 8.6(b).

 

“Assignment and Assumption” shall mean an Assignment and Assumption,
substantially in the form of Exhibit 1.1(A).

 

“Authorized Officer” shall mean those individuals, designated by written notice
to the Administrative Agent from the Borrower, authorized to execute notices,
reports and other documents on behalf of the Borrower required hereunder.  The
Borrower may amend such list of individuals from time to time by having the
Borrower give written notice of such amendment on its behalf to the
Administrative Agent.

 

“Availability” shall have the meaning assigned to such term in the Revolving
Credit Agreement as in effect on the date hereof.

 

“B&R” shall mean B. & R. Machine & Tool Corp.

 

“B&R Promissory Note” shall mean that Promissory Note issued by the Borrower to
B. & R. Machine & Tool Corp. in an aggregate principal amount not to exceed
$9,500,000.

 

“Bank-Provided Hedge” shall mean an Interest Rate Hedge or other hedging
transaction which is provided by any Bank or any Affiliate thereof and meets the
following requirements: such Interest Rate Hedge or other hedging transaction
(i) is documented in a standard International Swap Dealer Association agreement,
(ii) provides for the method of calculating the reimbursable amount of the
provider’s credit exposure in a reasonable and customary manner, and (iii) is
entered into for hedging (rather than speculative) purposes.  The liabilities of
the Borrower or any Guarantor to the provider of any Bank-Provided Hedge (the
“Hedge Liabilities”) shall be “Obligations” hereunder, guaranteed obligations
under the Guarantee and Collateral Agreement and otherwise treated as
Obligations for purposes of each of the other Loan Documents.  The Liens
securing the Hedge Liabilities shall be pari passu with the Liens securing all
other Obligations under this Agreement and the other Loan Documents.

 

“Banks” shall mean the financial institutions named on Schedule 1.1(B) and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Bank.

 

3

--------------------------------------------------------------------------------


 

“Benefit Arrangement” shall mean at any time any material “employee benefit
plan,” within the meaning of Section 3(3) of ERISA, which is neither a Plan nor
a Multiemployer Plan and which is maintained, sponsored or otherwise contributed
to by any member of the ERISA Group.

 

“Benefitted Bank” shall have the meaning assigned to such term in
Section 8.7(a).

 

“Blocked Person” shall have the meaning assigned to such term in
Section 3.1.24.2.

 

“Borrower” shall have the meaning assigned to such term in introductory
paragraph of this Agreement.

 

“Borrowing Date” shall mean any Business Day specified by the Borrower as a date
on which the Borrower requests the relevant Banks to make Loans hereunder.

 

“Business Day” shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in New York City and if the applicable Business Day relates to any
Eurodollar Loan, such day must also be a day on which dealings are carried on in
the London interbank market.

 

“Capital Expenditures” shall mean for any period, with respect to any Person,
the aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries.

 

“Capital Lease Obligations” shall mean, as to any Person, any obligation of such
Person under a lease that is required to be capitalized for financial reporting
purposes in accordance with GAAP; and (x) the amount of Indebtedness represented
by such obligations shall be the capitalized amount of such obligation
determined in accordance with GAAP and (y) the stated maturity thereof shall be
the date of the last payment of rent or any other amount due under such lease
prior to the first date upon which such lease may be terminated by the lessee
without payment of a penalty.

 

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants or options to purchase any of the foregoing.

 

“Carlyle Affiliated Institutional Lender” shall mean (x) any investment fund
managed or advised by Affiliates of Carlyle that is a bona fide debt fund and
(y) any bank, insurance company, investment bank or commercial finance company
that is an Affiliate of Carlyle, in the case of each of clauses (x) and (y) that
extends credit or buys loans in the ordinary course of business and makes
investment (and, where applicable, voting) decisions under the supervision of an
investment committee that is independent of any investment committee that
supervises the equity-related investment and voting decisions of Carlyle.

 

“Carlyle Affiliated Bank” shall mean Carlyle or any Affiliate thereof (other
than the Borrower or any Subsidiary thereof) that is not a Carlyle Affiliated
Institutional Lender.

 

“Carlyle” shall mean The Carlyle Group and its Affiliates (but excluding any
operating portfolio companies of the foregoing), in each case so long as it is
an Affiliate of the Borrower.

 

“Cash Equivalents” shall mean, at any time, (i) any evidence of Indebtedness
with a maturity date of ninety (90) days or less issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof; provided that the full faith and credit of the United
States of America is pledged in support thereof; (ii) certificates of deposit or
bankers’ acceptances with a maturity of (a) ninety (90) days or less of any
financial institution that is a member of the Federal Reserve System having
combined capital and surplus and undivided profits of not less than
$500,000,000.00 and (b) twenty-four months or less of any financial institution

 

4

--------------------------------------------------------------------------------


 

that meets the requirements of clause (ii)(a) and is a Bank hereunder;
(iii) commercial paper (including variable rate demand notes) with a maturity of
ninety (90) days or less issued by a corporation (except the Borrower, any
Guarantor or any Affiliate of any of them) organized under the laws of any State
of the United States of America or the District of Columbia and rated at least
A-1 by Standard & Poor’s Ratings Service, a division of The McGraw-Hill
Companies, Inc. or at least P-1 by Moody’s Investors Service, Inc.;
(iv) repurchase obligations with a term of not more than thirty (30) days for
underlying securities of the types described in clause (i) above entered into
with any financial institution having combined capital and surplus and undivided
profits of not less than $500,000,000.00; (v) repurchase agreements and reverse
repurchase agreements relating to marketable direct obligations issued or
unconditionally guaranteed by the United States of America or issued by any
governmental agency thereof and backed by the full faith and credit of the
United States of America, in each case maturing within ninety (90) days or less
from the date of acquisition; provided that, the terms of such agreements comply
with the guidelines set forth in the Federal Financial Agreements of Depository
Institutions with Securities Dealers and Others, as adopted by the Comptroller
of the Currency on October 31, 1985; and (vi) investments in money market funds
and mutual funds which invest substantially all of their assets in securities of
the types described in clauses (i) through (v) above.

 

“Cash Management Agreement” shall have the meaning assigned to such term in the
Revolving Credit Agreement as in effect on the date hereof.

 

“Change in Law” shall mean (a) the adoption of any law, rule, regulation,
directive or documentation requirement, or (b) any change in any law, rule,
regulation, directive or documentation requirement or in the interpretation or
application thereof by any Official Body.

 

“Chatsworth Property” shall mean that certain land and improvements thereon
commonly known as 9301 Mason Avenue, Chatsworth, Los Angeles County, CA 91311.

 

“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 4.1 shall have been satisfied, which date is June 16, 2010.

 

“Collateral” shall mean the Pledged Collateral, the UCC Collateral, the
Intellectual Property Collateral and the Real Property Collateral.

 

“Collateral Agent” shall have the meaning assigned to such term in
Section 6.2.5.2.

 

“Collateral Documents” shall mean the Guarantee and Collateral Agreement, the
Mortgages, the IDB Mortgages and any other documents delivered under this
Agreement granting Liens in favor of the Administrative Agent as collateral
security for the Obligations.

 

“Collateral Agency Agreement” shall mean the Collateral Agency Agreement dated
as of June 16, 2010, by and among the Loan Parties, PNC Bank, National
Association, Brown Harriman & Co. and the Administrative Agent.

 

“Commitment” shall mean, as to any Bank, the obligations of such Bank, if any,
to make a Loan to the Borrower in a principal amount not to exceed the amount
set forth under the heading “Commitment” opposite such Bank’s name on Schedule
1.1(B).  The original aggregate amount of the Commitments is $350,000,000.

 

“Company Material Adverse Change” shall mean (in each case, prior to giving
effect to the Acquisition) any change, effect, event, occurrence, circumstance,
state of fact or development that has a material adverse effect on the financial
condition, business or results of operations of the Borrower or Vought, as
applicable, and its Subsidiaries, taken as a whole (provided, however, that a
“Company Material Adverse Change” shall not be deemed to include any change,
effect, event, occurrence, circumstance, state of fact or development to the
extent resulting from, or any change, effect, event, occurrence, circumstance,
state of fact or development arising out of, (A) any change after March 23, 2010
in law, rules, regulations or accounting standards or authoritative
interpretations thereof; (B) any change arising after December 31, 2009 in
general U.S. or global economic conditions, or changes therein, including
interest rates or currency exchange rates; (C) general political conditions or

 

5

--------------------------------------------------------------------------------


 

changes therein, acts of war, sabotage or terrorism or natural disasters
occurring after December 31, 2009 and not specifically related to the Borrower
or Vought, as applicable, or its Subsidiaries (including the commencement,
continuation or escalation of armed hostilities or other material national or
international calamity); (D) the announcement of the transactions contemplated
by the Acquisition Agreement or the performance of the Acquisition Agreement,
including the consummation of the transactions contemplated thereby; (E) any
change affecting the aerospace and defense industries generally; or (F) any
action or omission required pursuant to the terms of the Acquisition Agreement,
in each case of (A), (B), (C) and (E), except to the extent that the effects of
such changes are disproportionately adverse to the Borrower or Vought, as
applicable, and its Subsidiaries, taken as a whole, as compared to other
companies in the industry in which such party and its Subsidiaries operate).

 

“Conduit Bank” shall mean any special purpose corporation organized and
administered by any Bank for the purpose of making Loans otherwise required to
be made by such Bank and designated by such Bank in a written instrument;
provided, that the designation by any Bank of a Conduit Bank shall not relieve
the designating Bank of any of its obligations to fund a Loan under this
Agreement if, for any reason, its Conduit Bank fails to fund any such Loan, and
the designating Bank (and not the Conduit Bank) shall have the sole right and
responsibility to deliver all consents and waivers required or requested under
this Agreement with respect to its Conduit Bank, and provided, further, that no
Conduit Bank shall (a) be entitled to receive any greater amount pursuant to
Section 2.13, 2.14, 2.15 or 8.5 than the designating Bank would have been
entitled to receive in respect of the extensions of credit made by such Conduit
Bank or (b) be deemed to have any Commitment.

 

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum dated May 6, 2010 and furnished to certain Banks.

 

“Consideration shall mean with respect to any Permitted Acquisition, the
aggregate of (i) the cash paid by any Loan Party, or a Subsidiary thereof,
directly or indirectly, to the seller in connection therewith, (ii) the
Indebtedness incurred or assumed by any Loan Party or a Subsidiary thereof,
whether in favor of the seller or otherwise and whether fixed or contingent,
(iii) any Guaranty (whether or not constituting Indebtedness) given or incurred
by any Loan Party or a Subsidiary thereof, in connection therewith, and (iv) any
other consideration given or obligation incurred by any Loan Party or a
Subsidiary thereof in connection therewith.

 

“Consolidated Adjusted EBITDA” shall mean, for any period of determination,
Consolidated EBITDA of the Borrower and its Subsidiaries subject to the
following adjustments:

 

(1)           For any period in which the Borrower or one of its Subsidiaries
has completed a Permitted Acquisition, the calculation of Consolidated Adjusted
EBITDA for such period shall reflect, on a pro forma basis, the financial
performance of the acquired entity or assets, as though the acquisition had been
completed at the beginning of the period of determination, provided that any of
the following conditions is met with respect to such acquisition:

 

(i)            Either: (a) the financial statements of the Person acquired for
the fiscal year immediately preceding the date of such Permitted Acquisition
have been audited or (b) the financial statements of the Person acquired for the
Applicable Pro Forma Reporting Period have been supported by a third party due
diligence report, provided that such audit or due diligence report was performed
by a nationally recognized firm (or another firm acceptable to the
Administrative Agent) and is in form and substance reasonably satisfactory to
the Administrative Agent;

 

OR

 

(ii)           the acquired EBITDA for the Applicable Pro Forma Reporting Period
is less than (15%) of the Consolidated Adjusted EBITDA for such period,
excluding such acquired EBITDA;

 

OR

 

6

--------------------------------------------------------------------------------


 

(iii)          the Required Banks shall have approved the inclusion of such
acquired EBITDA in the computation of “Consolidated Adjusted EBITDA” for the
Applicable Pro Forma Reporting Period and subsequent fiscal periods of the
Borrower.

 

(2)           For any period in which the Borrower or one of its Subsidiaries
has completed a sale or disposition permitted under Sections
5.2.7(v) or 5.2.7(vii) [Dispositions of Assets or Subsidiaries], the calculation
of Consolidated Adjusted EBITDA for such period shall omit the financial
performance of the entity or assets sold or disposed of, as though such sale or
disposition had been completed at the beginning of the period of determination.

 

Consolidated Adjusted EBITDA shall be determined at the end of each fiscal
quarter for the previous four quarters.

 

Notwithstanding the definition of Consolidated Adjusted EBITDA, and in order to
give effect to the Acquisition, on a pro forma basis, in determining
Consolidated Adjusted EBITDA for all purposes under this Agreement, (i) the
following amounts: shall be added to Consolidated Adjusted EBITDA for the
following fiscal quarters completed immediately preceding the Closing Date:
$61,300,000 for the fiscal quarter ended March 31, 2010, $70,900,000 for the
fiscal quarter ended December 31, 2009, $62,400,000 for the fiscal quarter ended
September 30, 2009 and $63,100,000 for the fiscal quarter ended June 30, 2009 
and (ii) up to $40,000,000 of nonrecurring, third party expenses directly
incurred in connection with the Acquisition and the financing thereof,
identified on Schedule 1.1(C) to be delivered prior to the date of required
delivery of the first Compliance Certificate following the Closing Date, shall
be added to Consolidated Adjusted EBITDA for the fiscal quarter in which the
Closing Date occurs, but only to the extent that such expenses were actually
expensed during such fiscal quarter

 

“Consolidated Current Assets” shall mean at any date, all amounts (other than
cash and Cash Equivalents) that would, in conformity with GAAP, be set forth
opposite the caption “total current assets” (or any like caption) on a
consolidated balance sheet of the Borrower and its Subsidiaries at such date.

 

“Consolidated Current Liabilities” shall mean at any date, all amounts that
would, in conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Subsidiaries at such date, but excluding (a) the current
portion of any Funded Debt of the Borrower and its Subsidiaries and (b) without
duplication of clause (a) above, all Indebtedness consisting of Revolving Loans
or Swingline Loans (or like liabilities under agreements other than the
Revolving Credit Agreement) to the extent otherwise included therein.

 

“Consolidated EBITDA” shall mean, with respect to any Person for any period:

 

(i)  the sum of, without duplication, the amounts for such period, taken as a
single accounting period of (in each case (other than clause (a) below), to the
extent the same was deducted in computing Consolidated Net Income):

 

(a)  Consolidated Net Income;

 

(b)  Consolidated Non-Cash Charges;

 

(c)  Consolidated Interest Expense;

 

(d) Consolidated Income Tax Expense;

 

(ii)  any non-recurring expenses or charges related to any equity offering,
investments permitted under Section 5.2.4(v) (but only if such investment is
made in a Joint Venture), (vi), (viii) and (x), recapitalization or Indebtedness
permitted to be made under this Agreement (whether or not successful); less

 

7

--------------------------------------------------------------------------------


 

(ii)  the amount of extraordinary, non-recurring or unusual gains, including
gains from asset sales outside the ordinary course of business and pension
income recognized under FAS 87 or otherwise, to the extent the same were
included in calculating Consolidated Net Income

 

“Consolidated Income Tax Expense” shall mean, with respect to any Person for any
period, the provision for federal, state, local and foreign income taxes of such
Person and its Subsidiaries for such period as determined on a consolidated
basis in accordance with GAAP paid or accrued during such period, including any
penalties and interest related to such taxes or arising from any tax
examinations, to the extent the same were deducted in computing Consolidated Net
Income.

 

“Consolidated Interest Expense” shall mean, with respect to any Person for any
period, without duplication, the sum of:

 

(i)  the total interest expense of such Person and its Subsidiaries for such
period as determined on a consolidated basis in accordance with GAAP, including,
without limitation:

 

(a)  any amortization of Indebtedness discount;

 

(b) the net cost under any Interest Rate Hedge (including any amortization of
discounts);

 

(c)  the interest portion of any deferred payment obligation;

 

(d)  all commissions, discounts and other fees and charges owed with respect to
letters of credit, bankers’ acceptances, financing activities or similar
activities; and

 

(e)  all accrued interest;

 

(ii) the interest component of Capital Lease Obligations paid, accrued and/or
scheduled to be paid or accrued by such Person and its Subsidiaries during such
period determined on a consolidated basis in accordance with GAAP; and

 

(iii) all capitalized interest of such Person and its Subsidiaries for such
period;

 

provided, however, that Consolidated Interest Expense will exclude (I) the
amortization or write-off of debt issuance costs and deferred financing fees,
commissions, fees and expenses, (II) any expensing of interim loan commitment
and other financing fees and (III) any interest on the Convertible Notes to the
extent not paid in cash.

 

“Consolidated Net Income” shall mean for any fiscal period the net income of the
Borrower and its Subsidiaries for such period determined and consolidated in
accordance with GAAP; provided that:

 

(i)            the net income (but not loss) of any Person that is accounted for
by the equity method of accounting shall be included only to the extent of the
amount of dividends or distributions paid in cash to the specified Person or a
Subsidiary thereof;

 

(ii)           the net income of any Subsidiary shall be excluded to the extent
that the declaration or payment of dividends or similar distributions by that
Subsidiary of that net income is not at the date of determination permitted
without any prior governmental approval (that has not been obtained) or,
directly or indirectly, by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Subsidiary or its equity holders;

 

(iii)          the net income of any Person acquired during the specified period
for any period prior to the date of such acquisition shall be excluded, except
to the extent permitted in the definition of Consolidated Adjusted EBITDA;

 

8

--------------------------------------------------------------------------------


 

(iv)          gains or losses on asset sales (other than sales of inventory and
other assets in the ordinary course of business) shall be excluded;

 

(v)           the cumulative effect of a change in accounting principles shall
be excluded;

 

(vi)          notwithstanding clause (i) above, the net income (or loss)
attributable to any discontinued operations shall be excluded; and

 

(vii)         settlement or curtailment charges recognized under FAS 88 shall be
excluded.

 

“Consolidated Net Worth” shall mean as of any date of determination total
stockholders’ equity of the Borrower and its Subsidiaries as of such date
determined and consolidated in accordance with GAAP.

 

“Consolidated Non-Cash Charges” shall mean, with respect to any Person for any
period, the aggregate depreciation, amortization (including amortization of
goodwill, other intangibles, deferred financing fees, debt issuance costs,
commissions, fees and expenses) and non-cash charges and non-cash expenses of
such Person and its Subsidiaries, including, without limitation, non-cash
charges and non-cash expenses related to stock-based compensation, goodwill
impairments or fixed asset writedowns and non-cash pension expense, reducing
Consolidated Net Income of such Person and its Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP (excluding such
charges constituting an extraordinary item of loss or any charge which requires
an accrual of or a reserve for cash charges for any future period).

 

“Consolidated Senior Net Indebtedness” shall mean Consolidated Total Net
Indebtedness less Subordinated Indebtedness.

 

“Consolidated Total Indebtedness” shall mean as of any date of determination the
aggregate of all Indebtedness of the Borrower and its Subsidiaries as of such
date determined and consolidated in accordance with GAAP.

 

“Consolidated Total Net Indebtedness” shall mean as of any date of determination
the aggregate of all Indebtedness of the Borrower and its Subsidiaries as of
such date determined and consolidated in accordance with GAAP minus unrestricted
cash and Cash Equivalents in excess of $25,000,000 which are held by the
Borrower or any other Loan Party and maintained or managed by a Bank or an
Affiliate of a Bank or any Revolving Credit Bank or Affiliate thereof. 
Consolidated Total Net Indebtedness shall be measured at the end of each fiscal
quarter.

 

“Consolidated Working Capital” shall mean at any date, the excess of
Consolidated Current Assets on such date over Consolidated Current Liabilities
on such date.

 

“Convertible Debt Documents” shall mean the Convertible Note Indenture and the
Convertible Notes, in each case as amended, supplemented or modified from time
to time.

 

“Convertible Note Indenture” shall mean the indenture pursuant to which the
Convertible Notes are issued.

 

“Convertible Notes” shall mean the $179,050,000 Senior Subordinated Notes due
2026 of the Borrower.

 

“Cumulative Credit” shall mean, as of any date of determination, $50,000,000
plus 25% of cumulative Consolidated Net Income (excluding nonrecurring, noncash
charges to Consolidated Net Income) from and including the first full fiscal
quarter after the Closing Date through and including the last full fiscal
quarter for which financial statements have been delivered in accordance with
Section 5.3.1 [Quarterly Financial Statements] or Section 5.3.2 [Annual
Financial Statements] as of such date of determination, less (i) any amounts
thereof used to make repurchases or pay dividends pursuant to clause
(ii) Section 5.2.5 [Dividends and Related Distributions], (ii) any amounts
thereof used to make investments pursuant to clause (x) of Section 5.2.4 [Loans
and Investments] and (iii) any amounts thereof used to make payments of
Indebtedness pursuant to clause (z) of the second paragraph of

 

9

--------------------------------------------------------------------------------


 

Section 5.2.20[Repayment of Convertible Notes; Repayment of other Indebtedness],
in each case after the Closing Date and prior to such date of determination.

 

“Debt Rating” shall mean the corporate / family credit rating assigned to the
Borrower by Standard & Poor’s and the Issuer Rating assigned to the Borrower by
Moody’s.

 

“Defaulting Bank” means any Bank that has (a) failed to fund any portion of the
Loans required to be funded by it hereunder within one Business Day of the date
required to be funded by it hereunder unless such failure has been cured and all
interest accruing as a result of such failure has been fully paid in accordance
with the terms hereof, (b) otherwise failed to pay over to the Administrative
Agent or any other Bank any other amount required to be paid by it hereunder
within one Business Day of the date when due, unless the subject of a good faith
dispute or unless such failure has been cured and all interest accruing as a
result of such failure has been fully paid in accordance with the terms hereof,
(c) notified the Borrower or the Administrative Agent in writing or has made any
public statement to the effect that it does not intend to comply with any of its
funding obligations under this Agreement, (d) failed, within one Business Day
after request by the Administrative Agent, to confirm that it will comply with
the terms of this Agreement relating to its obligations to fund prospective
Loans or (e) has or has a parent company that has been deemed insolvent or
become the subject of an Insolvency Proceeding.

 

“Disposition” shall mean with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof.  The
terms “Dispose” and “Disposed of” shall have correlative meanings.

 

“Documentation Agents” shall mean, individually and collectively, Citizens Bank
of Pennsylvania and U.S. Bank, National Association, and each of their
successors and assigns, as Documentation Agents.

 

“Dollar, Dollars, U.S. Dollars” and the symbol $ shall mean lawful money of the
United States of America.

 

“Domestic” shall mean with respect to a Loan Party or a Subsidiary, one which is
organized under the laws of the United States of America, any state thereof or
the District of Columbia other than a Loan Party or Subsidiary described in
clause (ii) of the definition of “Foreign”.

 

“ECF Percentage” shall mean 50%; provided that, so long as no Vought Bridge
Loans remain outstanding, the ECF Percentage shall be reduced to (i) 25% if the
Total Leverage Ratio for the Test Period ending on the last day of the
applicable fiscal year is greater than or equal to 2.0 : 1.0 but less than 3.0 :
1:0 and (ii) 0% if the Total Leverage Ratio for the Test Period ending on the
last day of such fiscal year is less than 2.0 : 1.0.

 

“Environmental Complaint” shall mean any written complaint setting forth a cause
of action for personal or property damage or natural resource damage or
equitable relief, order, notice of violation, citation, request for information
issued pursuant to any Environmental Laws by an Official Body, subpoena or other
written notice asserting or threatening a claim relating to, arising out of, or
issued pursuant to any of the Environmental Laws or any Environmental
Conditions, as the case may be.

 

“Environmental Conditions” shall mean any conditions of the environment,
including the workplace, the ocean, natural resources (including flora or
fauna), soil, surface water, groundwater, any actual or potential drinking water
supply sources, substrata or the ambient air, relating to or arising out of, or
caused by the use, handling, storage, treatment, recycling, generation,
transportation, release, spilling, leaking, pumping, emptying, discharging,
injecting, escaping, leaching, disposal, dumping, threatened release or other
management or mismanagement of Regulated Substances resulting from the use of,
or operations on, the Property.

 

“Environmental Laws” shall mean all federal, state, local and foreign Laws and
regulations, including permits, licenses, authorizations, bonds, orders,
judgments, consent decrees issued, or entered into, pursuant thereto, relating
to pollution or protection of human health or the environment or employee safety
in the workplace.

 

10

--------------------------------------------------------------------------------


 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.

 

“ERISA Group” shall mean, at any time, the Borrower and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
the Borrower, are treated as a single employer under Section 414 of the Internal
Revenue Code.

 

“Eurodollar Base Rate” shall mean with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, the greater of (a) 1.50% per annum and
(b) (i) the rate of interest per annum, expressed on the basis of a year of 360
days, determined by the Administrative Agent, which is equal to the offered rate
that appears on the page of the Reuters LIBOR01 screen (or any successor thereto
as may be selected by the Administrative Agent) that displays an average British
Bankers Association Interest Settlement Rate for deposits in Dollars with a term
equivalent to such Interest Period, determined as of approximately 11:00 a.m.
(London time) two (2) Business Days prior to the first day of such Interest
Period, or (ii) if the rates referenced in the preceding subsection (i) are not
available, the rate per annum determined by the Administrative Agent as the rate
of interest, expressed on a basis of 360 days at which deposits in Dollars for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Eurodollar Loan being made, continued or converted by
the Administrative Agent and with a term and amount comparable to such Interest
Period and principal amount of such Eurodollar Loan as would be offered by the
Administrative Agent’s London Branch to major banks in the offshore Dollar
market at their request at approximately 11:00 a.m. (London time) two
(2) Business Days prior to the first day of such Interest Period.

 

“Eurodollar Loans” shall mean Loans the rate of interest applicable to which is
based upon the Eurodollar Base Rate.

 

“Eurodollar Tranche” shall mean the collective reference to Eurodollar Loans the
then current Interest Periods with respect to all of which begin on the same
date and end on the same later date (whether or not such Loans shall originally
have been made on the same day).

 

“Event of Default” shall mean any of the Events of Default described in
Section 6.1.

 

“Excess Cash Flow” shall mean  for any fiscal year of the Borrower, the excess,
if any, of (a) the sum, without duplication, of (i) Consolidated Net Income for
such fiscal year, (ii) the amount of all non-cash charges (including
depreciation and amortization and charges resulting from fair value accounting
required by Statement of Financial Accounting Standards No. 133) deducted in
arriving at such Consolidated Net Income, (iii) decreases in Consolidated
Working Capital for such fiscal year, and (iv) the aggregate net amount of non
cash loss on the Disposition of property by the Borrower and its Subsidiaries
during such fiscal year (other than sales of inventory in the ordinary course of
business), to the extent deducted in arriving at such Consolidated Net Income
over (b) the sum, without duplication, of (i) the amount of all non-cash credits
included in arriving at such Consolidated Net Income (including credits
resulting from fair value accounting required by Statement of Financial
Accounting Standards No. 133), (ii) the aggregate amount actually paid by the
Borrower and its Subsidiaries in cash during such fiscal year on account of
Capital Expenditures (excluding the principal amount of Indebtedness incurred in
connection with such expenditures and any such expenditures financed with any
Reinvestment Amount), (iii) the aggregate amount of all prepayments of Revolving
Loans and Swingline Loans during such fiscal year to the extent accompanying
permanent optional reductions of the commitments under the Revolving Credit
Agreement, (iv) the aggregate amount of all regularly scheduled principal
payments of Funded Debt (including the Loans) and, to the extent not reflected
in Consolidated Net Income, any cash payments or contributions in respect of
employee or retiree pension, medical or other benefit plans of the Borrower and
its Subsidiaries made during such fiscal year, (v) increases in Consolidated
Working Capital for such fiscal year, (vi) dividends and distributions made
during such fiscal year in compliance with this Agreement pursuant to
Section 5.2.5(iii), (iv) and (vii), and (vii) the aggregate net amount of
non-cash gain on the Disposition of property by the Borrower and its
Subsidiaries during such fiscal year (other than sales of inventory in the
ordinary course of business), to the extent included in arriving at such
Consolidated Net Income; provided, for the avoidance of doubt, that Excess Cash
Flow shall not include customer prepayments and other advance payments to the
extent not yet earned in such fiscal period (it being understood that

 

11

--------------------------------------------------------------------------------


 

any such customer prepayments or advance payments shall be included in Excess
Cash Flow in the fiscal period in which such payments are earned).

 

“Excess Cash Flow Application Date” shall have the meaning assigned to such term
in Section 2.6.4.

 

“Executive Order No. 13224” shall mean the Executive Order No. 13224 on
Terrorist Financing,  effective September 24, 2001, as the same has been, or
shall hereafter be, renewed, extended, amended or replaced.

 

“Existing Vought Credit Agreement” shall mean that certain Credit Agreement,
dated as of December 22, 2004, by and among Vought and the other parties
thereto, as the same shall have been amended, amended and restated, supplemented
or otherwise modified prior to the date hereof.

 

“Existing Vought Indenture” shall mean that certain Indenture, dated as of
July 2, 2003, among Vought and the other parties thereto, as the same shall have
been amended, amended and restated, supplemented or otherwise modified prior to
the date hereof.

 

“Federal Funds Effective Rate” shall mean for any day, the rate per annum equal
to the weighted average of the rates on overnight federal funds transactions
with members of the Federal Reserve System arranged by federal funds brokers on
such day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided, that (a), if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
immediately preceding Business Day as so published on the next succeeding
Business Day and (b) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
charged to the Administrative Agent on such day on such transactions as
determined by the Administrative Agent.

 

“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statute thereto, (iii) the National Flood Insurance
Reform Act of 1994 as now or hereafter in effect or any successor statute
thereto and (iv) the Flood Insurance Reform Act of 2004 as now or hereafter in
effect or any successor statute thereto.

 

“Foreign” shall mean with respect to a Loan Party or a Subsidiary, (i) one which
is organized under the laws of a jurisdiction other than the United States of
America, any state thereof or the District of Columbia and (ii) any Subsidiary
of a Loan Party or Subsidiary that is described in clause (i) of this definition
that is organized under the laws of the United States of America, any state of,
or the District of Columbia and is not treated as a corporation for United
States federal tax purposes.

 

“Funded Debt” as to any Person, all Indebtedness of such Person that matures
more than one year from the date of its creation or matures within one year from
such date but is renewable or extendible, at the option of such Person, to a
date more than one year from such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year from such date, including all current maturities
and current sinking fund payments in respect of such Indebtedness whether or not
required to be paid within one year from the date of its creation and, in the
case of the Borrower, including Indebtedness in respect of the Loans, the
Revolving Credit Loans, the Swingline Loans and the Convertible Notes.

 

“Funding Office” shall mean the office of the Administrative Agent specified in
Section 8.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Banks.

 

“GAAP” shall mean United States generally accepted accounting principles as are
in effect in the United States from time to time, subject to the provisions of
Section 1.3, and applied on a consistent basis both as to classification of
items and amounts.

 

12

--------------------------------------------------------------------------------


 

“Guarantee and Collateral Agreement” shall mean the Guarantee and Collateral
Agreement dated as of the Closing Date, in substantially the form of
Exhibit 1.1(G).

 

“Guarantor” shall mean a guarantor under the Guarantee and Collateral Agreement
and the other Loan Documents, provided that, for the avoidance of doubt, no
Foreign Subsidiary shall be a Guarantor.

 

“Guaranty” of any Person shall mean any obligation of such Person guaranteeing
any liability or obligation of any other Person in any manner, whether directly
or indirectly, including any performance bond or other suretyship arrangement
and any other form of assurance against loss.

 

“Historical Statements” shall have the meaning assigned to that term in
Section 3.1.9(i).

 

“IDB’s” shall have the meaning assigned to such term in clause (xi) of the
definition of “Permitted Liens”.

 

“IDB Guaranty” shall mean the Amended and Restated Guaranty and Suretyship
Agreement, dated as of April 18, 2008, among the Borrower and Brown Brothers
Harriman & Co., as amended from time to time; provided that the principal amount
of indebtedness guaranteed thereunder shall not exceed, in the aggregate
$11,300,000.

 

“IDB Mortgages” shall mean, individually and collectively, (i) the Mortgage,
Security Agreement, Assignment of Rents and Leases and Fixture Filing, dated as
of November 29, 2005, between The Triumph Group Operations, Inc. and Brown
Brothers Harriman & Co., as amended from time to time, including pursuant to the
Indiana Mortgage Amendment and (ii) the Open-End Mortgage and Security
Agreement, dated as of April 16, 2008, between Triumph Controls, LLC and Brown
Brothers Harriman & Co, as amended from time to time, including pursuant to the
Pennsylvania Mortgage Amendment .

 

“Immaterial Subsidiary” shall mean (i) Triumph Group Charitable Foundation,
(ii) while the Receivables Facility remains in place and so long as the SP Sub
owns no assets other than trade accounts receivable, related rights, related
lock-box bank accounts and proceeds thereof and sufficient other assets that,
when added to the foregoing, enables it to satisfy the minimum tangible net
worth test set forth in the Receivables Purchase Agreement and any such
immaterial other assets that are necessary or appropriate for the SP Sub to
maintain an arm’s-length relationship with the Borrower and the Guarantors, the
SP Sub, and (iii) any Subsidiary (a) in which the aggregate Investment (without
duplication) by the Loan Parties is less than $10,000,000 and (b) which
represented less than 5% of Consolidated Adjusted EBITDA for the most recently
ended four (4) fiscal quarters; provided, however, that all Immaterial
Subsidiaries described in clause (iii) of this definition shall not represent,
in the aggregate, (x) more than 5% of Consolidated Adjusted EBITDA or (y) more
than 5% of consolidated total assets of the Borrower and its Subsidiaries.

 

“Incremental Amendment” has the meaning specified in Section 2.18.

 

“Incremental Availability” has the meaning specified in Section 2.18.

 

“Incremental Facility Closing Date” has the meaning specified in Section 2.18.

 

“Incremental Term Loans” has the meaning specified in Section 2.18.

 

“Indebtedness” shall mean, as to any Person at any time, any and all
indebtedness, obligations or liabilities (whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, or joint
or several) of such Person for or in respect of all of the following, without
duplication:  (i) borrowed money, (ii) amounts raised under or liabilities in
respect of any note purchase or acceptance credit facility, (iii) reimbursement
obligations under any letter of credit, currency swap agreement, interest rate
swap, cap, collar or floor agreement or other interest rate management device,
(iv) any other transaction (including forward sale or purchase agreements,
capitalized leases and conditional sales agreements) having the commercial
effect of a borrowing of money entered into by such Person to finance its
operations or capital requirements (but not including trade payables and accrued
expenses incurred in the ordinary course of business which are not more than 90
days

 

13

--------------------------------------------------------------------------------


 

overdue and not including the Payment Discount Arrangements), or (v) any
Guaranty of Indebtedness for borrowed money.  Without limiting the generality of
the foregoing, Indebtedness of the Borrower and its Subsidiaries, determined on
a consolidated basis, shall include, without duplication and without limitation,
the obligations of the Borrower and/or its Subsidiaries (including without
limitation, the SP Sub) under the Transaction Documents (as defined in the
Receivables Purchase Agreement); provided however that the provisions of this
sentence shall not apply for purposes of calculation of the Senior Secured First
Lien Leverage Ratio.

 

“Indiana Financing Agreement” shall mean the Financing Agreement, dated as of
November 29, 2005, by and among The Triumph Group Operations, Inc., the City of
Shelbyville, Indiana and Brown Brothers Harriman & Co., as amended from time to
time.

 

“Indiana Mortgage Amendment” shall mean the Modification of Mortgage, Security
Agreement, Assignment of Rents and Leases and Fixture Filing, dated as of
June 16, 2010, between The Triumph Group Operations, Inc. and Brown Brothers
Harriman & Co.

 

“Insolvency Proceeding” shall mean, with respect to any Person, (a) a case,
action or proceeding with respect to such Person (i) before any court or any
other Official Body under any bankruptcy, insolvency, reorganization or other
similar Law now or hereafter in effect, or (ii) for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of such Person or otherwise relating to the liquidation,
dissolution, winding-up or relief of such Person, or (b) any general assignment
for the benefit of creditors, composition, marshaling of assets for creditors,
or other, similar arrangement in respect of such Person’s creditors or any
substantial portion of its creditors; undertaken under any Law.

 

“Intellectual Property Collateral” shall mean all of the Intellectual Property,
as defined in the Guarantee and Collateral Agreement.

 

“Intercompany Subordination Agreement” shall mean a Subordination Agreement
among the Loan Parties in the form attached hereto as Exhibit 1.1(I)(1).

 

“Intercreditor Agreement” shall mean that Intercreditor Agreement among the
Administrative Agent, PNC Bank, National Association and other parties thereto
from time to time in substantially the form attached hereto as
Exhibit 1.1(I)(2), as the same may be amended, modified, supplemented or
restated from time to time.

 

“Interest Coverage Ratio” shall mean, with respect to any Test Period, the ratio
of (i) Consolidated EBITDA for such Test Period to (ii) Consolidated Interest
Expense for such period.

 

“Interest Payment Date” shall mean (a) as to any ABR Loan, the last Business Day
of each March, June, September and December (or, if an Event of Default is in
existence, the last day of each calendar month) to occur while such Loan is
outstanding and the final maturity date of such Loan, (b) as to any Eurodollar
Loan having an Interest Period of three months or less, the last day of such
Interest Period, (c) as to any Eurodollar Loan having an Interest Period longer
than three months, each day that is three months, or a whole multiple thereof,
after the first day of such Interest Period and the last day of such Interest
Period, and (d) as to any Loan, the date of any repayment or prepayment made in
respect thereof.

 

“Interest Period” shall mean, as to any Eurodollar Loan, (a) initially, the
period commencing on the borrowing or conversion date, as the case may be, with
respect to such Eurodollar Loan and ending one, two, three or six months
thereafter, as selected by the Borrower in its notice of borrowing or notice of
conversion, as the case may be, given with respect thereto; and (b) thereafter,
each period commencing on the last day of the next preceding Interest Period
applicable to such Eurodollar Loan and ending one, two, three or six months
thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not later than 11:00 A.M., New York City time, on the date
that is three Business Days prior to the last day of the then current Interest
Period with respect thereto; provided that, all of the foregoing provisions
relating to Interest Periods are subject to the following:

 

14

--------------------------------------------------------------------------------


 

(i)            if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

 

(ii)           the Borrower may not select an Interest Period that would extend
beyond the Termination Date;

 

(iii)          any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

 

(iv)          the Borrower shall select Interest Periods so as not to require a
payment or prepayment of any Eurodollar Loan during an Interest Period for such
Loan.

 

“Interest Rate Hedge” shall mean an interest rate exchange, collar, cap, swap,
adjustable strike cap, adjustable strike corridor or similar agreements entered
into by the Borrower or any Guarantor or any of their Subsidiaries in order to
provide protection to, or minimize the impact upon, the Borrower, the Guarantors
and/or their Subsidiaries of increasing floating rates of interest applicable to
Indebtedness.

 

“Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.

 

“Investment” shall mean, with respect to any Subsidiary of the Borrower or any
Joint Venture in which the Loan Parties or any of their Subsidiaries hold an
interest, (i) all consideration (whether cash, property, assumption of
liabilities or otherwise) paid or given by the Loan Parties or their
Subsidiaries for the ownership interests or assets of such Subsidiary or Joint
Venture, (ii) any cash or other property contributed by the Loan Parties or
their Subsidiaries to the capital of such Subsidiary or Joint Venture, (iii) 
any loans made by the Loan Parties or their Subsidiaries to such Subsidiary or
Joint Venture, (iv) any Guaranty made by or on behalf of any Loan Party or any
Subsidiary of any Loan Party for the benefit of such Subsidiary or Joint
Venture, or (v) any other consideration paid to or provided for the benefit of
such Subsidiary or Joint Venture by the Loan Parties or their Subsidiaries in
the nature of an equity contribution or loan.

 

“Joint Venture” shall mean any entity in which the Loan Parties or their
Subsidiaries, directly or indirectly, hold an ownership interest and the total
of the ownership interests held by the Loan Parties and their wholly-owned
Subsidiaries is less than 100%.

 

“Labor Contracts” shall mean all material employment agreements, material
employment contracts, collective bargaining agreements and other material
agreements among the Borrower or any Subsidiary of the Borrower and its
employees.

 

“Law” shall mean any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree or award of any Official Body.

 

“Letters of Credit” shall mean “Letters of Credit” under and as defined in the
Revolving Credit Agreement.

 

“Lien” shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of the filing).

 

“LLC Interests” shall have the meaning given to such term in Section 3.1.3.

 

15

--------------------------------------------------------------------------------


 

“Loan Documents” shall mean this Agreement, the Guarantee and Collateral
Agreement, the Intercompany Subordination Agreement, the Mortgages, the
Collateral Agency Agreement and the Intercreditor Agreement, each executed by
the Borrower or the Guarantors or both, as applicable, and the other parties
thereto, and any other instruments, certificates or documents delivered or
contemplated to be delivered hereunder or thereunder or in connection herewith
or therewith, as the same may be supplemented or amended from time to time in
accordance herewith or therewith, and “Loan Document” shall mean any of the Loan
Documents.

 

“Loan Party” shall mean either the Borrower or any Guarantor and “Loan Parties”
shall mean collectively the Borrower and the Guarantors.

 

“Loans” shall have the meaning assigned to such term in Section 2.1.

 

“Long-Term Issue Credit Rating” shall mean the long-term unenhanced rating
assigned to the senior secured debt of the Borrower as determined from time to
time by Moody’s and Standard & Poor’s.

 

“Material Adverse Change” shall mean any event, development or circumstance that
has had or would reasonably be expected to have a material adverse effect on
(a) the business, operations, property or condition of the Borrower and its
Subsidiaries taken as a whole, or (b) the validity or enforceability of this
Agreement or any of the other Loan Documents or the rights or remedies of the
Administrative Agent or the Banks hereunder or thereunder.

 

“Material Subsidiary” shall mean any Subsidiary of the Borrower other than an
Immaterial Subsidiary.

 

“Maturity Date” shall mean June 16, 2016

 

“Mortgage” shall mean each mortgage in form and substance reasonably
satisfactory to the Administrative Agent (modified as appropriate to conform
with the specific requirements of the jurisdiction in which recorded) with
respect to the Real Property Collateral executed and delivered by the relevant
Loan Party to the Administrative Agent for the benefit of the Banks.

 

“Multiemployer Plan” shall mean any employee benefit plan which is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which the Borrower or any member of the ERISA Group is then making or accruing
an obligation to make contributions or, within the preceding five plan years,
has made or had an obligation to make such contributions.

 

“Multiple Employer Plan” shall mean a Plan which has two or more contributing
sponsors (including the Borrower or any member of the ERISA Group) at least two
of whom are not under common control, as such a plan is described in Sections
4063 and 4064 of ERISA.

 

“Net Cash Proceeds” shall mean (a) in connection with any Asset Sale or any
Recovery Event, the proceeds thereof in the form of cash and Cash Equivalents
(including any such proceeds received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or otherwise, but only as and when received), net of attorneys’ fees,
accountants’ fees, investment banking fees, amounts required to be applied to
the repayment of Indebtedness secured by a Lien expressly permitted hereunder on
any asset that is the subject of such Asset Sale or Recovery Event (other than
any Lien pursuant to a Collateral Document or a Revolving Credit Collateral
Document) and other customary fees and expenses actually incurred in connection
therewith and net of taxes paid or reasonably estimated to be payable as a
result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements reasonably expected to be utilized
in respect of the taxable year in which such Asset Sale or Recovery Event
occurs) and (b) in connection with any issuance or sale of Capital Stock or any
incurrence of Indebtedness, the cash proceeds received from such issuance or
incurrence, net of attorneys’ fees, investment banking fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred in connection therewith.

 

“Non-Excluded Taxes” shall have the meaning assigned to such term in
Section 2.14.1.

 

16

--------------------------------------------------------------------------------


 

“Non-U.S. Bank” shall have the meaning assigned to such term in Section 2.14.4.

 

“Notes” shall mean the collective reference to any promissory note evidencing
Loans.

 

“Obligation” shall mean the unpaid principal of and interest on (including
interest accruing after the maturity of the Loans and interest accruing after
the filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities of the Borrower to the
Administrative Agent or to any Bank (or, in the case of any Hedge Liabilities or
Other Bank Provided Financial Service Products, any affiliate of any Bank),
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document, any agreement governing any Hedge
Liabilities or any Other Bank Provided Financial Service Product, or any other
document made, delivered or given in connection herewith or therewith, whether
on account of principal, interest, fees, indemnities, costs, expenses (including
all fees, charges and disbursements of counsel to the Administrative Agent or to
any Bank that are required to be paid by the Borrower pursuant hereto) or
otherwise.

 

“Official Body” shall mean any national, federal, state, local or other
government or political subdivision or any agency, authority, bureau, central
bank, commission, department or instrumentality of either, or any court or
tribunal in each case whether foreign or domestic, with jurisdiction to act with
the force of law with respect to pertinent matters.

 

“Other Bank Provided Financial Service Product” shall mean an Other Financial
Service Product under which any Bank or Affiliate of a Bank provides the
applicable service to any of the Loan Parties.

 

 “Other Financial Service Product” shall mean agreements or other arrangements
under which any Person provides any of the following products or services to any
of the Loan Parties: (a) credit cards, (b) credit card processing services, (c)
debit cards, (d) purchase cards, (e) ACH transactions, (f) cash management,
including controlled disbursement, accounts or services, or (g) foreign currency
exchange.

 

“Other Revolving Credit Lender Provided Financial Service Product” shall mean an
Other Financial Service Product provided to a Loan Party by a lender (or an
Affiliate of a lender) under the Revolving Credit Agreement, to the extent the
obligations thereunder are secured jointly with the Revolving Credit
Obligations.

 

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document
including any interest, additions to tax or penalties applicable thereto.

 

“Participant” shall have the meaning assigned to such term in Section 8.6(c).

 

“Participant Register” shall have the meaning assigned to such term in Section
8.6(d).

 

“Partnership Interests” shall have the meaning given to such term in
Section 3.1.3.

 

“Payment Discount Arrangements” shall mean the arrangements among the
Subsidiaries of the Borrower and Citibank, N.A. and the Borrower and General
Electric Capital Corporation - Trade Payables Services Division as described on
Schedule 5.2.7 [Payment Discount Arrangements] or similar arrangements, provided
that in each case the receivables sold under such arrangements shall be sold
without recourse to the Borrower or any of its Subsidiaries.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA or any successor.

 

17

--------------------------------------------------------------------------------


 

“Pennsylvania Financing Agreement” shall mean the Financing Agreement, dated as
of April 18, 2008, by and among Triumph Controls, LLC, Montgomery County
Industrial Development Authority and Brown Brothers Harriman & Co., as amended
from time to time.

 

“Pennsylvania Mortgage Amendment” shall mean the Modification of Open-End
Mortgage and Security Agreement, dated as of June 16, 2010, between Triumph
Controls, LLC and Brown Brothers Harriman & Co, as amended from time to time.

 

 “Permitted Acquisition” shall have the meaning assigned to such term in
Section 5.2.6.

 

“Permitted Investments” shall mean:

 

(i)                                     direct obligations of the United States
of America or any agency or instrumentality thereof or obligations backed by the
full faith and credit of the United States of America maturing in twelve (12)
months or less from the date of acquisition;

 

(ii)                                  commercial paper maturing in 180 days or
less rated not lower than A-1, by Standard & Poor’s Corporation or P-1 by
Moody’s Investors Service, Inc. on the date of acquisition;

 

(iii)                               demand deposits, time deposits, money market
account deposits or certificates of deposit maturing within one year in
commercial banks whose obligations are rated A-1, A or the equivalent or better
by Standard & Poor’s Corporation on the date of acquisition;

 

(iv)                              investments in Cash Equivalents;

 

(v)                                 shares of money market mutual funds that
(a) invest substantially all of their assets in the investments described in
clauses (i) through (iv) above and/or (b) are otherwise rated at least AAA by
Standard & Poor’s or at least Aaa by Moody’s;

 

(vi)                              investments made under the Cash Management
Agreements;

 

(vii)                           Interest Rate Hedges, any Bank Provided Hedge or
Revolving Bank Provided Hedge, in each case, otherwise permitted hereunder;

 

(viii)                        investments (including debt obligations) received
in connection with the bankruptcy or reorganization of suppliers and customers
and in settlement of delinquent obligations of, and other disputes with,
customers and suppliers arising in the ordinary course of business; and

 

(ix)                                debt obligations received as consideration
in connection with a sale of assets which is permitted hereunder.

 

“Permitted Liens” shall mean:

 

(i)                                     Liens for taxes, assessments, custom
duties or similar charges, incurred in the ordinary course of business and which
are not yet due and payable;

 

(ii)                                  Pledges or deposits made in the ordinary
course of business to secure payment of worker’s compensation, or to participate
in any fund in connection with worker’s compensation, unemployment insurance,
old-age pensions or other social security programs;

 

(iii)                               Liens of mechanics, materialmen,
warehousemen, carriers, or other like Liens, securing obligations incurred in
the ordinary course of business that are not yet due and payable and Liens of
landlords securing obligations to pay lease payments that are not yet due and
payable or in default;

 

18

--------------------------------------------------------------------------------


 

(iv)                              Good-faith pledges or deposits made in the
ordinary course of business to secure performance of bids, tenders, contracts
(other than for the repayment of borrowed money) or leases, not in excess of the
aggregate amount due thereunder, or to secure statutory obligations, or surety,
appeal, indemnity, performance or other similar bonds required in the ordinary
course of business;

 

(v)                                 Encumbrances consisting of zoning
restrictions, easements or other restrictions on or with respect to the use of
real property, none of which materially impairs the use of such property for the
purposes intended by the Borrower and its Subsidiaries, and none of which is
violated in any material respect by existing or proposed structures or land use;

 

(vi)                              Liens, security interests and mortgages in
favor of the Administrative Agent for the benefit of the Banks securing the
Obligations, including Hedge Liabilities and any Other Bank Provided Financial
Service Product;

 

(vii)                           Liens on property leased by the Borrower or any
Subsidiary of the Borrower under operating leases securing obligations of the
Borrower or such Subsidiary to the lessor under such leases;

 

(viii)                        Any Lien existing on the date of this Agreement
and described on Schedule 1.1(P); provided that the principal amount secured
thereby is not hereafter increased, and no additional assets (other than
proceeds and products of such assets and after acquired assets pursuant to
customary after acquired property provisions) become subject to such Lien;

 

(ix)                                Purchase Money Security Interests and Liens
on property leased by the Borrower or any Subsidiary of the Borrower under
capital leases securing obligations of such Borrower or Subsidiary to the lessor
under such leases, provided that the aggregate amount of loans and Capital Lease
Obligations secured by such Purchase Money Security Interests and Liens on such
leased property shall not exceed the amount permitted under Section 5.2.1(g)
(excluding for the purpose of this computation any loans or deferred payments
secured by Liens described on Schedule 1.1(P));

 

(x)                                   The following, (a) if the validity or
amount thereof is being contested in good-faith by appropriate and lawful
proceedings diligently conducted so long as levy and execution thereon have been
stayed and continue to be stayed or (b) if a final judgment is entered and such
judgment is discharged within sixty (60) days of entry, and in either case they
do not materially impair the Collateral or, in the aggregate, materially impair
the ability of the Loan Parties to perform their Obligations hereunder or under
the other Loan Documents:

 

(1)                                  Claims or Liens for taxes, assessments or
charges due and payable and subject to interest or penalty, provided that the
appropriate Loan Party maintains such reserves or other appropriate provisions
as shall be required by GAAP and pays all such taxes, assessments or charges
forthwith upon the commencement of proceedings to foreclose any such Lien;

 

(2)                                  Claims, Liens or encumbrances upon, and
defects of title to, real or personal property other than the Collateral,
including any attachment of personal or real property or other legal process
prior to adjudication of a dispute on the merits; or

 

(3)                                  Claims or Liens of mechanics, materialmen,
warehousemen, carriers, or other statutory nonconsensual Liens.

 

(4)                                  Liens resulting from final judgments or
orders for the payment of money that do not constitute an Event of Default
pursuant to Section 6.1.6 [Final Judgments or Orders];

 

(xi)                                subject to Section 5.2.1, Liens on fixed
assets securing tax-exempt, fixed-rate industrial development bonds (“IDB’s) or
notes or similar financing;

 

19

--------------------------------------------------------------------------------


 

(xii)                             Liens on accounts receivable sold pursuant to
Payment Discount Arrangements;

 

(xiii)                          Liens on the Pool Assets granted by the SP Sub
and the Liens granted by the Originators on the Receivables and the Related
Rights in accordance with the Receivables Purchase and Sale Agreement, in each
case in connection with the Receivables Facility;

 

(xiv)                         the Triumph Excluded LC Liens and the Vought
Excluded LC Liens;

 

(xv)                            the Vought Financing Liens;

 

(xvi)                         Permitted Refinancing Liens;

 

(xvii)                      Liens on assets to the extent that (a) the Banks do
not have a Lien on such assets pursuant to the Loan Documents (and the Loan
Documents do not purport to grant a Lien on such assets) or in the case of Liens
on Collateral, such Liens are involuntary Liens arising by operation of law that
are bonded or discharged within 45 days after entry thereof and (b) the
aggregate amount of Indebtedness secured by such Liens does not exceed
$25,000,000; and

 

(xviii)                   Liens securing obligations described under clauses (e)
and (m) of Section 5.2.1(i); provided that such Liens securing obligations
described in such clause (m) shall be solely on assets owned by non-Loan
Parties.

 

 “Permitted Refinancing Debt” shall mean Indebtedness that refunds, refinances,
renews, replaces or extends Indebtedness (such refunded, refinanced, renewed,
replaced or extended Indebtedness referred to in this definition as “Refinanced
Debt”) permitted to be incurred pursuant to the terms of Section 5.2.1
[Indebtedness] (other than, for the avoidance of doubt, the 8% Senior Notes due
2011 of Vought described on Schedule 5.2.1 hereto) whether involving the same or
any other lender or creditor or group of lenders or creditors, but only to the
extent that (i) such Indebtedness is scheduled to mature either (a) no earlier
than the Refinanced Debt or (b) at least 91 days after the Termination Date,
and, in either case, such Indebtedness has a weighted average life to maturity
equal to or greater than the weighted average life to maturity of the Refinanced
Debt; (ii) such Indebtedness is in an aggregate principal amount that is less
than or equal to the amount of the then currently outstanding Refinanced Debt
(plus any unpaid, accrued interest, fees or premia in connection with such
Refinanced Debt and any reasonable costs associated with such refinancing);
(iii) such Indebtedness is not secured by Liens on any assets other than such
assets that secured the Refinanced Debt and provided that such Liens are
permitted by this Agreement; (iv) if the Refinanced Debt is subordinated to the
Obligations, such Indebtedness shall be subordinated to the Obligations on terms
not less favorable to the Banks; and (v) no obligor shall be liable with respect
to such Indebtedness other than an obligor that was liable in respect of such
Refinanced Debt; and (vi) no Event of Default exists at the time of such
refinancing or results after giving effect to such refinancing.

 

“Permitted Refinancing Liens” shall mean Liens on assets of the Borrower or any
Subsidiary of the Borrower securing Permitted Refinancing Debt; provided that
such Liens were otherwise permitted by this Agreement with respect to the
Indebtedness which was refunded, refinanced or extended and that no other assets
(other than proceeds and products thereof and after acquired assets pursuant to
customary after acquired property provisions) are subject to such Liens.

 

“Person” shall mean any individual, natural person, corporation, partnership,
association, joint-stock company, trust, unincorporated organization, joint
venture, government or political subdivision or agency thereof, or any other
entity.

 

“Plan” shall mean at any time an employee pension benefit plan (including a
Multiple Employer Plan, but not a Multiemployer Plan) which is covered by Title
IV of ERISA or is subject to the minimum funding standards under Section 412 of
the Internal Revenue Code and either (i) is maintained by any member of the
ERISA Group for employees of any member of the ERISA Group or (ii) has at any
time within the preceding five years been maintained by any entity which was at
such time a member of the ERISA Group for employees of any entity which was at
such time a member of the ERISA Group.

 

20

--------------------------------------------------------------------------------


 

“Pledged Collateral” shall mean all Pledged Notes and Pledged Stock, in each
case as such terms are defined in the Guarantee and Collateral Agreement.

 

“Pool Assets” has the meaning given to such term in the Receivables Purchase
Agreement.

 

“Potential Default” shall mean any event or condition which with notice, the
passage of time or both, would constitute an Event of Default.

 

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by the Administrative Agent as its base rate in effect at its
principal office in New York City (the Base Rate not being intended to be the
lowest rate of interest charged by the Administrative Agent in connection with
extensions of credit to debtors).  Any change in such rate announced by the
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change

 

 “Prior Security Interest” shall mean a valid and enforceable perfected
first-priority security interest in the Collateral; provided that (i) the
Revolving Credit Obligations (and any Permitted Refinancing Debt in respect
thereof), the obligations under the B&R Promissory Note and the Specified IDB
Obligations shall be permitted to be secured by the Collateral on a pari passu
basis with such security interest in the Collateral securing the Obligations and
(ii) Liens which both (a) are Permitted Liens and (b) have priority over the
Liens granted to the Administrative Agent pursuant to the Loan Documents by
operation of Law shall be permitted on the Collateral.

 

“Pro Forma Balance Sheet” shall have the meaning assigned to such term in
Section 4.1.19.

 

“Prohibited Transaction” shall mean any prohibited transaction as defined in
Section 4975 of the Internal Revenue Code or Section 406 of ERISA which is not
covered by a statutory exemption and for which neither an individual nor a class
exemption has been issued by the United States Department of Labor.

 

“Property” shall mean all real property, both owned and leased, of any Loan
Party.

 

“PTC Filings” shall mean the short form security agreements for U.S.
Intellectual Property registrations and applications.

 

“Purchase Money Security Interest” shall mean Liens upon tangible personal
property securing loans to the Borrower or any Subsidiary or deferred payments
by the Borrower or such Subsidiary for the purchase of such tangible personal
property.

 

“Real Property” shall mean the real estate owned by the respective Loan Parties
and located in the respective locations identified on Schedule 3.1.8 hereto and
any real estate acquired by any Loan Party after the Closing Date.

 

“Real Property Collateral” shall mean the Real Property of the Loan Parties
identified on Schedule 1.1(M) in which Liens are to be granted under the
Mortgages and such other Real Property as is required to be mortgaged pursuant
to Section 5.1.15 hereof.

 

“Receivables Facility” means (a) the receivables financing facility structured
by PNC Capital Markets LLC and administered by PNC Bank, National Association
dated on or about August 7, 2008, evidenced by the Receivables Purchase
Agreement and the other Transaction Documents (as defined in the Receivables
Purchase Agreement) whereby the Borrower and certain of its Subsidiaries
(collectively, with the Borrower, the “Originators”) from time to time shall
sell, transfer, convey, assign or contribute the Receivables (as defined in the
Receivables Purchase Agreement) and the Related Rights (as defined in the
Receivables Purchase and Sale Agreement) to the SP Sub, which, in turn, shall
sell undivided variable percentage interests in the Purchased Interests (as
defined in the Receivables Purchase Agreement) to the Purchasers (as defined in
the Receivables Purchase Agreement); provided that the receivables of Vought and
its Subsidiaries other than Contour Aerospace Corporation shall be excluded from
such receivables financing facility unless the Required Banks agree in writing
to include such receivables in such receivables financing facility and (b) to
the extent the existing Receivables Facility

 

21

--------------------------------------------------------------------------------


 

is terminated, any other similar replacement facility entered into on market
terms (as determined in the reasonable good faith judgment of the Administrative
Agent), subject to the proviso in clause (a) above, and so long as such terms
are not materially adverse to the Banks compared with the terms of the facility
described in clause (a) above (as determined in the reasonable good faith
judgment of the Administrative Agent).

 

“Receivables Performance Guaranty” means (a) the Performance Guaranty executed
by the Borrower on or about August 7, 2008, as a performance guarantor, in favor
of PNC Bank, National Association, as the Administrator under the Receivables
Facility, as the same may be amended, supplemented, restated or otherwise
modified from time to time and (b) to the extent the existing Receivables
Facility is terminated, any other similar guaranty relationship entered into on
market terms (as determined in the reasonable good faith judgment of the
Administrative Agent), so long as such terms are not materially adverse to the
Banks compared with the terms of the agreement described in clause (a)above (as
determined in the reasonable good faith judgment of the Administrative Agent).

 

“Receivables Purchase Agreement” means (a) that certain Receivables Purchase
Agreement, dated on or about August 7, 2008, among the SP Sub, the Borrower, as
the Servicer thereunder, PNC Bank, National Association, as the Administrator
thereunder, and the Purchasers, as the same may be amended, supplemented,
restated or otherwise modified from time to time and (b) to the extent the
existing Receivables Facility is terminated, any other similar agreement entered
into on market terms (as determined in the reasonable good faith judgment of the
Administrative Agent), so long as such terms are not materially adverse to the
Banks compared with the terms of the agreement described in clause (a) above (as
determined in the reasonable good faith judgment of the Administrative Agent).

 

“Receivables Purchase and Sale Agreement” means (a) that certain Purchase and
Sale Agreement, dated on or about August 7, 2008, amount the SP Sub, the
Originators and the Borrower, as the initial Servicer thereunder, as the same
may be amended, supplemented, restated or otherwise modified from time to time
and (b) to the extent the existing Receivables Facility is terminated, any other
similar agreement entered into on market terms (as determined in the reasonable
good faith judgment of the Administrative Agent), so long as such terms are not
materially adverse to the Banks compared with the terms of the agreement
described in clause (a) above.

 

“Recovery Event” shall mean any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation proceeding relating to
any asset of the Borrower or any of its Subsidiaries that yields gross proceeds
to the Borrower and its Subsidiaries in excess of $3,000,000.

 

“Refinanced Debt” shall have the meaning assigned to such term in the definition
of Permitted Refinancing Debt.

 

“Register” shall have the meaning assigned to such term in Section 8.6(b).

 

“Regulated Substances” shall mean any substance, including any solid, liquid,
semisolid, gaseous, thermal, thoriated or radioactive material, refuse, garbage,
wastes, chemicals, petroleum products, by-products, coproducts, impurities,
dust, scrap, heavy metals, any substance defined as a “hazardous substance,”
“pollutant,” “pollution,” “contaminant,” “hazardous or toxic substance,”
“extremely hazardous substance,” “toxic chemical,” “toxic waste,” “hazardous
waste,” “industrial waste,” “residual waste,” “solid waste,” “municipal waste,”
“mixed waste,” “infectious waste,” “chemotherapeutic waste,” “medical waste,”
“regulated substance” or any related materials, substances or wastes as now or
hereafter defined pursuant to any Environmental Laws, ordinances, rules,
regulations or other directives of any Official Body, the generation,
manufacture, extraction, processing, distribution, treatment, storage, disposal,
transport, recycling, reclamation, use, reuse, spilling, leaking, dumping,
injection, pumping, leaching, emptying, discharge, escape, release or other
management or mismanagement of which is regulated by the Environmental Laws.

 

“Regulation S-X” shall mean Regulation S-X of the Securities Act of 1933, as
amended.

 

“Regulation U” shall mean Regulation U, T or X as promulgated by the Board of
Governors of the Federal Reserve System, as amended from time to time.

 

22

--------------------------------------------------------------------------------


 

“Reinvestment Amount” shall have the meaning assigned to such term in the
definition of “Reinvestment Notice.”

 

“Reinvestment Event” shall mean any Asset Sale or Recovery Event in respect of
which the Borrower has delivered a Reinvestment Notice.

 

“Reinvestment Notice” shall mean a written notice executed by an Authorized
Officer stating that no Event of Default has occurred and is continuing and that
the Borrower (directly or indirectly through a Subsidiary) intends and expects
to use all or a specified portion (such amount, the “Reinvestment Amount”) of
the Net Cash Proceeds of an Asset Sale or Recovery Event  to consummate a
Specified Permitted Acquisition or to acquire or repair assets used or useful in
the business of the Borrower and/or its Subsidiaries.

 

“Reinvestment Prepayment Amount” shall mean with respect to any Reinvestment
Event, the Reinvestment Amount relating thereto less any amount expended prior
to the relevant Reinvestment Prepayment Date to consummate a Specified Permitted
Acquisition or to acquire or repair assets used or useful in the business of the
Borrower and/or its Subsidiaries.

 

“Reinvestment Prepayment Date” shall mean with respect to any Reinvestment
Event, the date occurring twelve months after such Reinvestment Event, or such
earlier date as the Borrower shall determine not to reinvest, in accordance with
the terms hereof, the Net Cash Proceeds of such Reinvestment Event with respect
to which a Reinvestment Notice has been delivered previously.

 

“Reportable Event” means a reportable event described in Section 4043 of ERISA
and regulations thereunder with respect to a Plan or Multiemployer Plan.

 

“Required Banks” shall mean, at any time, the holders (other than Defaulting
Banks or any Carlyle Affiliated Bank) of more than 50% of (a) until the Closing
Date, the Commitments then in effect (other than the Commitments of Defaulting
Banks or any Carlyle Affiliated Bank) and (b) thereafter, the aggregate unpaid
principal amount of the Loans then outstanding (other than Loans held by
Defaulting Banks or any Carlyle Affiliated Bank).

 

“Requirement of Law” shall mean, as to any Person, the Certificate of
Incorporation and By-Laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Official Body, in each case applicable to or
binding upon such Person or any of its property or to which such Person or any
of its property is subject.

 

“Revolving Bank Provided Hedge” shall mean an Interest Rate Hedge or other
hedging transaction which is provided by any lender under the Revolving Credit
Agreement (or any Affiliate thereof) to the extent that the obligations of the
Loan Parties thereunder are secured jointly with the Revolving Loans and
provided that each such Interest Rate Hedge or other hedging transaction meets
the following requirements: such Interest Rate Hedge or other hedging
transaction (i) is documented in a standard International Swap Dealer
Association agreement, (ii) provides for the method of calculating the
reimbursable amount of the provider’s credit exposure in a reasonable and
customary manner, and (iii) is entered into for hedging (rather than
speculative) purposes.

 

 “Revolving Credit Agreement” shall mean that certain Credit Agreement, dated as
of May 10, 2010, by and among the Borrower, certain Subsidiaries of the Borrower
party thereto, the banks party thereto, PNC Bank, National Association, as
administrative agent, and the other agents party thereto, as the same may be
amended, amended and restated, supplemented or otherwise modified from time to
time as permitted pursuant to the terms hereof; provided, that the Revolving
Credit Agreement shall, in any case, meet the Vought Financing Parameters.

 

“Revolving Credit Bank” shall mean a “Bank” under and as defined in the
Revolving Credit Agreement.

 

“Revolving Credit Collateral Document” shall mean a “Collateral Document” under
and as defined in the Revolving Credit Agreement.

 

23

--------------------------------------------------------------------------------


 

“Revolving Credit Obligations” shall mean the “Obligations” as defined in the
Revolving Credit Agreement; provided that the Revolving Credit Obligations
shall, in any case, meet the Vought Financing Parameters.

 

“Revolving Loans” shall mean the “Revolving Credit Loans” as defined in the
Revolving Credit Agreement.

 

“Sellers” shall mean the holders of the Capital Stock of Vought immediately
prior to giving effect to the Acquisition.

 

“Senior Leverage Ratio” shall mean, with respect to any Test Period, the ratio
of Consolidated Senior Net Indebtedness as of the last day of such Test Period
to Consolidated Adjusted EBITDA for such Test Period.

 

“Senior Secured First Lien Leverage Ratio” shall mean, with respect to any Test
Period, the ratio of (x) Consolidated Senior Net Indebtedness (other than
Indebtedness in respect of the Receivables Facility) minus Indebtedness not
secured by a first priority Lien on any assets of the Borrower or any of its
Subsidiaries, all as of the last day of the Test Period, to (y) Consolidated
Adjusted EBITDA for such Test Period.

 

“Shares” shall have the meaning assigned to that term in Section 3.1.2.

 

“Specified IDB Obligations” shall mean the Indebtedness and related obligations
of The Triumph Group Operations, Inc., Triumph Controls, LLC and the other Loan
Parties arising pursuant to the Indiana Financing Agreement, the Pennsylvania
Financing Agreement and the IDB Guaranty, respectively; provided, that in no
event shall the aggregate principal amount of the Specified IDB Obligations
exceed $11,300,000.

 

“Specified Permitted Acquisition” shall mean a Permitted Acquisition; provided
that to the extent such Permitted Acquisition is consummated using Net Cash
Proceeds from any Asset Sale or Recovery Event in respect of assets owned by the
Borrower or any Domestic Subsidiary, such Permitted Acquisition (to the extent
an acquisition of Capital Stock) must consist of an acquisition of Capital Stock
of a Person that, following such acquisition, shall be a Loan Party hereunder
and shall comply with the provisions of Section 5.1.15.

 

“SP Sub” means Triumph Receivables, LLC, a wholly owned, bankruptcy remote
Subsidiary of the Borrower.

 

“Standard Securitization Undertakings” shall mean representations, warranties,
covenants and indemnities entered into by the Borrower or any Subsidiary which
are reasonable and customary in an accounts receivable securitization
transaction as determined in good faith by the Borrower, including Guaranties by
the Borrower or any Subsidiary of any of the foregoing obligations of the
Borrower or a Subsidiary.

 

“Subordinated Indebtedness” shall mean (i) Indebtedness of the Borrower under
the Convertible Debt Documents (provided that such Indebtedness shall at all
times be subordinated pursuant to the subordination provisions contained
therein), (ii) subordinated Indebtedness incurred under Section 5.2.1(ii)(b) and
(iii) any other subordinated Indebtedness of the Loan Parties provided that such
Indebtedness is subordinated to the Indebtedness under the Loan Documents on
typical market terms for similar subordinated Indebtedness (including maturity
dates which extend beyond 365 days after the Termination Date, and other
appropriate provisions), reasonably acceptable to, and approved in writing by,
the Administrative Agent.

 

“Subsidiary” of any Person at any time shall mean (i) any corporation or trust
of which 50% or more (by number of shares or number of votes) of the outstanding
capital stock or shares of beneficial interest normally entitled to vote for the
election of one or more directors or trustees (regardless of any contingency
which does or may suspend or dilute the voting rights) is at such time owned
directly or indirectly by such Person or one or more of such Person’s
Subsidiaries, or (ii) any partnership of which such Person is a general partner
or of which 50% or more of the partnership interests is at the time directly or
indirectly owned by such Person or one or more of such Person’s Subsidiaries,
(iii) any limited liability company of which such Person is a managing member or
of

 

24

--------------------------------------------------------------------------------


 

which 50% or more of the limited liability company interests is at the time
directly or indirectly owned by such Person or one or more of such Person’s
Subsidiaries, or (iv) any corporation, trust, partnership, limited liability
company or other entity which is controlled or capable of being controlled by
such Person or one or more of such Person’s Subsidiaries.

 

“Subsidiary Shares” shall have the meaning assigned to that term in
Section 3.1.3.

 

 “Swingline Loans” shall mean “Swing Loans” under and as defined in the
Revolving Credit Agreement.

 

“Syndication Agent” shall mean PNC Bank, National Association, and its
successors and assigns, as Syndication Agent.

 

“Termination Date” shall mean the earliest to occur of (i) the Maturity Date or
(ii) the acceleration of the Loans and the termination of the Commitments in
accordance with the terms hereof.

 

“Test Period” in effect at any time shall mean the most recent period of four
consecutive fiscal quarters of the Borrower ended on or prior to such time
(taken as one accounting period) in respect of which financial statements for
each quarter or fiscal year in such period have been or are required to be
delivered pursuant to Section 5.3.1 or 5.3.2; provided that, prior to the first
date that financial statements have been or are required to be delivered
pursuant to Section 5.3.1 or 5.3.2, the Test Period in effect shall be the
period of four consecutive fiscal quarters ended March 31, 2010.  A Test Period
may be designated by reference to the last day thereof (i.e., the “March 31,
2010 Test Period” refers to the period of four consecutive fiscal quarters of
the Borrower ended March 31, 2010), and a Test Period shall be deemed to end on
the last day thereof.

 

“Total Leverage Ratio” shall mean, for any date of determination, the ratio of
Consolidated Total Net Indebtedness as of such date to Consolidated Adjusted
EBITDA for the four fiscal quarters then ended.

 

 “Transferee” shall mean any Assignee or Participant.

 

“Triumph Excluded LCs” shall mean the letters of credit identified on Schedule
1.1(E) issued for the account of the Borrower and its Subsidiaries and
outstanding on the Closing Date which will not be “Letters of Credit” deemed
issued under the Revolving Credit Agreement.

 

“Triumph Excluded LC Liens” shall mean cash collateral in an amount not
exceeding 105% of the aggregate face amount of the Triumph Excluded LCs
deposited with the issuer of such Triumph Excluded LCs solely to secure
repayment of the reimbursement obligations under the Triumph Excluded LCs.

 

“Type” shall mean, as to any Loan, its nature as an ABR Loan or a Eurodollar
Loan.

 

“UCC Collateral” shall mean the property of the Loan Parties in which security
interests are to be granted under the Guarantee and Collateral Agreement.

 

“United States” shall mean the United States of America.

 

“U.S.-Owned DRE” shall mean any entity that (A) is organized under the laws of
the United States, any State thereof or the District of Columbia; (B) is not
treated as a corporation for U.S. federal tax purposes; (C) is directly owned by
a Loan Party; and (D) owns stock or interests in a Foreign Subsidiary.

 

“USA Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

 

“Vought” shall mean Vought Aircraft Industries, Inc., a Delaware corporation.

 

25

--------------------------------------------------------------------------------


 

“Vought Acquisition Debt” shall mean the 2010 Bonds, the Vought Bridge Loans or
any of them; provided the aggregate principal amount thereof does not exceed
$400,000,000, plus or minus, as the case may be, the amount by which the
aggregate initial principal amount of the Loans incurred hereunder is less than
or greater than, respectively, $300,000,000; provided further, that each of the
2010 Bonds and the Vought Bridge Loans shall, in any case, meet the Vought
Financing Parameters.

 

“Vought Bridge Loans” shall mean bridge loans to be used by the Borrower to
finance a portion of the Acquisition and any other Indebtedness which the Vought
Bridge Loans are, by their terms, exchanged for or converted into.

 

“Vought Excluded LCs” shall mean the letters of credit identified on Schedule
1.1(E) issued for the account of Vought and its Subsidiaries and outstanding on
the date of the Acquisition which are not issued or deemed issued under the
Revolving Credit Agreement.

 

“Vought  Excluded LC Liens” shall mean cash collateral in an amount not
exceeding 105% of the aggregate face amount of the Vought Excluded LCs deposited
with the issuer of such Vought Excluded LCs solely to secure repayment of the
reimbursement obligations under the Vought Excluded LCs.

 

“Vought Financing” shall mean, the (i) the Revolving Credit Loans which shall
meet each of the conditions set forth in the definition of Vought Financing
Parameters with respect to Revolving Credit Loans and (ii) the Vought
Acquisition Debt, which shall meet each of the conditions set forth in the
definition of Vought Financing Parameters with respect to the Vought Acquisition
Debt.

 

“Vought Financing Liens” shall mean (a) a security interest in the Collateral in
favor of the collateral agent or the administrative agent, as applicable, under
the Revolving Credit Agreement, provided that such security interest is subject
to the Intercreditor Agreement and secures solely the payment and performance of
the Revolving Credit Obligations and the Specified IDB Obligations and (b) Liens
securing the Vought Acquisition Debt that are junior in priority to those
securing the Obligations pursuant to intercreditor arrangements satisfactory to
the Administrative Agent.

 

“Vought Financing Parameters” shall mean the following terms and conditions,
except to the extent that any such term or condition is expressly waived or
amended in writing by the Required Banks:

 

(A) with respect to the Revolving Credit Loans, such loans shall and shall
continue to (i) have a maximum aggregate principal amount of $550,000,000,  (ii)
rank no higher than pari passu with the Obligations, (iii) not be secured by
Liens on any asset which (a) does not constitute Collateral for the Obligations
under the Loan Documents or (b) is not subject to the Intercreditor Agreement
and (iv) not be guaranteed by or be in favor of a borrower or other obligor
thereunder (other than any Foreign Subsidiary that is a borrower thereunder or a
Foreign Subsidiary that is a guarantor of the obligations of a Foreign
Subsidiary that is a borrower thereunder) unless such Person is also a Borrower,
Guarantor or obligor of the Obligations.

 

(B) with respect to the Vought Acquisition Debt, such Indebtedness shall and
shall continue to (i) have a maximum aggregate principal amount of $400,000,000;
provided that any such amount may be increased or decreased by the amount by
which the aggregate initial principal amount of the Loans hereunder are
decreased or increased below or in excess of, as the case may be, of
$300,000,000, (ii) be unsecured or secured by Liens junior in priority to those
securing the Obligations pursuant to intercreditor arrangements reasonably
satisfactory to the Administrative Agent, (iii) not be guaranteed by or be in
favor of a borrower or other obligor thereunder unless such Person is also a
Borrower, Guarantor or obligor of the Obligations, and (iv) either (a) have a
maturity date not earlier than one year after the Termination Date hereunder (as
such Termination Date exists on the date hereof) or (b) upon its maturity date,
be, by its terms, convertible into or exchangeable for Indebtedness that has
such a maturity date.

 

 “Vought Purchase Parameters” shall mean that the aggregate of (a) all
indebtedness for borrowed money assumed by the Loan Parties in connection with
the Acquisition, (b) all indebtedness of Vought and its subsidiaries satisfied
in connection with the Acquisition and (c) all cash consideration paid by the
Borrower to the shareholders of Vought in connection with the Acquisition, shall
not exceed $1,150,000,000.

 

26

--------------------------------------------------------------------------------


 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness.

 

“Withdrawal Liability” shall have the meaning assigned to such term under Part I
of Subtitle E of Title IV of ERISA.

 

“2009 Bonds” shall mean the Borrower’s 8% Senior Subordinated Notes due 2017.

 

“2009 Credit Agreement” shall mean that Amended and Restated Credit Agreement
dated as of August 14, 2009, as amended among the Borrower, certain subsidiaries
of the Borrower, the lenders from time to time party thereto and PNC Bank,
National Association, as administrative agent.

 

“2010 Bonds” shall mean notes issued by the Borrower to finance a portion of the
Acquisition or to refinance the Vought Bridge Loans; provided the aggregate
principal amount thereof does not exceed $400,000,000, plus or minus, as the
case may be, the amount by which the aggregate initial principal amount of the
Loans incurred hereunder is less than or greater than, respectively,
$300,000,000; provided, further, that the 2010 Bonds shall, in any case, meet
the Vought Financing Parameters.

 

1.2                                 Construction.

 

Unless the context of this Agreement otherwise clearly requires, the following
rules of construction shall apply to this Agreement and each of the other Loan
Documents:

 

1.2.1                        Number; Inclusion.

 

references to the plural include the singular, the plural, the part and the
whole; “or” has the inclusive meaning represented by the phrase “and/or,” and
“including” has the meaning represented by the phrase “including without
limitation”;

 

1.2.2                        Determination.

 

references to “determination” of or by the Administrative Agent or the Banks
shall be deemed to include good-faith estimates by the Administrative Agent or
the Banks (in the case of quantitative determinations) and good-faith beliefs by
the Administrative Agent or the Banks (in the case of qualitative
determinations) and such determination shall be conclusive absent manifest
error;

 

1.2.3                        Administrative Agent’s Discretion and Consent.

 

whenever the Administrative Agent or the Banks are granted the right herein to
act in its or their sole discretion or to grant or withhold consent such right
shall be exercised in good-faith;

 

1.2.4                        Documents Taken as a Whole.

 

the words “hereof,” “herein,” “hereunder,” “hereto” and similar terms in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document as a whole and not to any particular provision of this Agreement or
such other Loan Document;

 

27

--------------------------------------------------------------------------------


 

1.2.5                        Headings.

 

the section and other headings contained in this Agreement or such other Loan
Document and the Table of Contents (if any), preceding this Agreement or such
other Loan Document are for reference purposes only and shall not control or
affect the construction of this Agreement or such other Loan Document or the
interpretation thereof in any respect;

 

1.2.6                        Implied References to this Agreement.

 

article, section, subsection, clause, schedule and exhibit references are to
this Agreement or other Loan Document, as the case may be, unless otherwise
specified;

 

1.2.7                        Persons.

 

reference to any Person includes such Person’s successors and assigns but, if
applicable, only if such successors and assigns are permitted by this Agreement
or other Loan Document, as the case may be, and reference to a Person in a
particular capacity excludes such Person in any other capacity;

 

1.2.8                        Modifications to Documents.

 

reference to any agreement (including this Agreement and any other Loan Document
together with the schedules and exhibits hereto or thereto), document or
instrument means such agreement, document or instrument as amended, modified,
replaced, substituted for, superseded or restated;

 

1.2.9                        From, To and Through.

 

relative to the determination of any period of time, “from” means “from and
including,” “to” means “to but excluding,” and “through” means “through and
including”; and

 

1.2.10                  Shall; Will.

 

references to “shall” and “will” are intended to have the same meaning.

 

1.3                                 Accounting Principles.

 

Where the character or amount of any asset or liability or item of income or
expense is required to be determined or any consolidation or other accounting
computation is required to be made for the purposes of this Agreement, this
shall be done in accordance with GAAP as in effect on the Closing Date, to the
extent applicable, except as otherwise expressly provided in this Agreement. If
there are any changes in GAAP after the Closing Date that would affect the
computation of the Total Leverage Ratio, Senior Leverage Ratio, Senior Secured
First Lien Leverage Ratio or Interest Coverage Ratio, such changes shall only be
followed, with respect to such financial covenants, from and after the date this
Agreement shall have been amended to take into account any such changes.

 

ARTICLE 2.

 

AMOUNT AND TERMS OF COMMITMENTS

 

2.1                                 Term Commitments.

 

Subject to the terms and conditions hereof and relying upon the representations
and warranties herein set forth, each Bank severally agrees to make a term loan
(each a “Loan” and, collectively, the “Loans”) in Dollars to the Borrower on the
Closing Date in an amount not to exceed the amount of such Bank’s Commitment. 
The Loans may from time to time be Eurodollar Loans or ABR Loans, as determined
by the Borrower and notified to the Administrative Agent in accordance with
Section 2.2 and 2.7.  Amounts repaid or prepaid in respect of Loans may not be
reborrowed.

 

28

--------------------------------------------------------------------------------


 

2.2                                 Procedure for Borrowing.

 

The Borrower shall give the Administrative Agent irrevocable notice (which
notice must be received by the Administrative Agent prior to 10:00 A.M., New
York City time, one Business Day prior to the anticipated Closing Date)
requesting that the Banks make the Loans on the Closing Date and specifying the
amount to be borrowed.  The Loans made on the Closing Date shall initially be
ABR Loans and, unless otherwise agreed by the Administrative Agent in its sole
discretion, no Loan may be converted into or continued as a Eurodollar Loan
having an Interest Period in excess of one month prior to the date that is 60
days after the Closing Date.  Upon receipt of such notice the Administrative
Agent shall promptly notify each Bank thereof.  Not later than 12:00 Noon, New
York City time, on the Closing Date each Bank shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the Loan or Loans to be made by such Bank.  The Administrative
Agent shall credit the account of the Borrower on the books of such office of
the Administrative Agent with the aggregate of the amounts made available to the
Administrative Agent by the Banks in immediately available funds.

 

2.3                     Fees.  The Borrower agrees to pay to the Administrative
Agent the fees in the amounts and on the dates as set forth in the
Administrative Agent’s Fee Letter and to perform any other obligations required
to be performed by it contained therein.

 

2.4                                 Repayment of Loans.  The Borrower shall
repay to the Banks the aggregate principal amount of all Loans outstanding on
the following dates in the respective amounts set forth opposite such dates:

 

Date

 

Amount

 

October 1, 2010

 

$

875,000

 

January 1, 2011

 

$

875,000

 

April 1, 2011

 

$

875,000

 

July 1, 2011

 

$

875,000

 

October 1, 2011

 

$

875,000

 

January 1, 2012

 

$

875,000

 

April 1, 2012

 

$

875,000

 

July 1, 2012

 

$

875,000

 

October 1, 2012

 

$

875,000

 

January 1, 2013

 

$

875,000

 

April 1, 2013

 

$

875,000

 

July 1, 2013

 

$

875,000

 

October 1, 2013

 

$

875,000

 

January 1, 2014

 

$

875,000

 

April 1, 2014

 

$

875,000

 

July 1, 2014

 

$

875,000

 

October 1, 2014

 

$

875,000

 

January 1, 2015

 

$

875,000

 

April 1, 2015

 

$

875,000

 

July 1, 2015

 

$

875,000

 

October 1, 2015

 

$

875,000

 

January 1, 2016

 

$

875,000

 

April 1, 2016

 

$

875,000

 

Maturity Date

 

$

329,875,000

 

 

29

--------------------------------------------------------------------------------


 

provided, however, that the final principal repayment installment of the Loans
shall be repaid on the Termination Date and in any event shall be in an amount
equal to the aggregate principal amount of all Loans outstanding on such date.

 

2.5                                 Optional Prepayments.

 

The Borrower may at any time and from time to time prepay the Loans, in whole or
in part, without premium or penalty, upon irrevocable notice delivered to the
Administrative Agent no later than 11:00 A.M., New York City time, three
Business Days prior thereto, in the case of Eurodollar Loans, and no later than
11:00 A.M., New York City time, one Business Day prior thereto, in the case of
ABR Loans, which notice shall specify the date and amount of prepayment and
whether the prepayment is of Eurodollar Loans or ABR Loans; provided, that if a
Eurodollar Loan is prepaid on any day other than the last day of the Interest
Period applicable thereto, the Borrower shall also pay any amounts owing
pursuant to Section 2.15.  Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Bank thereof.  If any such notice is
given, the amount specified in such notice shall be due and payable on the date
specified therein, together with accrued interest to such date on the amount
prepaid.  Partial prepayments of Loans shall be in an aggregate principal amount
of $1,000,000 or a whole multiple thereof.  Optional prepayments of the Loans
made in accordance with this Section 2.5 shall be applied to reduce the then
remaining installments of the Loans pursuant to Section 2.4 as directed by the
Borrower.

 

2.6                                 Mandatory Prepayments.

 

2.6.1                        If any Capital Stock shall be issued by the
Borrower or any of its Subsidiaries (other than any Capital Stock issued to the
Seller or to management of the Borrower), an amount equal to the Applicable
Percentage of the Net Cash Proceeds thereof shall be applied on the date of such
issuance, first, toward the prepayment of the Vought Bridge Loans, if any, and,
second, toward the prepayment of the Loans as set forth in Section 2.6.5.

 

2.6.2                        If any Indebtedness shall be incurred by the
Borrower or any of its Subsidiaries (excluding any Indebtedness incurred in
accordance with Section 5.2.1), an amount equal to 100% of the Net Cash Proceeds
thereof shall be applied on the date of such incurrence, first, (solely in the
case of any Net Cash Proceeds of any senior unsecured Indebtedness) toward the
prepayment of the Vought Bridge Loans, if any, and, second, toward the
prepayment of the Loans as set forth in Section 2.6.5.

 

2.6.3                        If the Borrower or any of its Subsidiaries shall
receive Net Cash Proceeds from any Asset Sale or Recovery Event then, such Net
Cash Proceeds, less (if a Reinvestment Notice shall have been delivered in
respect thereof) any applicable Reinvestment Amount shall be applied not later
than the fifth Business Day following receipt thereof toward the prepayment of
the Loans as set forth in Section 2.6.5; provided, that, notwithstanding the
foregoing, on each Reinvestment Prepayment Date, an amount equal to the
Reinvestment Prepayment Amount with respect to the relevant Reinvestment Event
shall be applied toward the prepayment of the Loans as set forth in Section
2.6.5.

 

2.6.4                        If, for any fiscal year of the Borrower commencing
with the fiscal year ending March 31, 2012, there shall be Excess Cash Flow, the
Borrower shall, on the relevant Excess Cash Flow Application Date, apply the ECF
Percentage of such Excess Cash Flow toward the prepayment of the Loans as set
forth in Section 2.6.5; provided, that any optional prepayments of the Loans
made in accordance with Section 2.5 during such fiscal year shall reduce the
prepayment obligations under this Section 2.6.4 for such fiscal year on a
dollar-for-dollar basis.  Each such prepayment shall be made on a date (an
“Excess Cash Flow Application Date”) no later than five days after the earlier
of (i) the date on which the financial statements of the Borrower referred to in
Section 5.3.2, for the fiscal year with respect to which such prepayment is
made, are required to be delivered to the Banks and (ii) the date such financial
statements are actually delivered.

 

2.6.5                        Any prepayment made pursuant to this Section 2.6
shall be applied, first, to reduce the scheduled installments on the Loans
pursuant to Section 2.4 occurring in the 12 months following such prepayment in
direct order of maturity and, second, ratably to the remaining installments of
the Loans.  Each prepayment of the Loans under Section 2.6 shall be accompanied
by accrued interest to the date of such prepayment on the amount prepaid.

 

30

--------------------------------------------------------------------------------


 

2.7                                 Conversion and Continuation Options.

 

2.7.1                        The Borrower may elect from time to time to convert
Eurodollar Loans to ABR Loans by giving the Administrative Agent prior
irrevocable notice of such election no later than 11:00 A.M., New York City
time, on the Business Day preceding the proposed conversion date, provided that
any such conversion of Eurodollar Loans may only be made on the last day of an
Interest Period with respect thereto.  The Borrower may elect from time to time
to convert ABR Loans to Eurodollar Loans by giving the Administrative Agent
prior irrevocable notice of such election no later than 11:00 A.M., New York
City time, on the third Business Day preceding the proposed conversion date
(which notice shall specify the length of the initial Interest Period therefor),
provided that no ABR Loan may be converted into a Eurodollar Loan when any Event
of Default has occurred and is continuing and the Administrative Agent or the
Required Banks have determined in its or their sole discretion not to permit
such conversions.  Upon receipt of any such notice the Administrative Agent
shall promptly notify each relevant Bank thereof.

 

2.7.2                        Any Eurodollar Loan may be continued as such upon
the expiration of the then current Interest Period with respect thereto by the
Borrower giving irrevocable notice to the Administrative Agent, in accordance
with the applicable provisions of the term “Interest Period” set forth in
Section 1.1, of the length of the next Interest Period to be applicable to such
Loans, provided that no Eurodollar Loan may be continued as such when any Event
of Default has occurred and is continuing and the Administrative Agent or the
Required Banks have determined in its or their sole discretion not to permit
such continuations, and provided, further, that if the Borrower shall fail to
give any required notice as described above in this paragraph or if such
continuation is not permitted pursuant to the preceding proviso such Loans shall
be automatically converted to ABR Loans on the last day of such then expiring
Interest Period.  Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Bank thereof.

 

2.8                                 Limitations on Tranches.  Notwithstanding
anything to the contrary in this Agreement, (a) all borrowings, conversions and
continuations of Eurodollar Loans and all selections of Interest Periods shall
be in such amounts and be made pursuant to such elections so that, (x) after
giving effect thereto, the aggregate principal amount of the Eurodollar Loans
comprising each Eurodollar Tranche shall be equal to $5,000,000 or a whole
multiple of $1,000,000 in excess thereof (unless all Loans are Eurodollar Loans)
and (y) no more than five Eurodollar Tranches shall be outstanding at any one
time and (b) all borrowings, conversions and continuations of ABR Loans shall be
in such amounts and be made pursuant to such elections so that, after giving
effect thereto, the aggregate principal amount of each ABR Loan shall be equal
to $1,000,000 or a whole multiple thereof (or if the then remaining ABR Loans
are less than $1,000,000, such lesser amount).

 

2.9                                 Interest Rates and Payment Dates.

 

2.9.1                        Each Eurodollar Loan shall bear interest for each
day during each Interest Period with respect thereto at a rate per annum equal
to the Eurodollar Base Rate determined for such Interest Period plus the
Applicable Margin.

 

2.9.2                        Each ABR Loan shall bear interest at a rate per
annum equal to the ABR plus the Applicable Margin.

 

2.9.3                        (i) If all or a portion of the principal amount of
any Loan shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), all outstanding Loans (whether or not overdue) shall
bear interest at a rate per annum equal to the rate that would otherwise be
applicable thereto pursuant to the foregoing provisions of this Section plus 2%
and (ii) if all or a portion of any interest payable on any Loan or any other
amount payable hereunder shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum equal to the rate then applicable to ABR Loans plus 2%, in
each case, with respect to clauses (i) and (ii) above, from the date of such
non-payment until such amount is paid in full (as well after as before
judgment).

 

2.9.4                        Interest shall be payable in arrears on each
Interest Payment Date, provided that interest accruing pursuant to Section 2.9.3
shall be payable from time to time on demand.

 

31

--------------------------------------------------------------------------------


 

2.10               Computation of Interest and Fees.

 

2.10.1                  Interest and fees payable pursuant hereto shall be
calculated on the basis of a 360-day year for the actual days elapsed, except
that, with respect to ABR Loans the rate of interest on which is calculated on
the basis of the Prime Rate, the interest thereon shall be calculated on the
basis of a 365- (or 366-, as the case may be) day year for the actual days
elapsed.  The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Banks of each determination of a Eurodollar Base
Rate.  Any change in the interest rate on a Loan resulting from a change in the
ABR shall become effective as of the opening of business on the day on which
such change becomes effective.  The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Banks of the effective date and
the amount of each such change in interest rate.

 

2.10.2                  Each determination of an interest rate by the
Administrative Agent pursuant to any provision of this Agreement shall be
conclusive and binding on the Borrower and the Banks in the absence of manifest
error.  The Administrative Agent shall, at the request of the Borrower, deliver
to the Borrower a statement showing the quotations used by the Administrative
Agent in determining any interest rate pursuant to Section 2.9.1.

 

2.11                           Inability to Determine Interest Rate.  If prior
to the first day of any Interest Period:

 

(a)          the Administrative Agent shall have determined (which determination
shall be conclusive and binding upon the Borrower) that, by reason of
circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Base Rate for such Interest Period, or

 

(b)         the Administrative Agent shall have received notice from the
Required Banks that the Eurodollar Base Rate determined or to be determined for
such Interest Period will not adequately and fairly reflect the cost to such
Banks (as conclusively certified by such Banks) of making or maintaining their
affected Loans during such Interest Period,

 

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Banks as soon as practicable thereafter.  If such
notice is given (x) any Eurodollar Loans requested to be made on the first day
of such Interest Period shall be made as ABR Loans, (y) any Loans that were to
have been converted on the first day of such Interest Period to Eurodollar Loans
shall be continued as ABR Loans and (z) any outstanding Eurodollar Loans shall
be converted, on the last day of the then-current Interest Period, to ABR
Loans.  Until such notice has been withdrawn by the Administrative Agent, no
further Eurodollar Loans shall be made or continued as such, nor shall the
Borrower have the right to convert Loans to Eurodollar Loans.

 

2.12                           Pro Rata Treatment and Payments.

 

2.12.1                  Each borrowing by the Borrower from the Banks hereunder
and any reduction of the Commitments of the Banks shall be made pro rata
according to the respective Aggregate Exposure Percentages of the relevant
Banks.

 

2.12.2                  Each payment (including each prepayment) by the Borrower
on account of principal of and interest on the Loans shall be made pro rata
according to the respective outstanding principal amounts of the Loans then held
by the Banks.  Amounts prepaid on account of the Loans may not be reborrowed.

 

2.12.3                  All payments (including prepayments) to be made by the
Borrower hereunder, whether on account of principal, interest, fees or
otherwise, shall be made without setoff or counterclaim and shall be made prior
to 12:00 Noon, New York City time, on the due date thereof to the Administrative
Agent, for the account of the Banks, at the Funding Office, in Dollars and in
immediately available funds.  The Administrative Agent shall distribute such
payments to each relevant Bank promptly upon receipt in like funds as received,
net of any amounts owing by such Bank pursuant to Section 7.7.  If any payment
hereunder (other than payments on the Eurodollar Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day.  If any payment on a Eurodollar Loan becomes

 

32

--------------------------------------------------------------------------------


 

due and payable on a day other than a Business Day, the maturity thereof shall
be extended to the next succeeding Business Day unless the result of such
extension would be to extend such payment into another calendar month, in which
event such payment shall be made on the immediately preceding Business Day.  In
the case of any extension of any payment of principal pursuant to the preceding
two sentences, interest thereon shall be payable at the then applicable rate
during such extension.

 

2.12.4                  Unless the Administrative Agent shall have been notified
in writing by any Bank prior to a borrowing that such Bank will not make the
amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Bank is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  If such amount is not made available to the
Administrative Agent by the required time on the Borrowing Date therefor, such
Bank shall pay to the Administrative Agent, on demand, such amount with interest
thereon, at a rate equal to the greater of (i) the Federal Funds Effective Rate
and (ii) a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, for the period until such Bank
makes such amount immediately available to the Administrative Agent.  A
certificate of the Administrative Agent submitted to any Bank with respect to
any amounts owing under this paragraph shall be conclusive in the absence of
manifest error.  If such Bank’s share of such borrowing is not made available to
the Administrative Agent by such Bank within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to ABR Loans, on
demand, from the Borrower.

 

2.12.5                  Unless the Administrative Agent shall have been notified
in writing by the Borrower prior to the date of any payment due to be made by
the Borrower hereunder that the Borrower will not make such payment to the
Administrative Agent, the Administrative Agent may assume that the Borrower is
making such payment, and the Administrative Agent may, but shall not be required
to, in reliance upon such assumption, make available to the Banks their
respective pro rata shares of a corresponding amount.  If such payment is not
made to the Administrative Agent by the Borrower within three Business Days
after such due date, the Administrative Agent shall be entitled to recover, on
demand, from each Bank to which any amount which was made available pursuant to
the preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate.  Nothing herein shall
be deemed to limit the rights of the Administrative Agent or any Bank against
the Borrower.

 

2.12.6                  If any Bank shall fail to make any payment required to
be made by it pursuant to Section 2.12.4, 2.12.5 or 7.7, then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision of this
Agreement), apply any amounts thereafter received by the Administrative Agent,
for the account of such Bank to satisfy such Bank’s obligations under such
Sections until all such unsatisfied obligations are fully paid.

 

2.13               Requirements of Law.

 

2.13.1                  If the adoption of or any change in any Requirement of
Law or in the interpretation or application thereof or compliance by any Bank
with any request or directive (whether or not having the force of law) from any
central bank or other Official Body made subsequent to the date hereof:

 

(a)  shall subject any Bank to any tax of any kind whatsoever on its capital
reserves (or similar) with respect to this Agreement or any Loan or Commitment
made by such Bank (except for Non-Excluded Taxes or Other Taxes covered by
Section 2.14, changes in the rate of tax on the overall net income of such Bank,
taxes that are explicitly excluded from the definition of Non-Excluded Taxes
pursuant to Section 2.14.4, Non-Excluded Taxes that are attributable to such
Bank’s failure to comply with the requirements of Section 2.14.4 or 2.14.5 or
Non-Excluded Taxes that are United States withholding taxes imposed on amounts
payable to such Bank at the time such Bank becomes a party to this Agreement,
except to the extent that such Bank’s assignor (if any) was entitled, at the
time of assignment, to receive additional amounts from the Borrower with respect
to such Non-Excluded Taxes pursuant to Section 2.14.4);

 

33

--------------------------------------------------------------------------------


 

(b)  shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Bank that is
not otherwise included in the determination of the Eurodollar Base Rate; or

 

(c)  shall impose on such Bank any other condition;

 

and the result of any of the foregoing is to increase the cost to such Bank, by
an amount that such Bank deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans, or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, the Borrower shall
promptly pay such Bank, upon its demand, any additional amounts necessary to
compensate such Bank for such increased cost or reduced amount receivable.  If
any Bank becomes entitled to claim any additional amounts pursuant to this
paragraph, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.

 

2.13.2                  If any Bank shall have determined that the adoption of
or any change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Bank or any
corporation controlling such Bank with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Official Body
made subsequent to the date hereof shall have the effect of reducing the rate of
return on such Bank’s or such corporation’s capital as a consequence of its
obligations hereunder to a level below that which such Bank or such corporation
could have achieved but for such adoption, change or compliance (taking into
consideration such Bank’s or such corporation’s policies with respect to capital
adequacy) by an amount deemed by such Bank to be material, then from time to
time, after submission by such Bank to the Borrower (with a copy to the
Administrative Agent) of a written request therefor, the Borrower shall pay to
such Bank such additional amount or amounts as will compensate such Bank or such
corporation for such reduction.

 

2.13.3                  A certificate as to any additional amounts payable
pursuant to this Section submitted by any Bank to the Borrower (with a copy to
the Administrative Agent) shall be conclusive in the absence of manifest error. 
Notwithstanding anything to the contrary in this Section, the Borrower shall not
be required to compensate a Bank pursuant to this Section for any amounts
incurred more than nine months prior to the date that such Bank notifies the
Borrower of such Bank’s intention to claim compensation therefor; provided that,
if the circumstances giving rise to such claim have a retroactive effect, then
such nine-month period shall be extended to include the period of such
retroactive effect.  The obligations of the Borrower pursuant to this
Section shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.

 

2.14                           Taxes.

 

2.14.1                  All payments made by or on behalf of any Loan Party
under this Agreement or any other Loan Document shall be made free and clear of,
and without deduction or withholding for or on account of, any present or future
income, stamp or other taxes, levies, imposts, duties, charges, fees, deductions
or withholdings, now or hereafter imposed, levied, collected, withheld or
assessed by any Official Body, excluding net income taxes and franchise taxes
(imposed in lieu of net income taxes) imposed on the Administrative Agent or any
Bank as a result of a present or former connection between the Administrative
Agent or such Bank and the jurisdiction of the Official Body imposing such tax
or any political subdivision or taxing authority thereof or therein (other than
any such connection arising solely from the Administrative Agent or such Bank
having executed, delivered or performed its obligations or received a payment
under, or enforced, this Agreement or any other Loan Document).  If any such
non-excluded taxes, levies, imposts, duties, charges, fees, deductions or
withholdings (“Non-Excluded Taxes”) or Other Taxes are required to be withheld
from any amounts payable to the Administrative Agent or any Bank as determined
in good faith by the applicable withholding agent, (i) such amount shall be paid
to the relevant Official Body in accordance with applicable law, and (ii) the
amounts so payable by the applicable Loan Party to the Administrative Agent or
such Bank shall be increased to the extent necessary to yield to the
Administrative Agent or such Bank (after payment of all Non-Excluded Taxes and
Other Taxes) interest or any such other amounts payable hereunder at the rates
or in the amounts specified in this Agreement as if such withholding or
deduction had not been made, provided,

 

34

--------------------------------------------------------------------------------


 

however, that the Borrower shall not be required to increase any such amounts
payable to any Bank with respect to any Non-Excluded Taxes (i) that are
attributable to such Bank’s failure to comply with the requirements of
Section 2.14.4 or 2.14.5 or (ii) that are United States withholding taxes
imposed on amounts payable to such Bank at the time such Bank becomes a party to
this Agreement, except to the extent that such Bank’s assignor (if any) was
entitled, at the time of assignment, to receive additional amounts from the
Borrower with respect to such Non-Excluded Taxes pursuant to this paragraph.

 

2.14.2                  In addition, the Borrower shall pay any Other Taxes to
the relevant Official Body in accordance with applicable law.

 

2.14.3                  Whenever any Non-Excluded Taxes or Other Taxes are
payable by the Borrower, as promptly as possible thereafter the Borrower shall
send to the Administrative Agent for its own account or for the account of the
relevant Bank, as the case may be, a certified copy of an original official
receipt received by the Borrower showing payment thereof.  If the Borrower fails
to pay any Non-Excluded Taxes or Other Taxes when due to the appropriate taxing
authority or fails to remit to the Administrative Agent the required receipts or
other required documentary evidence, the Borrower shall indemnify the
Administrative Agent and the Banks for such amounts and any incremental taxes,
interest or penalties that may become payable by the Administrative Agent or any
Bank as a result of any such failure.

 

2.14.4                  Each Bank (or Transferee) that is not a “U.S. Person” as
defined in Section 7701(a)(30) of the Internal Revenue Code (a “Non-U.S. Bank”)
shall deliver to the Borrower and the Administrative Agent (or, in the case of a
Participant, to the Bank from which the related participation shall have been
purchased) two copies of U.S. Internal Revenue Service (“IRS”) Form W-8BEN,
Form W-8ECI or Form W-8IMY (together with any applicable underlying IRS forms),
or, in the case of a Non-U.S. Bank claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Internal Revenue Code with
respect to payments of “portfolio interest”, a statement substantially in the
form of Exhibit 1.1(E) and the applicable IRS Form W-8, or any subsequent
versions thereof or successors thereto, properly completed and duly executed by
such Non-U.S. Bank claiming complete exemption from, or a reduced rate of, U.S.
federal withholding tax on all payments by the Borrower under this Agreement and
the other Loan Documents.  Such forms shall be delivered by each Non-U.S. Bank
on or before the date it becomes a party to this Agreement (or, in the case of
any Participant, on or before the date such Participant purchases the related
participation) and from time to time thereafter upon the request of the Borrower
or the Administrative Agent.  In addition, each Non-U.S. Bank shall deliver such
forms promptly upon the obsolescence or invalidity of any form previously
delivered by such Non-U.S. Bank.  Each Non-U.S. Bank shall promptly notify the
Borrower and the Administrative Agent at any time it determines that it is no
longer in a position to provide any previously delivered certificate to the
Borrower (or any other form of certification adopted by the U.S. taxing
authorities for such purpose).  Notwithstanding any other provision of this
paragraph, a Non-U.S. Bank shall not be required to deliver any form pursuant to
this paragraph that such Non-U.S. Bank is not legally able to deliver; provided,
however to the extent that such Non-U.S. Bank’s inability to deliver any such
form is not attributable to (i) a Change in Law occurring after the date that
the Non-U.S. Bank becomes a party to this Agreement, (ii) an event caused by or
under the control of the Borrower, or (iii) any action taken by the Bank
pursuant to Section 2.16, and such inability to deliver such form results in the
imposition of United States withholding tax upon such Non-U.S. Bank, such
Non-U.S. Bank shall not be entitled to any additional amounts pursuant to
Section 2.14.1 with respect to such United States withholding taxes imposed
solely as a result of the inability to deliver such form.

 

2.14.5                  A Bank that is entitled to an exemption from or
reduction of non-U.S. withholding tax under the law of the jurisdiction in which
the Borrower is located, or any treaty to which such jurisdiction is a party,
with respect to payments under this Agreement shall deliver to the Borrower
(with a copy to the Administrative Agent), at the time or times prescribed by
applicable law or reasonably requested by the Borrower, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate, provided that such
Bank is legally entitled to complete, execute and deliver such documentation and
in such Bank’s judgment such completion, execution or submission would not
materially prejudice the legal position of such Bank.

 

2.14.6                  If the Administrative Agent or any Bank determines, in
its reasonable discretion, that

 

35

--------------------------------------------------------------------------------


 

it has received a refund of any Non-Excluded Taxes or Other Taxes as to which it
has been indemnified by a Loan Party or with respect to which a Loan Party has
paid additional amounts pursuant to this Section 2.14, it shall pay over such
refund to such Loan Party (but only to the extent of indemnity payments made, or
additional amounts paid, by such Loan Party under this Section 2.14 with respect
to the Non-Excluded Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Bank and without
interest (other than any interest paid by the relevant Official Body with
respect to such refund); provided, that such Loan Party, upon the request of the
Administrative Agent or such Bank, agrees to repay the amount paid over to such
Loan Party (plus any penalties, interest or other charges imposed by the
relevant Official Body) to the Administrative Agent or such Bank in the event
the Administrative Agent or such Bank is required to repay such refund to such
Official Body. This paragraph shall not be construed to require the
Administrative Agent or any Bank to make available its tax returns (or any other
information relating to its taxes which it deems confidential) to any Loan Party
or any other Person.

 

2.14.7                  The agreements in this Section shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

 

2.15                           Indemnity.  The Borrower agrees to indemnify each
Bank for, and to hold each Bank harmless from, any loss or expense that such
Bank may sustain or incur as a consequence of (a) default by the Borrower in
making a borrowing of, conversion into or continuation of Eurodollar Loans after
the Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower in making any
prepayment of or conversion from Eurodollar Loans after the Borrower has given a
notice thereof in accordance with the provisions of this Agreement, (c) the
making of a prepayment of Eurodollar Loans on a day that is not the last day of
an Interest Period with respect thereto or (d) the assignment of a Eurodollar
Loan other than on the last day of the Interest Period applicable thereto as a
result of a request by the Borrower pursuant to Section 2.17.  Such
indemnification may include an amount equal to the excess, if any, of (i) the
amount of interest that would have accrued on the amount so prepaid, or not so
borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
such Interest Period (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Loans provided
for herein (excluding, however, the Applicable Margin included therein, if any)
over (ii) the amount of interest (as reasonably determined by such Bank) that
would have accrued to such Bank on such amount by placing such amount on deposit
for a comparable period with leading banks in the interbank eurodollar market. 
A certificate as to any amounts payable pursuant to this Section submitted to
the Borrower by any Bank shall be conclusive in the absence of manifest error. 
This covenant shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.

 

2.16                           Change of Lending Office.  Each Bank agrees that,
upon the occurrence of any event giving rise to the operation of Section 2.13 or
2.14.1 with respect to such Bank, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Bank) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Bank, cause such
Bank and its lending office(s) to suffer no economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section shall affect
or postpone any of the obligations of the Borrower or the rights of any Bank
pursuant to Section 2.13 or 2.14.1.

 

2.17                           Replacement of Banks.  The Borrower shall be
permitted to replace any Bank that (a) requests reimbursement for amounts owing
pursuant to Section 2.13 or 2.14.1, (b) defaults in its obligation to make Loans
hereunder, or (c) does not consent to any proposed amendment, supplement,
modification, consent or waiver of any provision of this Agreement or any other
Loan Document that requires the consent of each of the Banks or each of the
Banks affected thereby (so long as the consent of the Required Banks (with the
percentage in such definition being deemed to be 662/3% for this purpose) has
been obtained), with a replacement financial institution; provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) no Event of
Default shall have occurred and be continuing at the time of such replacement,
(iii) prior to any such replacement, such Bank shall have taken no action under
Section 2.16 so as to eliminate the continued need for payment of amounts owing
pursuant to Section 2.13 or 2.14.1, (iv) the replacement financial institution
shall purchase, at par, all Loans and other amounts owing to such replaced Bank
on or prior to the date of replacement, (v) the Borrower shall be liable to such
replaced Bank under Section 2.15  if any Eurodollar Loan owing to such replaced
Bank shall be purchased other than on the last day of the Interest Period
relating thereto, (vi) the replacement financial institution shall be reasonably

 

36

--------------------------------------------------------------------------------


 

satisfactory to the Administrative Agent, (vii) the replaced Bank shall be
obligated to make such replacement in accordance with the provisions of
Section 8.6 (provided that the Borrower shall be obligated to pay the
registration and processing fee referred to therein), (viii) until such time as
such replacement shall be consummated, the Borrower shall pay all additional
amounts (if any) required pursuant to Section 2.13 or 2.14.1, as the case may
be, and (ix) any such replacement shall not be deemed to be a waiver of any
rights that the Borrower, the Administrative Agent or any other Bank shall have
against the replaced Bank.

 

2.18                           Incremental Credit Extensions.  The Borrower may
at any time or from time to time after the Closing Date, by notice to the
Administrative Agent (whereupon the Administrative Agent shall promptly deliver
a copy to each of the Banks), request one or more additional tranches of term
loans (the “Incremental Term Loans”); provided that both at the time of any such
request and upon the effectiveness of any Incremental Amendment referred to
below, no Potential Default or Event of Default shall exist and at the time that
any such Incremental Term Loan is made (and after giving effect thereto) no
Potential Default or Event of Default shall exist.  Each tranche of Incremental
Term Loans shall be in an aggregate principal amount that is not less than
$25,000,000 (provided that such amount may be less than $25,000,000 if such
amount represents all remaining availability under the limit set forth in the
next sentence).  Notwithstanding anything to the contrary herein, the aggregate
amount of the Incremental Term Loans shall not exceed $100,000,000 (the
“Incremental Availability”); provided, that on a pro forma basis after giving
effect to the incurrence of such Incremental Term Loans (i) the Loan Parties
shall be in pro forma compliance with (x) the Total Leverage Ratio and Senior
Leverage Ratio set forth in Sections 5.2.16 and 5.2.17 hereof assuming, in each
case, that the maximum permitted ratio is 0.25 to 1.00 lower than otherwise
permitted pursuant to such Section and (y) the Interest Coverage Ratio set forth
in Section 5.2.15.

 

The Incremental Term Loans (a) shall rank pari passu in right of payment and of
security with the Loans, (b) shall not mature earlier than the Termination Date
and (c) shall be treated substantially the same as the Loans (in each case,
including with respect to mandatory and voluntary prepayments), provided that
(i) the terms and conditions applicable to Incremental Term Loans may be
materially different from those of the Loans to the extent such differences are
reasonably acceptable to the Administrative Agent and (ii) the interest rates
and amortization schedule applicable to the Incremental Term Loans shall be
determined by the Borrower and the lenders thereof; provided, further, that,
(a) in the event that the applicable interest margins in respect of the
Incremental Term Loans are more than 0.25% per annum greater than the applicable
interest margins in respect of the Loans, then the applicable interest margins
in respect of the Loans shall be increased to the extent necessary so that the
interest margins in respect of the Loans are equal to the interest rate margins
for such Incremental Term Loans minus 0.25% per annum, (b) solely for purposes
of the foregoing clause (a), (x) the interest rate margins applicable to any
Loans or Incremental Term Loans shall be deemed to include all original issue
discount or upfront or similar fees (which shall be deemed to constitute like
amounts of original issue discount) paid or payable by the Borrower generally to
the Banks providing such Loans or such Incremental Term Loans in the initial
primary syndication thereof (with any original issue discount equated to
interest based on an assumed four-year life to maturity) and (y) if the
Eurodollar Base Rate or ABR includes a “floor” greater than 1.5% or 2.5%,
respectively, such increased amount shall be equated to interest margin;
provided further that as of the date of the incurrence of the Incremental Term
Loans, the Weighted Average Life to Maturity of the Incremental Term Loans shall
not be shorter than that of the Loans.  Each notice from the Borrower pursuant
to this Section shall set forth the requested amount and proposed terms of the
relevant Incremental Term Loans.

 

Incremental Term Loans may be made by any existing Bank (and each existing Bank
will have the right, but not an obligation, to make a portion of any Incremental
Term Loan on terms permitted in this Section 2.18) or by any other bank or other
financial institution (any such other bank or other financial institution being
called an “Additional Bank”). Commitments in respect of Incremental Term Loans
shall become Commitments under this Agreement pursuant to an amendment (an
“Incremental Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrower, each Bank agreeing to provide such
Commitment, if any, each Additional Bank, if any, and the Administrative Agent.
The Incremental Amendment may, without the consent of any other Banks, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to effect the provisions of this Section. The effectiveness of
(and the borrowing under) any Incremental Amendment shall be subject to the
satisfaction on the date thereof (each, an “Incremental Facility Closing Date”)
of each of the conditions set forth in Section 4.1.1 (it being understood that
all references to “the Closing Date” or similar language in such Section 4.1.1
shall be deemed to refer to the effective date of such Incremental Amendment)
and such other conditions as the

 

37

--------------------------------------------------------------------------------


 

parties thereto shall agree.  The Borrower will use the proceeds of the
Incremental Term Loans for any purpose not prohibited by this Agreement.  No
Bank shall be obligated to provide any Incremental Term Loans unless it so
agrees.

 

This Section 2.18 shall supersede any provisions in Section 8.1 or 8.7 to the
contrary.

 

ARTICLE 3.

 

REPRESENTATIONS AND WARRANTIES

 

3.1                                 Representations and Warranties.

 

The Borrower represents and warrants to the Administrative Agent and each of the
Banks as follows:

 

3.1.1                        Organization and Qualification.

 

The Borrower and each Subsidiary of the Borrower: (i) is a corporation,
partnership or limited liability company duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization, (ii) has the
lawful power to own or lease its properties and to engage in the business it
presently conducts or proposes to conduct, and (iii) is duly licensed or
qualified and in good standing in each jurisdiction where the property owned or
leased by it or the nature of the business transacted by it or both makes such
licensing or qualification necessary, except with respect to each of (i) and
(iii) above, for exceptions which would not reasonably be expected to result in
a Material Adverse Change.

 

3.1.2                        Capitalization and Ownership.

 

Schedule 3.1.2 states, as of the Closing Date, the authorized capital stock of
the Borrower, the issued and outstanding shares (referred to herein as the
“Shares”) of such stock, and the names of any parties beneficially owning,
individually or through affiliates, more than 5% thereof.  All of the Shares
have been validly issued and are fully paid and nonassessable.  As of the
Closing Date, there are no options, warrants or other rights outstanding to
purchase any such Shares except as disclosed in Schedule 3.1.2.

 

3.1.3                        Subsidiaries.

 

Schedule 3.1.3 states, as of the Closing Date, the name of each of the
Borrower’s Subsidiaries, its jurisdiction of incorporation or organization, its
authorized capital stock, the issued and outstanding shares (referred to herein
as the “Subsidiary Shares”) and the owners thereof if it is a corporation, its
outstanding partnership interests (the “Partnership Interests”) if it is a
partnership and its outstanding limited liability company interests, interests
assigned to managers thereof and the voting rights associated therewith (the
“LLC Interests”) if it is a limited liability company.  The Borrower and each
Subsidiary of the Borrower has good and marketable title to all of the
Subsidiary Shares, Partnership Interests and LLC Interests it purports to own,
free and clear in each case of any Lien other than the Vought Financing Liens
and Permitted Refinancing Liens related thereto, non-consensual Liens arising by
operation of Law which are identified under the definition of Permitted Liens
herein and Liens in favor of the Administrative Agent for the benefit of the
Banks hereunder.  All Subsidiary Shares, Partnership Interests and LLC Interests
have been validly issued, and all Subsidiary Shares are fully paid and
nonassessable.  All capital contributions and other consideration required to be
made or paid in connection with the issuance of the Partnership Interests and
LLC Interests have been made or paid, as the case may be.  There are no options,
warrants or other rights outstanding to purchase any such Subsidiary Shares,
Partnership Interests or LLC Interests outstanding as of the Closing Date except
as indicated on Schedule 3.1.3.

 

3.1.4                        Power and Authority.

 

The Borrower and each other Loan Party has full power to enter into, execute,
deliver and carry out this Agreement and the other Loan Documents to which it is
a party, to incur the Indebtedness contemplated by

 

38

--------------------------------------------------------------------------------


 

the Loan Documents and to perform its Obligations under the Loan Documents to
which it is a party, and all such actions have been duly authorized by all
necessary proceedings on its part.

 

3.1.5                        Validity and Binding Effect.

 

This Agreement has been duly and validly executed and delivered by the Borrower
and each other Loan Party party hereto, and each other Loan Document which the
Borrower or any other Loan Party is required to execute and deliver on or after
the date hereof will have been duly executed and delivered by the Borrower and
each other Loan Party on the required date of delivery of such Loan Document. 
This Agreement and each other Loan Document to which the Borrower or any other
Loan Party is a party constitutes, or will constitute, legal, valid and binding
obligations of each such party, enforceable against each such party, in
accordance with its terms, except to the extent that enforceability of any of
such Loan Document may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforceability of creditors’
rights generally or limiting the right of specific performance.

 

3.1.6                        No Conflict.

 

Neither the execution and delivery of this Agreement or the other Loan Documents
by the Borrower or any other Loan Party nor the consummation of the transactions
herein or therein contemplated or compliance with the terms and provisions
hereof or thereof by them will conflict with, constitute a default under or
result in any breach of (i) the terms and conditions of the certificate of
incorporation, bylaws or other organizational documents of the Borrower or any
Subsidiary or (ii) any Law or of any material agreement, instrument, order,
writ, judgment, injunction or decree to which the Borrower or any Subsidiary is
a party or by which it is bound or to which it is subject, or result in the
creation or enforcement of any Lien, charge or encumbrance whatsoever upon any
property (now or hereafter acquired) of the Borrower or any Subsidiary other
than the Liens granted to the Administrative Agent, for the benefit of the
Banks, pursuant to the Loan Documents.

 

3.1.7                        Litigation.

 

Except as set forth on Schedule 3.1.7, there are no actions, suits, proceedings
or investigations pending or, to the knowledge of the Borrower, threatened
against the Borrower or any Subsidiary of the Borrower at law or equity before
any Official Body which would, individually or in the aggregate, be reasonably
likely to result in any Material Adverse Change.  Neither the Borrower nor any
Subsidiary of the Borrower is in violation of any order, writ, injunction or any
decree of any Official Body which would reasonably be expected to result in any
Material Adverse Change.

 

3.1.8                        Title to Properties.

 

The real property owned or leased (other than residential leases for use by
employees) by the Borrower and each Subsidiary of the Borrower as of the Closing
Date is described on Schedule 3.1.8.  The Borrower and each of its Subsidiaries
has good and marketable title to or valid leasehold interests in all properties,
assets and other rights which it purports to own or lease or which are reflected
as owned or leased on its books and records, free and clear of all Liens and
encumbrances except Permitted Liens, and subject to the terms and conditions of
the applicable leases.  All leases of property are in full force and effect
without the necessity for any consent which has not previously been obtained in
respect of the transactions contemplated hereby.

 

3.1.9                        Financial Statements.

 

(i)             Historical Statements.  The Borrower has delivered to the
Administrative Agent copies of (a) its audited consolidated and unaudited
consolidating year-end financial statements for and as of the end of the fiscal
year ended March 31, 2010 and (b) Vought’s audited consolidated and unaudited
consolidating year-end financial statements for and as of the end of the fiscal
year ended December 31, 2009 (collectively, the “Historical Statements”).  The
Historical Statements were compiled from the books and records maintained by the
Borrower’s or Vought’s management, as the case may be, are correct and complete
and present fairly in all material respects the financial condition of the
Borrower and its

 

39

--------------------------------------------------------------------------------


 

Subsidiaries or Vought and its Subsidiaries, as the case may be, as of their
dates and the results of operations for the fiscal periods then ended and have
been prepared in accordance with GAAP consistently applied.

 

(ii)          Accuracy of Financial Statements.  Neither the Borrower nor Vought
had, as of the date of the most recent Historical Statements for the Borrower
and Vought respectively, any liabilities, contingent or otherwise, that could
reasonably be expected to result in a Material Adverse Change and which were not
disclosed in the Historical Statements or in the notes thereto.  Since March 31,
2010, no Material Adverse Change has occurred.

 

3.1.10                  Margin Stock.

 

Neither the Borrower nor any of its Subsidiaries engages or intends to engage
principally, or as one of its important activities, in the business of extending
credit for the purpose,  immediately, incidentally or ultimately, of purchasing
or carrying margin stock (within the meaning of Regulation U).  No part of the
proceeds of any Loan has been or will be used, immediately, incidentally or
ultimately, to purchase or carry any margin stock or to extend credit to others
for the purpose of purchasing or carrying any margin stock or to refund
Indebtedness originally incurred for such purpose, or for any purpose which
entails a violation of or which is inconsistent with the provisions of
Regulation U.  Neither the Borrower nor any of its Subsidiaries holds or intends
to hold margin stock in such amounts that more than 25% of the reasonable value
of the assets of the Borrower or any of its Subsidiaries are or will be
represented by margin stock.  If requested by the Administrative Agent, the
Borrower will furnish to the Administrative Agent a statement to the foregoing
effect in conformity with the requirements of FR Form G-3 or FR Form U-1, as
applicable, referred to in Regulation U.

 

3.1.11                  Full Disclosure.

 

Neither the Confidential Information Memorandum, this Agreement nor any other
Loan Document, nor any certificate, statement, agreement or other documents
furnished to the Administrative Agent or any Bank in connection herewith or
therewith, contains any untrue statement of a material fact or, considered in
the aggregate, omits to state a material fact necessary in order to make the
statements contained herein and therein, in light of the circumstances under
which they were made, not misleading.  On the Closing Date, there is no fact
known to the Borrower which materially adversely affects the business, property,
assets, financial condition or results of operations of the Borrower or any
Subsidiary of the Borrower which has not been set forth in the Confidential
Information Memorandum, this Agreement or in the certificates, statements,
agreements or other documents furnished in writing to the Administrative Agent
and the Banks prior to or at the date hereof in connection with the transactions
contemplated hereby or previously been publicly disclosed in the Borrower’s or
Vought’s, as applicable, most recently filed Form 10-K or any Form 10-Q or
Form 8-K filed subsequently with the Securities and Exchange Commission prior to
the Closing Date.

 

3.1.12                  Taxes.

 

All federal, state, material local, material foreign and material other tax
returns required to have been filed with respect to the Borrower and each
Subsidiary of the Borrower have been filed (subject to the timely filing of any
extensions therefor), and payment or adequate provision has been made for the
payment of all taxes, fees, assessments and other governmental charges which
have or may become due pursuant to said returns or to assessments received,
except to the extent that such taxes, fees, assessments and other charges are
being contested in good faith by appropriate proceedings diligently conducted
and for which such reserves or other appropriate provisions, if any, as shall be
required by GAAP shall have been made.  Other than extensions of tax return
filing deadlines for which the Borrower has applied in the ordinary course of
business, there are no agreements or waivers extending the statutory period of
limitations applicable to any federal income tax return of the Borrower or any
of its Subsidiaries for any period in which the underlying potential liability
could reasonably be expected to result in a Material Adverse Change.

 

40

--------------------------------------------------------------------------------


 

3.1.13                  Consents and Approvals.

 

No consent, approval, exemption, order or authorization of, or a registration or
filing with, any Official Body or any other Person is required by any Law or any
agreement in connection with the execution, delivery and carrying out of this
Agreement and the other Loan Documents by the Borrower, except as shall have
been obtained or made on or prior to the Closing Date.

 

3.1.14                  No Event of Default; Compliance with Instruments.

 

No event has occurred and is continuing and no condition exists or will exist
after giving effect to the borrowings to be made on the Closing Date under the
Loan Documents which constitutes an Event of Default or Potential Default.
 Neither the Borrower nor any of its Subsidiaries is in violation of (i) any
term of its certificate of incorporation, bylaws, or other organizational
documents or (ii) any material agreement or instrument to which it is a party or
by which it or any of its properties may be subject or bound where such
violation would constitute a Material Adverse Change.

 

3.1.15                  Patents, Trademarks, Copyrights, Licenses, Etc.

 

The Borrower and each Subsidiary of the Borrower owns or possesses all the
material patents, trademarks, service marks, trade names, copyrights, licenses,
registrations, franchises, permits, intellectual property and rights necessary
to own and operate its properties and to carry on its business as presently
conducted and planned to be conducted by the Borrower and its Subsidiaries,
without known conflict with the rights of others that could reasonably be
expected to result in a Material Adverse Change.

 

3.1.16                  Insurance.

 

All insurance policies and other bonds to which the Borrower and each of its
Subsidiaries is a party are valid and in full force and effect to the extent
necessary to comply with Section 5.1.3 [Maintenance of Insurance].  No notice
has been given or claim made and no grounds exist to cancel or avoid any of such
policies or bonds or to reduce the coverage provided thereby, except as would
not impair the accuracy of the following sentence or could reasonably be
expected to result in a breach of Section 5.1.3 [Maintenance of Insurance]. 
Such policies and bonds provide adequate coverage from reputable and financially
sound insurers in amounts sufficient to insure the assets and risks of the
Borrower and each Subsidiary of the Borrower in accordance with prudent business
practice in the industries of the Borrower and its Subsidiaries.

 

3.1.17                  Compliance with Laws.

 

The Borrower and its Subsidiaries are in compliance in all material respects
with all applicable Laws (other than Environmental Laws which are specifically
addressed in subsection 3.1.22) in all jurisdictions in which the Borrower and
its Subsidiaries do business except where the failure to so comply would not
constitute a Material Adverse Change.

 

3.1.18                  Material Contracts.

 

Except as otherwise publicly disclosed in the Borrower’s or Vought’s, as
applicable, most recent Form 10-K or any Form 10-Q or Form 8-K subsequently
filed with the Securities and Exchange Commission, all material contracts
publicly filed or required to be publicly filed by the Borrower or Vought
pursuant to applicable securities law are valid, binding and enforceable in all
material respects upon the Borrower or Vought, as applicable, and any Subsidiary
party thereto, and each of the other parties thereto in accordance with their
respective terms, and there is no default thereunder by the Borrower, Vought or
any such Subsidiary or, to the Borrower’s knowledge, with respect to parties
other than the Borrower, Vought or any such Subsidiary, which would result in a
Material Adverse Change.

 

3.1.19                  Investment Companies.

 

Neither the Borrower nor any of its Subsidiaries is an “investment company”
registered or required to be registered under the Investment Company Act of 1940
or under the “control” of an “investment

 

41

--------------------------------------------------------------------------------


 

company” as such terms are defined in the Investment Company Act of 1940 and
shall not become such an “investment company” or under such “control.”

 

3.1.20                  Plans and Benefit Arrangements.

 

Except as set forth on Schedule 3.1.20:

 

(i)             The Borrower and each member of its ERISA Group are in
compliance with any applicable provisions of ERISA with respect to all Benefit
Arrangements and Plans, except where the failure to do so could not reasonably
be expected to result in a Material Adverse Change.  There has been no
Prohibited Transaction with respect to any Benefit Arrangement or any Plan which
could result in a Material Adverse Change.  The Borrower and, to the knowledge
of the Borrower, all members of its ERISA Group have made when due any and all
material payments required to be made under any agreement relating to a
Multiemployer Plan or a Multiple Employer Plan or any Law pertaining thereto. 
Except where the failure to do so could not result in a Material Adverse Change,
with respect to each Plan and Multiemployer Plan, the Borrower and each member
of each of its ERISA Group (a) have fulfilled their obligations under the
minimum funding standards of ERISA, (b) have not incurred any liability to the
PBGC other than required premiums under Sections 4006 and 4007 of ERISA, and
(c) have not had asserted against them any penalty for failure to fulfill the
minimum funding requirements of ERISA.

 

(ii)          To the Borrower’s knowledge, no condition exists that would
be reasonably expected to prevent a Plan from paying benefits when due in
accordance with Plan’s terms and applicable law (excluding for purposes of this
representation benefits that may become due to be paid upon the given
Plan being terminated).

 

(iii)       Neither the Borrower nor any other member of any of its ERISA Group
has instituted proceedings or taken formal action to terminate any Plan.

 

(iv)      No Plan has an actual or deemed Adjusted Funding Target Attainment
Percentage that would subject the Plan to the benefit limitations imposed under
Section 436(b), (d)(1) or (e) of the Internal Revenue Code.

 

(v)         Neither the Borrower nor any other member of its ERISA Group has
incurred or reasonably expects to incur any material Withdrawal Liability under
ERISA to any Multiemployer Plan or Multiple Employer Plan.  Neither the Borrower
nor any other member of its ERISA Group has been notified by any Multiemployer
Plan or Multiple Employer Plan that such Multiemployer Plan or Multiple Employer
Plan has been terminated within the meaning of Title IV of ERISA and, to the
knowledge of the Borrower, no Multiemployer Plan or Multiple Employer Plan is
reasonably expected to be reorganized or terminated, within the meaning of Title
IV of ERISA in a manner that can reasonably be expected to result in a  Material
Adverse Change.

 

(vi)      (a) To the extent that any Benefit Arrangement is insured, the
Borrower and all members of each of its ERISA Group have paid when due all
material premiums required to be paid for all periods through the Closing Date
and (b) to the extent that any Benefit Arrangement is funded other than with
insurance, the Borrower and all members of its ERISA Group have made when due
all material contributions required to be paid for all periods through the
Closing Date.

 

(vii)   All Plans and Benefit Arrangements have been administered in accordance
with their terms and the applicable provisions of ERISA except where the failure
to do so could not reasonably be expected to result in a Material Adverse
Change.

 

3.1.21                  Employment Matters.

 

Except as set forth on Schedule 3.1.21, the Borrower and each of its
Subsidiaries are in compliance with the Labor Contracts and all applicable
federal, state and local labor and employment Laws

 

42

--------------------------------------------------------------------------------


 

including those related to equal employment opportunity and affirmative action,
labor relations, minimum wage, overtime, child labor, medical insurance
continuation, worker adjustment and relocation notices, immigration controls and
worker and unemployment compensation where the failure to comply would,
individually or in the aggregate, likely constitute a Material Adverse Change. 
To the best of the Borrower’s knowledge, there are no outstanding grievances,
arbitration awards or appeals therefrom arising out of the Labor Contracts or
current or threatened strikes, picketing, handbilling or other work stoppages or
slowdowns at facilities of the Borrower or any of its Subsidiaries which in any
case would constitute a Material Adverse Change.

 

3.1.22                  Environmental Matters.

 

Except as disclosed on Schedule 3.1.22:

 

(i)             Neither the Borrower nor any Subsidiary of the Borrower has
received any material Environmental Complaint from any Official Body alleging
that the Borrower or such Subsidiary or, with respect to the Property, any prior
or subsequent owner of the Property is a potentially responsible party under the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
§ 9601, et seq., and the Borrower has no reason to believe that such an
Environmental Complaint is likely to be received.  Except as would not
reasonably be expected to result in a Material Adverse Change, neither the
Borrower nor any Subsidiary of the Borrower has received any Environmental
Complaint described in the immediately preceding sentence, from a private Person
(as opposed to receipt thereof from an Official Body).  There are no pending or,
to the Borrower’s knowledge, threatened Environmental Complaints relating to the
Borrower or any Subsidiary of the Borrower or, to the Borrower’s knowledge with
respect to the Property, any prior or subsequent owner of the Property
pertaining to, or arising out of, any Environmental Conditions, in any case that
would reasonably be expected to result in a Material Adverse Change.

 

(ii)          There are no circumstances at, on or under the Property that
constitute a material breach of or non-compliance with any of the Environmental
Laws.  There are no Environmental Conditions at, on or under the Property or, to
the knowledge of the Borrower, at, on or under adjacent property, that prevent
compliance with the Environmental Laws at the Property in a manner that would
reasonably be expected to result in a Material Adverse Change.

 

(iii)       Neither the Property nor any structures, improvements, equipment,
fixtures, activities or facilities thereon or thereunder contain or use
Regulated Substances except in material compliance with Environmental Laws. 
There are no processes, facilities, operations, equipment or any other
activities at, on or under the Property, or, to the knowledge of the Borrower,
at, on or under adjacent property, that currently result in the release or
threatened release of Regulated Substances onto the Property, except to the
extent that such releases or threatened releases are not a breach of or
otherwise not a violation of the Environmental Laws or would not result in a
Material Adverse Change.

 

(iv)      The Borrower and each Subsidiary of the Borrower has all material
permits, licenses, authorizations, plans and approvals required under the
Environmental Laws for the conduct of the business of the Borrower and its
Subsidiaries as presently conducted. The Borrower and each Subsidiary of the
Borrower has submitted all material notices, reports and other filings required
by the Environmental Laws to be submitted to an Official Body which pertain to
past and current operations on the Property.

 

(v)         All past and present on-site generation, storage, processing,
treatment, recycling, reclamation, disposal or other use or management of
Regulated Substances at, on, or under the Property and all off-site
transportation, storage, processing, treatment, recycling, reclamation, disposal
or other use or management of Regulated Substances has been performed by the
Borrower and its Subsidiaries in material accordance with the Environmental
Laws.

 

43

--------------------------------------------------------------------------------


 

3.1.23                  Senior Debt Status.

 

The Obligations of each Loan Party under this Agreement, the Guarantee and
Collateral Agreement and each of the other Loan Documents to which it is a party
do rank and will rank at least pari passu in priority of payment with all other
senior secured Indebtedness (including, without limitation, Indebtedness under
the Revolving Credit Agreement, as in effect from time to time) of the Loan
Parties.  The obligations of any Loan Party under the Convertible Note Indenture
and the Convertible Notes are and shall remain at all times unsecured and
subordinated in right of payment to the Obligations hereunder and under the
other Loan Documents.  Without limiting the foregoing, each Loan Party shall
take all steps necessary to provide that (i) its Obligations under this
Agreement, the Guarantee and Collateral Agreement and the other Loan Documents
shall be senior to, or pari passu with, any outstanding Indebtedness, and
 (ii) any Indebtedness of any Loan Party, now existing or hereafter incurred
that is in any manner subordinated in right of payment or security to any other
Indebtedness is subordinated to the Obligations on the same terms and
conditions.

 

3.1.24                  Anti-Terrorism Laws.

 

3.1.24.1.                              General.

 

None of the Loan Parties nor or any Subsidiary of a Loan Party, nor, to the
knowledge of any Loan Party, any other Affiliate of any Loan Party, is in
violation of any Anti-Terrorism Law or engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.

 

3.1.24.2.                              Executive Order No. 13224.

 

None of the Loan Parties, nor any Subsidiary of a Loan Party, nor, to the
knowledge of any Loan Party, any other Affiliate of any Loan Party,  or their 
respective  agents  acting  or benefiting  in any capacity in connection with
the Loans or other transactions hereunder, is any of the following (each a
“Blocked Person”):

 

(i)             a Person that is listed in the annex to, or is otherwise subject
to the provisions of, the Executive Order No. 13224;

 

(ii)          a Person owned or  controlled  by, or acting for or on behalf 
of,  any  Person  that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order No. 13224;

 

(iii)       a Person or entity  with  which any  Bank is  prohibited  from
dealing or otherwise engaging in any transaction by any Anti-Terrorism Law;

 

(iv)      a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order No. 13224;

 

(v)         a  Person or entity that is named as a “specially designated
national” on the most current list published by the U.S. Treasury Department
Office of Foreign Asset Control at its official website or any
replacement website or other  replacement  official publication of such list, or

 

(vi)      a person or entity who is affiliated or associated with a person or
entity listed above.

 

No Loan Party or to the knowledge of any Loan Party, any of its agents acting in
any capacity in connection with the Loans or other transactions hereunder
(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Blocked Person, or
(ii) deals in, or otherwise engages in any transaction relating to, any property
or interests in property blocked pursuant to the Executive Order No. 13224.

 

3.1.25                  Security Interests; Mortgage Liens.

 

(i)                                                             From and after
the Closing Date, the Guarantee and Collateral Agreement will be effective to
create in favor of the Administrative Agent, for the benefit of the Banks, a
legal, valid and

 

44

--------------------------------------------------------------------------------


 

enforceable security interest in the Collateral described therein and proceeds
thereof.  In the case of the Pledged Notes described in the Guarantee and
Collateral Agreement, when the original of such instruments are delivered to the
Administrative Agent, and in the case of the Pledged Stock described in the
Guarantee and Collateral Agreement, when stock certificates representing such
Pledged Collateral are delivered to the Administrative Agent (together, in each
case, with a properly completed and signed stock power or endorsement), and in
the case of the other Collateral described in the Guarantee and Collateral
Agreement, when financing statements and other filings specified on Schedule
3.1.25(a), in appropriate form are filed in the offices specified on
Schedule 3.1.25(a), the Guarantee and Collateral Agreement shall constitute a
fully perfected Lien on, and Prior Security Interest in, all right, title and
interest of the Loan Parties in such Collateral and the proceeds thereof, as
security for the Obligations.  Notwithstanding the requirement for delivery of
possession of the Pledged Collateral to the Administrative Agent required
pursuant to the Loan Documents, so long as the Intercreditor Agreement is in
force and effect, possession of such Pledged Collateral by the collateral agent
or the administrative agent, as applicable, for the lenders under the Revolving
Credit Agreement shall be deemed to be possession by the Administrative Agent
thereof for purposes of perfection of the Administrative Agent’s Lien thereon.

 

(ii)                                                          Each of the
Mortgages is effective to create in favor of the Administrative Agent, for the
benefit of the Banks, a legal, valid and enforceable Lien on the Real Property
Collateral described therein and proceeds thereof, and when the Mortgages are
filed in the offices specified on Schedule 3.1.25(b) (with respect to the Real
Property Collateral owned as of the Closing Date), or in the appropriate filing
offices (with respect to Real Property Collateral acquired after the Closing
Date), each such Mortgage shall constitute a fully perfected Lien on, and Prior
Security Interest in, all right, title and interest of the Loan Parties in the
Real Property Collateral and the proceeds thereof, as security for the
Obligations.  Schedule 1.1(M) lists, as of the Closing Date, each parcel of
owned real property and each leasehold interest in real property located in the
United States and held by the Borrower or any of its Subsidiaries that has a
value, in the reasonable opinion of the Borrower, in excess of $10,000,000.

 

3.1.26                  Status of the Pledged Collateral.

 

All the shares of capital stock, Partnership Interests or LLC Interests included
in the Pledged Collateral to be pledged pursuant to the Guarantee and Collateral
Agreement are or will be upon issuance validly issued and nonassessable and
owned beneficially and of record by the applicable pledgor free and clear of any
Lien or restriction on transfer, except (i) as otherwise permitted by the
Guarantee and Collateral Agreement or this Agreement, (ii) as the right of the
Banks to dispose of the Subsidiary Shares, Partnership Interests or LLC
Interests may be limited by the Securities Act of 1933, as amended, and the
regulations promulgated by the Securities and Exchange Commission thereunder and
by applicable state securities laws and (iii) restrictions on asset sales and
like contractual provisions that would not impair the ability of the
Administrative Agent to realize on its Lien in accordance with the Guarantee and
Collateral Agreement (subject to the Intercreditor Agreement).  There are no
shareholder, partnership, limited liability company or other agreements or
understandings with respect to the shares of capital stock, Partnership
Interests or LLC Interests included in the Pledged Collateral except for the
partnership agreements, limited liability company agreements and other
agreements described on Schedule 3.1.26.  The Loan Parties have delivered true
and correct copies of such partnership agreements and limited liability company
agreements to the Administrative Agent not later than the Closing Date.

 

ARTICLE 4.

 

CONDITIONS OF LOANS

 

4.1                                 Conditions of Loans.

 

The obligation of each Bank to make Loans hereunder is subject to the
performance by the Borrower of its Obligations to be performed hereunder at or
prior to the making of any such Loans and to the satisfaction of the following
further conditions:

 

45

--------------------------------------------------------------------------------


 

4.1.1                        Closing Representations.

 

The representations and warranties of the Borrower contained in Article 5 shall
be true and accurate on and as of the Closing Date with the same effect as
though such representations and warranties had been made on and as of such date
(except representations and warranties which relate solely to an earlier date or
time, which representations and warranties shall be true and correct on and as
of the specific dates or times referred to therein), and no Event of Default or
Potential Default under this Agreement shall have occurred and be continuing.

 

4.1.2                        Secretary’s Certificate.

 

There shall be delivered to the Administrative Agent for the benefit of each
Bank a certificate dated the Closing Date and signed by the Secretary or an
Assistant Secretary of each Loan Party, certifying as appropriate as to:

 

(i)                                                             all requisite
corporate, limited liability company or partnership, as the case may be, action
taken by such Loan Party in connection with this Agreement and the other Loan
Documents;

 

(ii)                                                          the names of the
officer or officers authorized to sign this Agreement and the other Loan
Documents and the true signatures of such officer or officers and specifying the
Authorized Officers permitted to act on behalf of the Borrower and the other
Loan Parties for purposes of this Agreement and the true signatures of such
officers, on which the Administrative Agent and each Bank may conclusively rely;
and

 

(iii)                                                       with respect to each
Loan Party, (a) copies of the organizational documents, including certificates
of incorporation and bylaws (or comparable documents, if applicable) as in
effect on the Closing Date, of such Loan Party, (b) certificates of
incorporation (or comparable documents), certified by the appropriate state
official where such documents are filed in a state office (to the extent such
state office provides certified copies of such documents) and (c) certificates,
as of a reasonably recent date, from the appropriate state officials as to the
continued existence and good standing of such Loan Party in each state where
organized (to the extent state officials in such state provide such
certificates).

 

4.1.3                        Delivery of Loan Documents.

 

This Agreement, the Guarantee and Collateral Agreement, the Intercompany
Subordination Agreement, the Mortgages, the Indiana Mortgage Amendment, the
Pennsylvania Mortgage Amendment, the Collateral Agency Agreement and the
Intercreditor Agreement each shall have been duly executed by the parties
thereto and such documents shall have been delivered to the Administrative Agent
for the benefit of the Banks.

 

4.1.4                        Amendments to Convertible Debt Documents.

 

The Borrower shall have delivered to the Administrative Agent true and correct
copies of the waivers, consents or amendments to the Convertible Debt Documents
and the 2009 Bonds, if any, made in connection with this Agreement and such
amendments shall be acceptable to the Administrative Agent.

 

4.1.5                        Opinion of Counsel.

 

There shall be delivered to the Administrative Agent for the benefit of each
Bank customary written opinions of counsel to each Loan Party and opinions of
local real estate counsel in each of the jurisdictions in which Real Property
Collateral is located to the extent a Mortgage is being delivered in respect of
such Real Property Collateral on the Closing Date, in each case, addressing such
matters as reasonably requested by the Administrative Agent, all in form and
substance satisfactory to the Administrative Agent.

 

4.1.6                        Legal Details.

 

All material legal details and proceedings in connection with the transactions
contemplated by the Agreement and the other Loan Documents shall be in form and
substance satisfactory to the Administrative Agent, and the Administrative Agent
shall have received all such other counterpart originals or certified or other
copies of

 

46

--------------------------------------------------------------------------------


 

such documents and proceedings in connection with such transactions, in form and
substance satisfactory to the Administrative Agent, as the Administrative Agent
or said counsel may reasonably request.

 

4.1.7                        Payment of Fees.

 

The Borrower shall pay or cause to be paid to the Administrative Agent for
itself and for the account of the Banks all fees identified herein or set forth
in the Administrative Agent’s Fee Letter or any other commitment letters with
any of the Banks required to be paid prior to or upon the Closing Date and all
invoiced costs and expenses for which the Administrative Agent and the Banks are
entitled to be reimbursed, and such other fees and invoiced expenses as are due
and payable on or before the Closing Date.

 

4.1.8                        Consents.

 

All material consents and approvals (including those of an Official Body)
required to effectuate the transactions contemplated hereby shall have been
obtained on terms reasonably satisfactory to the Administrative Agent.

 

4.1.9                        Officer’s Certificate Regarding MACs.

 

Since March 31, 2010, no Company Material Adverse Change in respect of either
the Borrower or Vought shall have occurred; prior to the Closing Date, there
shall be delivered to the Administrative Agent for the benefit of each Bank a
certificate dated the Closing Date and signed by the Chief Executive Officer,
President or Chief Financial Officer of the Borrower to such effect.

 

4.1.10                  No Violation of Laws.

 

The making of the Loans shall not contravene any Law applicable to the Borrower
or any of the Banks.

 

4.1.11                  No Actions or Proceedings.

 

No action, proceeding, investigation, regulation or legislation shall be pending
before any court, governmental agency or legislative body to enjoin, restrain or
prohibit, or to obtain damages in respect of this Agreement or the consummation
of the transactions contemplated hereby.

 

4.1.12                  Lien Searches; Filing Receipts; Pledged Shares.

 

The Administrative Agent shall have received (1) Lien searches with respect to
each Loan Party, including title searches with respect to the Real Property to
be subject to a Mortgage that do not show Liens other than Permitted Liens and
Liens with respect to liabilities that have been demonstrated to the reasonable
satisfaction of the Administrative Agent to have been discharged, or that will
be discharged contemporaneously with the Closing Date, (2) such UCC financing
statements as are necessary or appropriate, in the Administrative Agent’s
reasonable discretion, to perfect the security interests in the UCC Collateral
to the extent any such security interest can be perfected by filing a UCC
financing statement, (3) original instruments evidencing the Pledged Notes
required to be delivered under the Guarantee and Collateral Agreement and
accompanying endorsements thereof and (4) stock certificates or limited
liability company certificates evidencing the Pledged Collateral (to the extent
that such shares are certificated) and accompanying stock powers. 
Notwithstanding the requirement for delivery of possession or control of the
Pledged Collateral to the Administrative Agent required pursuant to the Loan
Documents, so long as the Intercreditor Agreement is in force and effect,
possession or control of such Pledged Collateral by the collateral agent or
administrative agent, as applicable, for the lenders under the Revolving Credit
Agreement shall be deemed to be possession or control, respectively, by the
Administrative Agent thereof for purposes of this condition precedent and
perfection of the Administrative Agent’s Lien thereon.

 

47

--------------------------------------------------------------------------------


 

4.1.13                  Refinancing of Existing Debt.

 

(a)                                  The Loan Parties shall have repaid all
loans and other amounts outstanding under the 2009 Credit Agreement, subject to
the obligations under Section 4.5.2 [Indemnity] of the 2009 Credit Agreement on
the Closing Date and terminated the commitments thereunder and satisfactory
evidence thereof shall be delivered to the Administrative Agent.

 

(b)                                 The Indebtedness outstanding under the
Existing Vought Credit Agreement shall have been repaid (or, with respect to any
outstanding letters of credit thereunder, cash collateralized or backstopped on
terms acceptable to the administrative agent and issuing banks thereunder) in
full and the Existing Vought Indenture shall have been discharged or the
Indebtedness thereunder shall have been repaid in full and, in each case,
satisfactory evidence thereof shall be delivered to the Administrative Agent.

 

4.1.14                  Vought Acquisition.

 

The Acquisition shall be consummated simultaneously with the funding of the
initial Loans hereunder, which shall occur on or before September 23, 2010, on
the terms and conditions set forth in the Acquisition Agreement, which must meet
the Vought Purchase Parameters, without any amendment, modification, waiver or
material consents by the Borrower thereto, that are materially adverse to the
interests of the Banks and that are not consented to by the Administrative Agent
in its reasonable discretion, and in accordance with applicable Law.

 

4.1.15                  Vought Financing.

 

The Vought Financing shall have been consummated in accordance with the terms
and conditions of the Vought Financing Parameters.

 

4.1.16                  [Reserved].

 

4.1.17                  Insurance Policies, Certificates of Insurance;
Endorsements.

 

The Loan Parties shall have delivered evidence acceptable to the Administrative
Agent that adequate insurance in compliance with Section 5.1.3 [Maintenance of
Insurance] is in full force and effect and that all premiums then due thereon
have been paid.

 

4.1.18                  Title Insurance.

 

(a)                                  The Administrative Agent shall have
received  a fully paid mortgagee title insurance policy (each a “Mortgage
Policy”) to be delivered with respect to each Mortgage on all of the Real
Property Collateral of the Loan Parties in standard ALTA form, issued by a title
insurance company satisfactory to the Administrative Agent, each in an amount
equal to not less than the fair market value of the Real Property subject to
such Mortgage, insuring such Mortgage to create a valid lien on such Real
Property, with no exceptions other than Permitted Liens of the type described in
clause (v) of the definition thereof and such exceptions as the Administrative
Agent shall have approved in writing in its reasonable discretion.

 

(b)                                 To the extent reasonably requested by the
Administrative Agent and required by the respective title company to remove all
standard exceptions from the respective Mortgage Policy relating to a particular
Real Property Collateral and issue any endorsements to such Mortgage Policy as
may be reasonably required by the Administrative Agent, the Administrative Agent
shall have received any existing survey of such Real Property Collateral (and
all improvements thereon).

 

(c)                                  The Administrative Agent shall have
received a completed “Life-of Loan” Federal Emergency Management Agency Standard
Flood Hazard Determination with respect to each parcel of Real Property
Collateral (together with a notice about special flood hazard area status and
flood disaster assistance duly executed by the applicable Loan Party relating
thereto).

 

48

--------------------------------------------------------------------------------


 

4.1.19                  Pro Forma Balance Sheet; Financial Statements. The Banks
shall have received an unaudited pro forma consolidated balance sheet of the
Borrower and its consolidated Subsidiaries as at March 31, 2010 (including the
notes thereto) and a pro forma statement of operations for the Test Period then
ended (collectively, the “Pro Forma Balance Sheet”), which was prepared in
accordance with Regulation S-X and giving effect (as if such events had occurred
on such date or the first day of such Test Period, as applicable) to (i) the
consummation of the Acquisition, (ii) the Loans and Revolving Loans to be made
and the 2010 Bonds to be issued on the Closing Date and the use of proceeds
thereof and (iii) the payment of fees and expenses in connection with the
foregoing.

 

4.1.20                  Closing Date Compliance.  The Administrative Agent shall
have received reasonably satisfactory documentation evidencing that on the
Closing Date, after giving effect to the transactions contemplated on the
Closing Date including the Vought Financing and the Acquisition, the ratio of
Consolidated Total Indebtedness as of such date to Consolidated Adjusted EBITDA
for the Test Period in effect at such time is not greater than 3.45 to 1.00.

 

4.1.21                  Solvency.  The Administrative Agent shall have received
a solvency certificate from the president or chief financial officer of the
Borrower as to the solvency of the Borrower and its Subsidiaries on a
consolidated basis.

 

ARTICLE 5.

 

COVENANTS

 

5.1                                 Affirmative Covenants.

 

The Borrower covenants and agrees that until payment in full of the Loans and
interest thereon and satisfaction of all of the Borrower’s other Obligations
under the Loan Documents, the Borrower shall comply at all times with the
following affirmative covenants:

 

5.1.1                        Preservation of Existence, Etc.

 

The Borrower shall, and shall cause each of its Subsidiaries to, maintain its
corporate existence (except that with 30 calendar days prior written notice to
the Administrative Agent and taking all steps requested by the Administrative
Agent to continue the Prior Security Interest in the Collateral, the Borrower or
its Subsidiaries may change its form of organization as provided in
Section 5.2.14) and its license or qualification and good standing in each
jurisdiction in which its ownership or lease of property or the nature of its
business makes such license or qualification necessary except (a) as expressly
permitted by Section 5.2.6 and (b) for exceptions (other than exceptions with
respect to corporate existence) which are not materially adverse to the business
of the Loan Parties and their Subsidiaries in the aggregate.

 

5.1.2                        Payment of Liabilities, Including Taxes, Etc.

 

The Borrower shall, and shall cause each of its Subsidiaries to, duly pay and
discharge all liabilities to which it is subject or which are asserted against
it, promptly as and when the same shall become due and payable, including all
taxes (subject to the timely filing of an extension therefor), assessments and
governmental charges upon it or any of its properties, assets, income or
profits, prior to the date on which penalties attach thereto, except to the
extent that such liabilities, including taxes, assessments or charges, are being
contested in good-faith and by appropriate and lawful proceedings diligently
conducted and for which such reserve or other appropriate provisions, if any, as
shall be required by GAAP shall have been made.  The Borrower and its
Subsidiaries will pay all such liabilities forthwith upon the commencement of
proceedings to foreclose any Lien which may have attached as security therefor,
except to the extent that the Borrower or its relevant Subsidiary is contesting
such liabilities in good faith and has posted an appropriate bond therefor or
taken such other actions as are necessary to suspend such foreclosure
proceedings.

 

49

--------------------------------------------------------------------------------


 

5.1.3                        Maintenance of Insurance.

 

Each Loan Party shall, and shall cause each of its Subsidiaries to, insure its
properties and assets against loss or damage by fire and such other insurable
hazards as such assets are commonly insured (including fire, extended coverage,
property damage, workers’ compensation, public liability and business
interruption insurance) and against other risks in such amounts as similar
properties and assets are insured by prudent companies in similar circumstances
carrying on similar businesses, and with reputable and financially sound
insurers, including self-insurance to the extent customary, all as reasonably
determined by the Administrative Agent.  The Borrower shall deliver (x) on the
Closing Date and annually thereafter original certificates of insurance
describing and certifying as to the existence of the insurance required to be
maintained by this Agreement and the other Loan Documents, together with a copy
of the endorsement described in the next sentence attached to such certificate
and (y) at the request of the Administrative Agent, from time to time a summary
schedule indicating all insurance then in force with respect to the Borrower and
its Subsidiaries.  From and after the Closing Date, such policies of insurance
shall contain special endorsements, in form and substance acceptable to the
Administrative Agent, which shall (i) specify the Administrative Agent as an
additional insured, mortgagee and lender loss payee as its interests may appear,
with the understanding that any obligation imposed upon the insured (including
the liability to pay premiums) shall be the sole obligation of the Borrower or
relevant Subsidiary and not that of the Administrative Agent, (ii) include
effective waivers by the insurer of all claims for insurance premiums against
the Administrative Agent, (iii) provide that no cancellation of such policies
for any reason (including non-payment of premium) shall be effective until at
least thirty (30) days after receipt by the Administrative Agent of written
notice of such cancellation (except that the prior notice period to the
Administrative Agent may be 10 days prior to cancellation resulting from
non-payment of premium), (iv) be primary without right of contribution of any
other insurance carried by or on behalf of any additional insureds, (v) provide
that inasmuch as the policy covers more than one insured, all terms, conditions,
insuring agreements and endorsements (except limits of liability) shall operate
as if there were a separate policy covering each insured, (vi) provide that the
interest of the Banks shall be insured regardless of any breach or violation by
the applicable Loan Parties of any warranties, declarations or conditions
contained in such policies or any action or inaction of the applicable Loan
Parties or others insured under such policies and (vii) provide a waiver of any
right to set-off or counterclaim or any other deduction and provide that any
rights of subrogation which the insurers may have or acquire shall be adjusted
in accordance with the “mortgagee” and “lender loss payee” clauses of each such
policy, which in each case shall be reasonably satisfactory to the
Administrative Agent. The Borrower shall notify the Administrative Agent
promptly of any occurrence causing a material loss or decline in value of
insured assets and the estimated (or actual, if available) amount of such loss
or decline.

 

If any Real Property Collateral is at any time from and after the Closing Date
located in an area identified by the Federal Emergency Management Agency (or any
successor agency as a “Special Flood Hazard Area” with respect to which flood
insurance has been made available under the National Flood Insurance Act of 1968
(as no or hereafter in effect or successor act thereto), the Borrower shall, or
shall cause the applicable Loan Party to (i) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws and (ii) deliver to
the Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent.

 

5.1.4                        Maintenance of Properties and Leases.

 

The Borrower shall, and shall cause each other Loan Party and their Subsidiaries
to, maintain in good repair, working order and condition (ordinary wear and tear
excepted) in accordance with the general practice of other businesses of similar
character and size, all of those properties useful or necessary to its business,
and from time to time, the Borrower will make or cause to be made all
appropriate repairs, renewals or replacements thereof except, in each case,
where the failure to do so, individually or in the aggregate, would not
constitute a Material Adverse Change.

 

5.1.5                        Maintenance of Patents, Trademarks, Etc.

 

The Borrower shall, and shall cause each of its Subsidiaries to, maintain in
full force and effect all patents, trademarks, trade names, copyrights,
licenses, franchises, permits, intellectual property and other authorizations
necessary for the ownership and operation of its properties and business if the
failure so to maintain the same would constitute a Material Adverse Change.

 

50

--------------------------------------------------------------------------------


 

5.1.6                        Visitation Rights.

 

The Borrower shall, and shall cause each of its Subsidiaries to, permit any of
the officers or authorized employees or representatives of the Administrative
Agent or any of the Banks to visit and inspect any of its properties and to
examine and make excerpts from its books and records and discuss its business
affairs, finances, properties, operations and accounts with its officers, all in
such detail and at such times during normal business hours and as often as any
of the Banks may reasonably request, provided that, except during the existence
of an Event of Default, each Bank shall provide the Borrower and the
Administrative Agent with reasonable notice prior to any visit or inspection and
such visitation and inspection shall not unreasonably interfere with the conduct
of the business of the Borrower or such Subsidiary.  In the event any Bank
desires to conduct an audit of the Borrower, such Bank shall make a reasonable
effort to conduct such audit contemporaneously with any audit to be performed by
the Administrative Agent.  The Borrower shall not be obligated to reimburse the
Administrative Agent and the Banks for more than one audit per year in the
absence of a continuing Event of Default.

 

5.1.7                        Keeping of Records and Books of Account.

 

The Borrower shall, and shall cause each of its Subsidiaries to, maintain and
keep proper books of record and account which enable the Borrower and its
Subsidiaries to issue financial statements in accordance with GAAP and as
otherwise required by applicable Laws of any Official Body having jurisdiction
over the Borrower or any Subsidiary of the Borrower, and in which full, true and
correct entries shall be made in all material respects of all its dealings and
business and financial affairs.

 

5.1.8                        Plans and Benefit Arrangements.

 

The Borrower shall, and shall cause each member of its ERISA Group to, comply
with the provisions of ERISA and the Internal Revenue Code applicable to each
Plan and Benefit Arrangement except where such failure, alone or in conjunction
with any other failure, would not result in a Material Adverse Change.

 

5.1.9                        Compliance with Laws.

 

The Borrower shall, and shall cause each of its Subsidiaries to, comply with
(i) its organizational documents (including certificates of incorporation,
bylaws and comparable documents) and (ii) all applicable Laws, including all
Environmental Laws, in all respects, provided that it shall not be deemed to be
a violation of this Section 5.1.9  if any failure to comply with any Law would
not result in fines, penalties, remediation costs, other similar liabilities or
injunctive relief which in the aggregate would constitute a Material Adverse
Change.

 

5.1.10                  Use of Proceeds.

 

The proceeds of the Loans shall be used to finance a portion of the Acquisition
and to pay related fees and expenses.

 

5.1.11                  Subsidiary Dividends.

 

To the extent permitted by applicable Law, the Borrower shall cause one or more
of its Subsidiaries to pay cash dividends to the Borrower (directly or through
one or more Subsidiaries) from time to time, in aggregate amounts as necessary
to permit the Borrower to pay and satisfy the Obligations when due and payable
(by acceleration or otherwise).

 

5.1.12                  Subordination of Intercompany Loans.

 

The Borrower and each Guarantor shall cause any inter-company Indebtedness,
loans or advances owed by any of them to one another or to any other of their
Subsidiaries to be subordinated pursuant to the terms of the Intercompany
Subordination Agreement.

 

51

--------------------------------------------------------------------------------


 

5.1.13                  Anti-Terrorism Laws.

 

The Loan Parties and their respective Affiliates and agents shall not
(i) conduct any business or engage in any transaction or dealing with any
Blocked Person, including the making or receiving any contribution of funds,
goods or services to or for the benefit of any Blocked Person, (ii) deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order No. 13224; or (iii) engage in
or conspire to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in the Executive Order No. 13224, the USA Patriot Act or any other
Anti-Terrorism Law.  The Borrower shall deliver to Banks any certification or
other evidence requested from time to time by any Bank in its sole discretion,
confirming the Borrower’s compliance with this Section 5.1.13.

 

5.1.14                  Further Assurances.

 

Each Loan Party shall, from time to time, at its expense, faithfully preserve
and protect the Administrative Agent’s Lien on and Prior Security Interest in
the Collateral as a continuing Lien and Prior Security Interest, and shall do
such other acts and things as the Administrative Agent in its reasonable
discretion may deem necessary or advisable from time to time in order to
preserve, perfect and protect the Liens granted under the Loan Documents and to
exercise and enforce its rights and remedies thereunder with respect to the
Collateral.

 

5.1.15                  Collateral and Additional Collateral; Execution and
Delivery of Additional Collateral Documents.

 

(a)                                  The Borrower shall, and shall cause each of
its Subsidiaries to, with respect to any property intended to be Collateral
acquired after the Closing Date by any Loan Party (other than any property
described in paragraph (b), (c) or (d) below ), promptly (i) execute and deliver
to the Administrative Agent such amendments to the Guarantee and Collateral
Agreement or such other documents as the Administrative Agent deems necessary or
advisable to grant to the Administrative Agent, for the benefit of the Banks, a
security interest in such property intended to be Collateral and (ii) take all
actions necessary or advisable to grant to the Administrative Agent, for the
benefit of the Banks, a Prior Security Interest in such property intended to be
Collateral, including the filing of Uniform Commercial Code financing statements
in such jurisdictions as may be required by the Guarantee and Collateral
Agreement or by law or as may be reasonably requested by the Administrative
Agent.

 

(b)                                 The Borrower shall, and shall cause each of
its Subsidiaries to, with respect to any fee interest in any Real Property
having a value (together with improvements thereof) of at least $10,000,000
acquired after the Closing Date by any Loan Party, promptly (i) execute and
deliver a Mortgage constituting a Prior Security Interest, in favor of the
Administrative Agent, for the benefit of the Banks, covering such Real Property,
(ii) if requested by the Administrative Agent, provide the Banks with all
Ancillary Security Documents as the Administrative Agent shall request (provided
that the Administrative Agent in its sole discretion may agree in writing not to
take or to defer taking of a Mortgage with respect to any Real Property
otherwise required to be subject to a Mortgage hereunder).

 

(c)                                  The Borrower shall, and shall cause each of
its Subsidiaries to, with respect to any new Subsidiary that is a Domestic
Subsidiary created or acquired after the Closing Date by any Loan Party (which,
for the purposes of this paragraph (c), shall include any existing Subsidiary
that ceases to be a Foreign Subsidiary), promptly (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
as the Administrative Agent deems necessary or advisable to grant to the
Administrative Agent, for the benefit of the Banks, a  Prior Security Interest
in the Capital Stock of such new Subsidiary that is owned by any Loan Party,
(ii) deliver to the Administrative Agent the certificates representing such
Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the relevant Loan Party, (iii) if such
Subsidiary is a Material Subsidiary, cause such new Subsidiary (A) to become a
party to the Guarantee and Collateral Agreement, (B) to take such actions
necessary or advisable to grant to the Administrative Agent for the benefit of
the Banks a Prior Security Interest in the Collateral described in the Guarantee
and Collateral Agreement with respect to such new Subsidiary, including the
filing of Uniform Commercial Code financing statements in such jurisdictions as
may be required by the Guarantee and Collateral Agreement or by law or as may be
reasonably requested by the Administrative Agent and (C) to deliver to the
Administrative Agent a certificate of such Subsidiary, substantially in a form
reasonably acceptable to the Administrative Agent, certifying as to
organizational documents and resolutions of such Loan Party and containing an
incumbency certificate of such Loan Party, with

 

52

--------------------------------------------------------------------------------


 

appropriate insertions and attachments, and (iv) if requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

 

(d)                                 The Borrower shall, and shall cause each of
its Subsidiaries to, with respect to any new Foreign Subsidiary created or
acquired after the Closing Date by any Loan Party, promptly (i) execute and
deliver to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement as the Administrative Agent deems necessary or advisable to
grant to the Administrative Agent, for the benefit of the Banks, a Prior
Security Interest in the Capital Stock of such new Subsidiary that is owned by
any such Loan Party (provided that any pledge of stock or other equity interest
in a Foreign Subsidiary shall be limited to 65% of the voting stock or equity
interest in such Foreign Subsidiary and that any pledge of any stock or equity
interest in any U.S.-Owned DRE shall be limited to 65% of the stock or equity
interest in such U.S.-Owned DRE), (ii) deliver to the Administrative Agent the
certificates representing such Capital Stock, together with undated stock
powers, in blank, executed and delivered by a duly authorized officer of the
relevant Loan Party, and take such other action as may be necessary or, in the
reasonable opinion of the Administrative Agent, desirable to perfect the
Administrative Agent’s security interest therein, and (iii) if requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

 

Notwithstanding the requirement for delivery of possession or control of the
Pledged Collateral to the Administrative Agent required pursuant to the Loan
Documents, so long as the Intercreditor Agreement is in force and effect,
possession or control of such Pledged Collateral by the collateral agent or the
administrative agent, as applicable for the lenders under the Revolving Credit
Agreement shall be deemed to be possession or control, respectively, by the
Administrative Agent thereof for purposes of this covenant and perfection of the
Administrative Agent’s Lien thereon.

 

5.1.16                  Maintenance of Credit Rating.  The Borrower shall use
commercially reasonable efforts to acquire as promptly as practicable and to
maintain, from and after the Closing Date, both a Long-Term Issue Credit Rating
and a Debt Rating from each of Moody’s and Standard & Poor’s.

 

5.1.17                  Intercreditor Issues.  In the event of a breach or
default (i) under the Intercreditor Agreement or the Collateral Agency Agreement
by any party thereto (other than the Administrative Agent), or (ii) by any
holder of any Indebtedness which is subordinated to the Obligations, of such
subordination provisions, in each case, which circumstance is capable of being
cured or mitigated by action or inaction by any of the Loan Parties, the Loan
Parties shall take any practicable action or refrain from taking action
available to it to cure or mitigate such breach or default.  By way of example
only, and without limiting the generality of the foregoing, if, the collateral
agent for the lenders of the Revolving Loans receives a Lien on the assets which
is not also provided to the Administrative Agent (other than any such Lien on
the assets of any Foreign Subsidiary which secures the obligations of any
Foreign Subsidiary thereunder), the Loan Parties shall grant a Lien to the
Administrative Agent thereon.

 

5.1.18                  Post-Closing Items.  On or prior to December 31, 2010
(or such later date as may be agreed to by the Administrative Agent in its sole
discretion), the Borrower will take, or will cause to be taken, the actions
specified in Section 5.1.15(b) with respect to the Chatsworth Property
(irrespective of the value thereof and notwithstanding the fact that such
property was not acquired after the Closing Date) unless the Chatsworth Property
shall have been transferred or otherwise disposed of, in each case to a third
party, prior to such date in a transaction otherwise permitted pursuant to this
Agreement.

 

5.2                                 Negative Covenants.

 

The Borrower covenants and agrees that until payment in full of the Loans and
interest thereon and satisfaction of all of the Borrower’s other Obligations
hereunder, the Borrower shall comply, and shall cause each of its Subsidiaries
to comply, with the following negative covenants:

 

5.2.1                        Indebtedness.  Other than (a) the Indebtedness
under the Loan Documents and (b) Indebtedness of the SP Sub (but only the SP
Sub) incurred in connection with the Receivables Facility up to a

 

53

--------------------------------------------------------------------------------


 

maximum principal amount of $175,000,000.00 (or such greater amount that may be
approved in writing by the Required Banks), the Borrower shall not, and shall
not permit any of its Subsidiaries to, at any time create, incur, assume or
suffer to exist

 

(i)                                     any secured Indebtedness, except:

 

(a)                                  the Vought Financing;

 

(b)                                 the Vought Excluded LCs (to the extent
secured by the Vought Excluded LC Liens) and the Triumph Excluded LCs (to the
extent secured by the Triumph Excluded LC Liens); provided that, in each case,
the amount thereof is not hereafter increased and no additional assets become
subject to any Lien thereon;

 

(c)                                  the B&R Promissory Note;

 

(d)                                 [Reserved];

 

(e)                                  the IDBs existing on the date hereof so
long as the principal amount thereof is not hereafter increased and no
additional assets (other than, in the case of the Specified IDB Obligations,
assets that constitute Collateral) become subject to Liens associated therewith;

 

(f)                                    Capital Lease Obligations and other
Indebtedness set forth on Schedule 5.2.1 as of the date hereof; provided that
the amount thereof is not hereafter increased and no additional assets become
subject to any Liens thereon;

 

(g)                                 Indebtedness secured by Purchase Money
Security Interests and Capital Lease Obligations incurred after the date hereof
in an aggregate amount outstanding at any time (including additional IDBs) not
to exceed $50,000,000;

 

(h)                                 any Bank-Provided Hedge or Revolving Bank
Provided Hedge;

 

(i)                                     Indebtedness under any Other Bank
Provided Financial Services Product or Other Revolving Credit Lender Provided
Financial Service Product;

 

(j)                                     Permitted Refinancing Debt refinancing
any Refinanced Debt (and any Guaranties thereof by Persons who were guarantors
of the Refinanced Debt related thereto) permitted pursuant to this
Section 5.2.1(i) to the extent secured only by Permitted Refinancing Liens;

 

(k)                                  Indebtedness in an aggregate principal
amount outstanding at any time, when combined with the Indebtedness outstanding
under clause (ii)(e) below, not exceeding $25,000,000; provided that such
Indebtedness is secured solely by Liens permitted pursuant to clause (xvii) of
the definition of Permitted Liens;

 

(l)                                     Guaranties by any Loan Party of secured
Indebtedness of any other Loan Party otherwise permitted to be incurred under
this Section 5.2.1(i) (other than (i) Sections (b), (f), (g), (j), (k) and
(m) of this Section 5.2.1(i) and (ii) Section (e) of this Section 5.2.1(i),
other than pursuant to the IDB Guaranty and the Revolving Credit Collateral
Documents);

 

(m)                               any Indebtedness of a non-Loan Party (and any
Guarantee by a non-Loan Party of such Indebtedness) that, together with amounts
incurred by non-Loan Parties pursuant to Section 5.2.1(ii)(c) below, does not
exceed $25,000,000; provided, that such Indebtedness, if not secured, could have
been incurred pursuant to Section 5.2.1(ii)(c) below at the time it is incurred;
or

 

(ii)                                  any unsecured Indebtedness, except for

 

54

--------------------------------------------------------------------------------


 

(a)                                  Indebtedness of the Borrower in respect of
(x) the 2009 Bonds in an aggregate principal amount not to exceed $175,000,000,
(y) the Convertible Notes and (z) the Vought Acquisition Debt, provided, that
such Vought Acquisition Debt meets the Vought Financing Parameters;

 

(b)                                 notes issued in favor of the seller as
consideration for an acquisition permitted under Section 5.2.6(ii) hereof;
provided that: (A) the Indebtedness evidenced by such notes is included in the
consideration for such acquisition and (B) such notes are subordinated to the
Obligations in a manner reasonably satisfactory to the Administrative Agent;
provided, further, that such notes may be repaid in accordance with their terms
at or before the Termination Date so long as no Event of Default or Potential
Default then exists or will result from such payment, and

 

(c)                                  other unsecured Indebtedness; provided that
(A) the Obligations under this Agreement and each of the other Loan Documents
rank at least pari passu in priority of payment with such unsecured
Indebtedness, (B) no Event of Default or Potential Default then exists nor will
result from incurring such unsecured Indebtedness, (C) such indebtedness shall
mature no earlier than ninety (90) days after the Termination Date and (D) not
more than $25,000,000 principal amount of Indebtedness may be incurred pursuant
to this clause and clause 5.2.1(i)(m), in the aggregate, by Subsidiaries that
are not Loan Parties, and (E) after giving effect thereto, the Loan Parties
shall be in compliance with the Total Leverage Ratio and the Senior Leverage
Ratio, assuming that the maximum permitted Total Leverage Ratio is 0.50 to 1.00
less than the maximum permitted ratio set forth in Section 5.2.16 and the
maximum permitted Senior Leverage Ratio is 0.25 to 1.00 less than the maximum
permitted ratio set forth in Section 5.2.17;

 

(d)                                 Indebtedness of a Loan Party to another Loan
Party which is subordinated pursuant to the Intercompany Subordination
Agreement;

 

(e)                                  Indebtedness in an aggregate principal
amount outstanding at any time, when combined with Indebtedness outstanding
under clause (i)(k) above, does not exceed $25,000,000;

 

(f)                                    Guaranties by any Loan Party of
Indebtedness of any other Loan Party otherwise permitted to be incurred pursuant
to this Section 5.2.1, and Guaranties of any Subsidiary of the Borrower that is
not a Loan Party of Indebtedness of any other Subsidiary that is not a Loan
Party otherwise permitted to be incurred pursuant to this Section 5.2.1;
provided that, in each case, such Guaranties must meet all restrictions to which
the Indebtedness that is being Guarantied is subject, including, without
limitation, with respect to whom the obligors are on such Indebtedness or on any
applicable subordination provisions or conditions to incurrence;

 

(g)                                 Permitted Refinancing Debt;

 

(h)                                 Indebtedness of a non-Loan Party Subsidiary
to the Borrower or any Subsidiary of the Borrower to the extent permitted
pursuant to Sections 5.2.4(v), 5.2.4(viii), 5.2.4(x) and 5.2.4(xii); and

 

(i)                                     Indebtedness set forth on Schedule
5.2.1.

 

5.2.2                        Liens.

 

The Borrower shall not, and shall not permit any of its Subsidiaries to, at any
time create, incur, assume or suffer to exist any Lien on any of its property or
assets, tangible or intangible, now owned or hereafter acquired, or agree or
become liable to do so, except Permitted Liens.

 

5.2.3                        Guaranties.

 

The Borrower shall not, and shall not permit any of its Subsidiaries to, at any
time, directly or indirectly, become or be liable in respect of any Guaranty,
except:

 

(i)             Guaranties expressly permitted under Section 5.2.1
[Indebtedness];

 

55

--------------------------------------------------------------------------------


 

(ii)          endorsements of negotiable or other instruments for deposit or
collection in the ordinary course of business;

 

(iii)       any Guaranty of an obligation of the Borrower or any of its
Subsidiaries to indemnify or hold harmless any seller or buyer, as applicable,
incurred in connection with an acquisition or divestiture of Capital Stock or
assets permitted under this Agreement;

 

(iv)      any Guaranty by a Loan Party or its Subsidiaries (including through
the issuance of a letter of credit on behalf of such Person) of the obligations
of any of the Borrower or its direct or indirect Subsidiaries not constituting
Indebtedness and which is incurred in the ordinary course of business such as
trade credit and obligations under real estate leases (it being understood that
any such Guaranty by a Loan Party of obligations of a non-Loan Party shall not
be subject to the limitations in Section 5.2.4 unless and until payments are
made under any such Guaranty);

 

(v)         any Guaranty pursuant to the Guarantee and Collateral Agreement
executed in connection herewith and the guarantee and collateral agreement
executed with respect to the Revolving Credit Obligations, to the extent such
Revolving Credit Obligations are permitted hereby;

 

(vi)      the Receivables Performance Guaranty and other Standard Securitization
Undertakings in connection with the Receivables Facility; and

 

(vii)   Guaranties permitted under Section 5.2.4 (other than Section 5.2.4(xi));

 

provided, with respect to each of clauses (i) through (vii) above, no Guaranties
will be made for the benefit of any Loan Party or Subsidiary thereof which is
intended to be dissolved, liquidated or wound up.

 

5.2.4                        Loans and Investments.

 

The Borrower shall not, and shall not permit any of its Subsidiaries to, at any
time make or suffer to remain outstanding any loan or advance to, or purchase,
acquire or own any stock, bonds, notes or securities of, or any partnership
interest (whether general or limited) in, or any other investment or interest
in, or make any capital contribution to, any other Person, or agree, become or
remain liable to do any of the foregoing, except:

 

(i)             (a) trade credit extended on usual and customary terms in the
ordinary course of business and (b) extensions of credit extended beyond usual
and customary terms and investments received in satisfaction or partial
satisfaction of accounts receivable owing by financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit a loss;
provided that the aggregate amount thereof outstanding under this clause (b) at
any time does not exceed $10,000,000;

 

(ii)          advances to employees to meet expenses incurred by such employees
in the ordinary course of business;

 

(iii)       Permitted Investments;

 

(iv)      subject to Section 5.2.1, loans, advances, investments and capital
contributions in and to other Loan Parties (except for Loan Parties that are
intended to be dissolved, liquidated or wound up);

 

(v)         Investments in (a) the SP Sub, and (b) Joint Ventures and
Subsidiaries which are not Loan Parties, (other than SP Sub), provided that the
aggregate amount of Investments in Joint Ventures and Subsidiaries that are not
Loan Parties made after the date hereof pursuant to this clause (b) shall not
exceed $50,000,000; except additional Investments that would make the aggregate
amount of all such Investments exceed $50,000,000 may be made if the Borrower
demonstrates that after giving effect to such Investments, the Senior Secured
First Lien Leverage Ratio would not exceed 1.50 to 1.00; provided further that
such Investments are calculated without duplication and are determined net of
cash payments of principal,

 

56

--------------------------------------------------------------------------------


 

dividends or redemptions to the extent such cash is received by a Loan Party
(but without netting out any write-downs or write-offs);

 

(vi)      the consideration paid in connection with acquisitions permitted under
Section 5.2.6(ii);

 

(vii)   investments existing on the date hereof and set forth on Schedule 5.2.4;

 

(viii)                        other investments not identified above so long as
the aggregate amount of such investments made and outstanding after the date
hereof shall not at any time exceed $15,000,000;

 

(ix)        investments in Triumph Group Charitable Foundation not to exceed
$5,000,000;

 

(x)           any other investment to the extent that the aggregate amount of
such investment would not exceed the then available Cumulative Credit at the
time such investment is made;

 

(xi)        investments constituting Guaranties permitted under Section 5.2.3
(other than Section 5.2.3(vii)); and

 

(xii)     investments of non-Loan Party Subsidiaries in other non-Loan Party
Subsidiaries.

 

5.2.5                        Dividends and Related Distributions.

 

The Borrower shall not, and shall not permit any of its Subsidiaries to, make or
pay, or agree to become or remain liable to make or pay, any dividend or other
distribution of any nature (whether in cash, property, securities or otherwise)
on account of or in respect of its shares of capital stock or partnership
interest or on account of the purchase, redemption, retirement or acquisition of
its shares of capital stock (or warrants, options or rights therefor) or
partnership interests, except

 

(i)             dividends or other distributions payable (a) to the Borrower or
any other Loan Party by its Subsidiaries, or (b) to a non-Loan Party Subsidiary
by another non-Loan Party Subsidiary;

 

(ii)          repurchases by the Borrower of its common stock and dividends
payable by the Borrower to the holders of its common stock, provided that the
amount of any such repurchase made or dividends paid does not exceed the then
available Cumulative Credit, and provided further that no Event of Default or
Potential Default exists at the time of any such payment or will result from
such payment;

 

(iii)       regularly scheduled quarterly dividends on the common stock of the
Borrower, consistent with past practice, not to exceed $0.04 per share per
quarter, subject to adjustments for stock splits, reverse stock splits, stock
dividends and similar transactions;

 

(iv)      redemptions of any employee’s Capital Stock in the Borrower upon
termination of employment provided that no Event of Default then exists or will
result from such redemption;

 

(v)         repurchases or redemptions of Capital Stock of the Borrower deemed
to occur upon the cashless exercise of stock options or warrants or upon the
vesting of restricted stock units if such Capital Stock represents the exercise
price of such options or warrants or represents withholding taxes due upon such
exercise or vesting; and

 

(vi)      dividends or other distributions payable in stock, including stock
splits; and

 

(vii)   distributions from, or payments by, a Subsidiary to the extent necessary
to pay any liability for taxes imposed on any shareholder or equity holder of
such Subsidiary or any consolidated, combined, or similar group of which such
Subsidiary is a member as a result of income earned by such

 

57

--------------------------------------------------------------------------------


 

Subsidiary being taxable to such shareholder or equity holder or such group
notwithstanding the absence of any distribution or payment by the Subsidiary.

 

5.2.6                        Liquidations, Mergers, Consolidations,
Acquisitions.

 

The Borrower shall not, and shall not permit any of its Subsidiaries to,
dissolve, liquidate or wind-up its affairs, or become a party to any merger or
consolidation, or acquire by purchase, lease or otherwise all or substantially
all of the assets or capital stock of any other Person (other than the
Acquisition in accordance with the terms of Section 4.1.14), except that

 

(i)             any Subsidiary may consolidate, merge or liquidate into the
Borrower or another Subsidiary, provided that no Domestic Subsidiary shall
merge, consolidate or liquidate into a Foreign Subsidiary and no Subsidiary that
is a Loan Party shall merge, consolidate or liquidate into any Subsidiary that
is not a Loan Party;

 

(ii)          the Borrower or any of its Subsidiaries may acquire assets or
Capital Stock of other Persons engaged in the business permitted under
Section 5.2.10 or may merge with or into any such Person in connection with an
acquisition thereof (each such transaction, a “Permitted Acquisition”), provided
that:

 

(a)                                  no Event of Default exists or will result
from such acquisition;

 

(b)                                 with respect to any Permitted Acquisition
for which the aggregate Consideration to be paid therefor equals or exceeds
$30,000,000, the Borrower notifies the Administrative Agent in writing of the
acquisition at least 15 days before it is scheduled to close, and includes with
such notice, to the satisfaction of the Administrative Agent, the following:

 

(1)                                  a certification by the Chief Executive
Officer, President or Chief Financial Officer of the Borrower confirming the
matters addressed in clauses (a) and (b) of this Section 5.2.6(ii) and including
a pro forma computation of clauses (c) and (d) below, and

 

(2)                                  if the Borrower wishes to include any of
the pre-acquisition EBITDA of the acquired business in the Borrower’s
Consolidated Adjusted EBITDA, copies of the financial statements, due diligence
reports, and computations described in, and to the extent required under, clause
(1) of the definition of Consolidated Adjusted EBITDA.

 

(c)                                  on a pro forma basis using historical
Consolidated EBITDA of the assets and business being acquired in such
acquisition, the Borrower is in compliance with all financial covenants set
forth in Sections 5.2.15, 5.2.16, and 5.2.17 for the immediately preceding
fiscal quarter for the twelve months then ended and the full immediately
preceding fiscal year, as though such acquisition had occurred on the first day
of each of such respective periods, and

 

(d)                                 on a pro forma basis after giving effect to
such acquisition, the Loan Parties shall be in compliance with the Total
Leverage Ratio and the Senior Leverage Ratio assuming that the maximum permitted
ratios in each case shall be 0.25 to 1.00 below the otherwise applicable ratio
under Sections 5.2.16 and 5.2.17, respectively, and

 

(e)                                  if any merger is effected in connection
with any such acquisition and any Loan Party is a party to such merger, then the
surviving entity of such merger will be a Loan Party, and

 

(iii)       the Borrower shall be permitted to dissolve, liquidate or wind up
(A) Triumph Interiors, Ltd, organized under the laws of the Republic of Ireland,
(B) Saygrove Acquisition & Motion Control Limited, organized under the laws of
the United Kingdom, (C) Airframe Spares & Logistics GmbH, organized under the
laws of Germany, and (D) any other non-Loan Party Subsidiary to the extent not a
Material Subsidiary.

 

58

--------------------------------------------------------------------------------


 

5.2.7                        Dispositions of Assets or Subsidiaries.

 

The Borrower shall not, and shall not permit any of its Subsidiaries to, sell,
convey, assign, lease, abandon or otherwise transfer or dispose of, voluntarily
or involuntarily, any of its properties or assets, tangible or intangible
(including sale, assignment, discount or other disposition of accounts, contract
rights, chattel paper, equipment or general intangibles with or without recourse
or of capital stock, shares of beneficial interest or partnership interests of a
Subsidiary of the Borrower), except:

 

(i)             transactions involving the sale of inventory in the ordinary
course of business;

 

(ii)          any sale, transfer or lease of assets in the ordinary course of
business which are no longer necessary or required in the conduct of the
Borrower’s or such Subsidiary’s business;

 

(iii)       any sale, transfer or lease of assets by (a) any Subsidiary of the
Borrower to the Borrower or another Loan Party or (b) any non-Loan Party
Subsidiary to another non-Loan Party Subsidiary;

 

(iv)      any sale, transfer or lease of assets in the ordinary course of
business which are replaced by substitute assets acquired or leased; provided
such substitute assets are subject to the Banks’ Prior Security Interest to the
extent such substitute assets are required to become Collateral hereunder or
under any of the Loan Documents;

 

(v)         any sale, transfer, or lease of assets the after-tax proceeds of
which, when added to the after-tax proceeds of other sales, transfers and leases
of assets in the same fiscal year, do not exceed, in the aggregate for the
Borrower and its Subsidiaries, 5% of the Borrower’s consolidated total assets at
the start of such fiscal year;

 

(vi)      the Payment Discount Arrangements;

 

(vii)   any sale, transfer or lease of assets, other than those specifically
excepted pursuant to clauses (i) through (vi) above, which is approved by the
Required Banks;

 

(viii)                        to the extent done as part of the Receivables
Facility, the sale, contribution, transfer, conveyance or assignment of
Receivables and Related Rights by the Borrower and its Subsidiaries to the SP
Sub and the sale by the SP Sub of individual variable percentage interests in
the Purchased Interests to the Purchaser; and

 

(ix)        to the extent pursuant to a dissolution, liquidation or winding-up
permitted by 5.2.6(iii) above.

 

5.2.8                        Affiliate Transactions.

 

Except for the Borrower and its Subsidiaries entering into, and performing their
obligations under, the Receivables Purchase Agreement and the other Transaction
Documents, the Borrower shall not, and shall not permit any of its Subsidiaries
to, enter into or carry out any transaction with any Affiliate (including
purchasing property or services from or selling property or services to any
Affiliate of the Borrower or other Person, but excluding transactions
exclusively among Loan Parties) unless such transaction is not otherwise
prohibited by the Agreement, is upon fair and reasonable arm’s-length terms and
conditions and is in accordance with all applicable Law; provided neither
(a) the payment of customary directors’ fees, nor (b) ordinary course
transactions with non-Loan Party Subsidiaries, including the provision of cash
management and other general and administrative services, shall be considered a
prohibited Affiliate transaction.

 

59

--------------------------------------------------------------------------------


 

5.2.9                        Subsidiaries, Partnerships and Joint Ventures.

 

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, own or create directly or indirectly any Subsidiaries unless it shall comply
with the requirements of Section 5.1.15(c), to the extent applicable.

 

5.2.10                  Continuation of Present Business.

 

The Borrower shall not, and shall not permit any of its Subsidiaries to, engage
in any business other than those businesses engaged in as of the Closing Date by
a Loan Party or a Subsidiary of a Loan Party (provided that only the SP Sub
shall be permitted to engage in the business in which the SP Sub is engaged in
as of the Closing Date) and any business reasonably related, ancillary or
complementary thereto and any reasonable extension thereof.

 

5.2.11                  Plans and Benefit Arrangements.

 

Except as would not result in a Material Adverse Change, the Borrower shall not,
and shall not permit any of its Subsidiaries to:

 

(i)             fail to satisfy the minimum funding requirements of ERISA and
the Internal Revenue Code with respect to any Plan;

 

(ii)          request a minimum funding waiver from the Internal Revenue Service
with respect to any Plan;

 

(iii)       engage in a Prohibited Transaction with any Plan, Benefit
Arrangement or Multiemployer Plan which, alone or in conjunction with any other
circumstances or set of circumstances resulting in liability under ERISA;

 

(iv)      permit the Adjusted Funding Target Attainment Percentage of any Plan
to be less than sixty percent (60%), unless the Adjusted Funding Target
Attainment Percentage is deemed to be less than sixty percent (60%) under
Section 436(h)(2) of the Internal Revenue Code at no fault of the Borrower, any
Subsidiary or any other member of one of their ERISA Groups;

 

(v)         fail to make when due any contribution to any Multiemployer Plan
that the Borrower or any member of its ERISA Group may be required to make under
any agreement relating to such Multiemployer Plan, or any Law pertaining thereto
where such failure is likely to result in a liability of the Borrower or any
member of the ERISA Group;

 

(vi)      withdraw (completely or partially) from any Multiemployer Plan or
withdraw (or be deemed under Section 4062(e) of ERISA to withdraw) from any
Multiple Employer Plan, where any such withdrawal is likely to result in a
Withdrawal Liability or other liability of the Borrower or any member of the
ERISA Group;

 

(vii)   terminate, or institute proceedings to terminate, any Plan, where such
termination is likely to result in a liability to the Borrower or any member of
the ERISA Group; or

 

(viii)                        fail to give any and all notices and make all
disclosures and governmental filings required under ERISA or the Internal
Revenue Code.

 

5.2.12                  Fiscal Year.

 

The Borrower shall not, and shall not permit any Subsidiary of the Borrower to,
change its fiscal year from the twelve-month period beginning April 1 and ending
March 31, other than upon thirty (30) days’ prior written notice to the
Administrative Agent and provided that such new fiscal year shall end on the
last day of a calendar quarter.

 

60

--------------------------------------------------------------------------------


 

5.2.13                  Issuance of Stock.

 

No Loan Party, other than the Borrower, shall, and no Loan Party (including the
Borrower) shall permit any of its Subsidiaries to, issue any additional shares
of its Capital Stock or any options, warrants or other rights in respect
thereof, other than the issuance of Capital Stock by (i) any Loan Party or other
Subsidiary to a Loan Party; provided the same is subject to the Administrative
Agent’s Prior Security Interest and the receiving Loan Party takes such actions
to perfect the Administrative Agent’s Lien thereon as is reasonably satisfactory
to the Administrative Agent, all to the extent such Capital Stock is required to
be pledged to the Administrative Agent for the benefit of the Banks under the
Loan Documents, (ii) any non-Loan Party Subsidiary to another non-Loan Party
Subsidiary and (iii) in connection with the formation of Joint Ventures not
otherwise prohibited under this Agreement.

 

5.2.14                  Changes in Organizational Documents.

 

The Borrower shall not, and shall not permit any Loan Party to, amend any
provisions of its certificate of incorporation relating to capital stock, form
of organization, jurisdiction of organization or name without, in each case,
providing at least ten (10) Business Days’ prior written notice to the
Administrative Agent and the Banks, taking all steps required by the
Administrative Agent to continue its Prior Security Interest in the Collateral
and, in the event such change would be adverse to the Banks as determined by the
Administrative Agent in its reasonable discretion, obtaining the prior written
consent of the Required Banks.

 

5.2.15                  Minimum Interest Coverage Ratio.

 

The Borrower shall not permit the Interest Coverage Ratio, calculated as of the
end of each fiscal quarter for the four fiscal quarters then ended, to be less
than 3.50 to 1.00.

 

5.2.16                  Total Leverage Ratio.

 

The Borrower shall not at any time permit the Total Leverage Ratio, calculated
as of the end of each fiscal quarter, to exceed 4.50 to 1.00.

 

5.2.17                  Senior Leverage Ratio.

 

The Borrower shall not at any time permit the Senior Leverage Ratio, calculated
as of the end of each fiscal quarter, to exceed 3.00 to 1.00.

 

5.2.18                  Negative Pledges; Restrictions on Dividend Payments.

 

The Borrower shall not and shall not permit any of its Subsidiaries to, agree
with any Person (i) to limit its ability to provide collateral security to the
Banks to secure the Obligations or (ii) to limit the ability of the Borrower’s
Subsidiaries to pay dividends or make other distributions to the Borrower,
except any such limitations set forth in (a) in the case of clause (ii) above,
this Agreement, the other Loan Documents and the documents governing the
Revolving Credit Loans, the 2010 Bonds, the Convertible Notes, the 2009 Bonds or
any Permitted Refinancing Debt in respect of any of the foregoing so long as the
limitations in such Permitted Refinancing Debt are no more restrictive than
those contained in the applicable Refinanced Debt, (b) in the case of clause
(i) above, agreements relating to secured Indebtedness permitted by this
Agreement if such prohibition or limitation applies only to the property and
assets securing such Indebtedness and such property or assets do not constitute
Collateral, (c) any restrictions with respect to a Subsidiary imposed pursuant
to an agreement that has been entered into in connection with the disposition of
assets of such Subsidiary otherwise permitted hereby so long as such
restrictions apply only to such assets and do not conflict with any obligation
to provide Collateral pursuant to the Loan Documents, or (d) customary
restrictions or conditions on any non-Loan Party imposed by any agreement or
document governing or evidencing indebtedness of any such non-Loan Party that is
otherwise permitted hereunder or (e) customary anti-assignment provisions with
respect to contractual obligations, permits or licenses.

 

61

--------------------------------------------------------------------------------


 

5.2.19                  Minimum Availability.

 

The Borrower shall not permit Availability to be less than 125% of the amount of
outstanding Indebtedness under the Convertible Notes at any time during the
period commencing 180 days prior to each Repurchase Date (as defined in the
Convertible Note Indenture).

 

5.2.20                  Repayment of Convertible Notes; Repayment of other
Subordinated Indebtedness.

 

Notwithstanding anything to the contrary in the Convertible Debt Documents, but
subject to the subordination provisions contained in the Convertible Note
Indenture, no Loan Party shall make, or permit any of their Subsidiaries to
make, any principal payment of the Convertible Notes prior to October 1, 2011,
or, as permitted in the Convertible Note Indenture based on a “fundamental
change” of the Borrower (as such term is defined in the Convertible Note
Indenture), without prior written consent of the Required Banks; provided
however, the Borrower may, so long as no Event of Default or Potential Default
exists immediately prior to or would exist after giving effect to such payment
(a) pay the settlement amount with respect to each $1,000 aggregate principal
amount of Convertible Notes converted into shares of the Borrower’s common stock
(i) in cash, which shall not exceed the lesser of (x) $1,000 and (y) the
conversion value of such Convertible Notes pursuant to the terms and conditions
of the Convertible Note Indenture and (ii) if the conversion value of such
Convertible Notes exceeds $1,000, in the number of shares of the Borrower’s
common stock as calculated pursuant to the terms and conditions of the
Convertible Note Indenture, (b) with respect to the conversion of the
Convertible Notes into shares of the Borrower’s common stock, the Borrower may
pay the cash value of fractional shares of the Borrower’s common stock pursuant
to the terms and conditions of the Convertible Note Indenture and additional
amounts to the extent the Borrower is required to pay such amounts under the
Convertible Note Indenture, and (c) pay for purchases or voluntary repurchases
of Convertible Notes by the Borrower (including by way of a tender offer for all
of the outstanding Convertible Notes by the Borrower) prior to October 1, 2011;
provided that after giving effect to each such purchase or repurchase by the
Borrower, Availability equals or exceeds $50,000,000.

 

No Loan Party shall or shall permit any Subsidiary to repay the 2009 Bonds, the
2010 Bonds, the Vought Bridge Loans (or any Permitted Refinancing Debt with
respect to any of the foregoing) or any subordinated indebtedness (other than
the Convertible Notes as addressed in the immediately preceding paragraph and
except to the extent permitted by Section 5.2.1(ii)(b)), without the written
consent of the Required Banks except, in each case, (w) with Permitted
Refinancing Debt thereof, (x) upon scheduled maturity or as otherwise required
by the terms thereof, (y) any such payment, if after giving pro forma effect to
such payment, the Senior Secured First Lien Leverage Ratio would be no greater
than 1.00 to 1.00 or (z) any such payments to the extent that, at the time such
payments are made, such payments would not exceed the then available Cumulative
Credit; provided that no such repayment of subordinated indebtedness may be made
if an Event of Default shall have occurred and be continuing or would result
from such repayment.

 

5.2.21                  Modification of Other Debt Documents.

 

The Borrower and the other Loan Parties shall not, without the prior written
consent of the Required Banks, agree to, or make, or permit to be made any
amendment, modification, or supplement to the Convertible Note Indenture or the
other Convertible Debt Documents, the 2009 Bonds, the 2010 Bonds or the Vought
Bridge Loans, as the case may be, each as in effect on the Closing Date, the
effect of which is to (i) increase the rate of interest or fees payable in
respect of the Convertible Notes or 2009 Bonds, as applicable, (ii) require any
principal payments of the Convertible Notes or 2009 Bonds prior to the dates of
required principal payments under the Convertible Note Indenture or 2009 Bonds,
as applicable, or change the definition of “fundamental change” under the
Convertible Note Indenture, (iii) shorten the final maturity date of the
Convertible Notes, the 2009 Bonds, the 2010 Bonds or the Vought Bridge Loans or
permit the holders of the Convertible Notes, the 2009 Bonds or the 2010 Bonds to
put such Convertible Notes, 2009 Bonds or 2010 Bonds to the Borrower prior to
the times provided therefore under the Convertible Note Indenture, the 2009
Bonds or the 2010 Bonds, as applicable, (iv) secure or obtain any agreement to
secure the Convertible Notes or the 2009 Bonds with the grant of any security
interests, mortgage liens or other collateral assignments on the property of any
of the Loan Parties, (v) modify the subordination provisions contained in the
Convertible Note Indenture or the 2009 Bonds or, if applicable, the 2010 Bonds,
(vi) make the covenants and events of default contained in the Convertible Note
Indenture, the 2009 Bonds or the 2010 Bonds more restrictive, (vii) modify or
amend the terms under which the Convertible Notes are convertible into shares of
the Borrower’s common stock or cash if the effect of such amendment or
modification is to make the terms of such conversion less favorable either to
the Borrower or to the Banks than the terms of such

 

62

--------------------------------------------------------------------------------


 

conversion as in effect as of the Closing Date or (viii) with respect to the
Convertible Debt Documents, the 2009 Bonds, the 2010 Bonds or the Vought Bridge
Loans, materially adversely affect the Borrower’s or the Banks’ rights and
interests.

 

The Borrower and the other Loan Parties shall not agree to, or make, or permit
to be made any amendment, modification, or supplement to any such documents
evidencing the Vought Financing, the effect of which results in the Vought
Financing not being in compliance with the Vought Financing Parameters,
including without limitation in each case, such documents shall not be
guaranteed by or be in favor a borrower or other obligor thereunder (other than
any Foreign Subsidiary) unless such Person is also a Borrower or a Guarantor of
the Obligations.

 

5.3                                 Reporting Requirements.

 

The Borrower covenants and agrees that until payment in full of the Loans and
interest thereon and satisfaction of all of the Borrower’s other Obligations
hereunder and under the other Loan Documents, the Borrower will furnish or cause
to be furnished to the Administrative Agent and each of the Banks:

 

5.3.1                        Quarterly Financial Statements.

 

As soon as available and in any event within forty-five (45) calendar days after
the end of each of the first three fiscal quarters in each fiscal year, the
Borrower’s financial statements, consisting of consolidated balance sheets as of
the end of such fiscal quarter and related consolidated statements of income,
stockholders’ equity and cash flows for the fiscal quarter then ended and the
fiscal year through that date, all in reasonable detail and certified (subject
to normal year-end audit adjustments and the absence of footnotes) by the Chief
Executive Officer, President or Chief Financial Officer of the Borrower as
having been prepared in accordance with GAAP, consistently applied, and setting
forth in comparative form the respective financial statements for the
corresponding date and period in the previous fiscal year. The Borrower will be
deemed to have complied with the delivery requirements of this Section 5.3.1 if
within forty -five (45) days after the end of its fiscal quarter, the Borrower
delivers to the Administrative Agent and files with the Securities and Exchange
Commission a copy of its Form 10-Q as filed with the Securities and Exchange
Commission (together with a notice stating that such document is being delivered
pursuant to this Section 5.3.1) and the financial statements contained therein
meet the requirements of this Section.

 

5.3.2                        Annual Financial Statement.

 

As soon as available and in any event within ninety (90) days after the end of
each fiscal year, consolidated financial statements of the Borrower and its
Subsidiaries consisting of consolidated balance sheets as of the end of such
fiscal year, and related consolidated statements of income, stockholders’ equity
and cash flows for the fiscal year then ended, all in reasonable detail and
setting forth in comparative form the financial statements as of the end of and
for the preceding fiscal year, with the consolidated statements being certified
by independent certified public accountants of nationally recognized standing
reasonably satisfactory to the Administrative Agent. The certificate or report
of accountants shall be free of qualifications (other than any consistency
qualification that may result from a change in the method used to prepare the
financial statements as to which such accountants concur) and shall not indicate
the occurrence or existence of any event, condition or contingency which would
materially impair the prospect of payment or performance of any covenant,
agreement or duty of the Borrower under any of the Loan Documents, together with
a letter of such accountants (to the extent allowable under the policies of such
accountants) substantially to the effect that, based upon their ordinary and
customary examination of the affairs of the Borrower and its Subsidiaries,
performed in connection with the preparation of such consolidated financial
statements, and in accordance with generally accepted auditing standards, they
are not aware of the existence of any condition or event which constitutes an
Event of Default or Potential Default or, if they are aware of such condition or
event, stating the nature thereof and confirming the Borrower’s calculations
with respect to the certificate to be delivered pursuant to Section 5.3.3 with
respect to such financial statements. The Borrower will be deemed to have
complied with the delivery requirements of this Section 5.3.2 if within ninety
(90) days after the end of its fiscal year, the Borrower delivers to the
Administrative Agent and files with the Securities and Exchange Commission a
copy of the Borrower’s annual report and Form 10-K as filed with the Securities
and Exchange Commission

 

63

--------------------------------------------------------------------------------


 

(together with a notice stating that such document is being delivered pursuant
to this Section 5.3.2) and the financial statements and certification of public
accountants contained therein meets the requirements described in this Section.

 

5.3.3                        Compliance Certificate.

 

Concurrently with the financial statements of the Borrower and its Subsidiaries
furnished to the Administrative Agent and to the Banks pursuant to Sections
5.3.1 and 5.3.2, a certificate of the Borrower signed by the Chief Executive
Officer, President or Chief Financial Officer of the Borrower, in the form of
Exhibit 5.3.3, to the effect that, except as described pursuant to
Section 5.3.4, (i) no Event of Default or Potential Default exists and is
continuing on the date of such certificate, (ii) containing calculations in
sufficient detail to demonstrate compliance as of the date of the financial
statements with all financial covenants contained in Section 5.2, and
(iii) certifying that (a) the Subsidiaries of the Borrower then comprising the
Loan Parties directly contributed in the aggregate not less than eighty (80%) of
the Consolidated EBITDA of the Borrower and its Subsidiaries and (b) the
Domestic Subsidiaries then comprising the Loan Parties directly contributed in
the aggregate not less than ninety five (95%) of the Consolidated EBITDA of the
Borrower and its Domestic Subsidiaries, in each case, for the last four
consecutive fiscal quarters then ended.  If an acquisition permitted under
Section 5.2.6(ii) occurred during the reporting period covered by the compliance
certificate and if the Borrower has complied with the requirements set forth in
the definition of Consolidated Adjusted EBITDA for purpose of making adjustments
to Consolidated EBITDA reflecting the historical financial performance of the
acquired assets or Person, the Borrower may also calculate the Section 5.2
financial covenants on a pro forma basis to include the financial performance
and condition of the acquired business during the period.

 

5.3.4                        Notice of Default.

 

Promptly after any officer of the Borrower has learned of the occurrence of an
Event of Default or Potential Default, a certificate signed by the Chief
Executive Officer, President or Chief Financial Officer of the Borrower setting
forth the details of such Event of Default or Potential Default and, if
applicable, the action which the Borrower proposes to take with respect thereto.

 

5.3.5                        Notice of Litigation.

 

Promptly after the commencement thereof, notice of all actions, suits,
proceedings or investigations before or by any Official Body or any other Person
against the Borrower or any Subsidiary of the Borrower which relate to the
Collateral or in the good faith estimation of counsel for the Borrower could
reasonably be expected to constitute a Material Adverse Change.

 

5.3.6                        Certain Events; Events Under the Convertible Notes
or Vought Financing.

 

Written notice together with a detailed description to the Administrative Agent
of any of the following events:

 

(i)             Transfer of Assets.  At least ten (10) Business Days prior
thereto, with respect to any proposed sale or transfer of assets pursuant to
Section 5.2.7(v); provided that such notice shall be provided at least fifteen
(15) Business Days prior to any individual sale or transfer of assets pursuant
to such provision the after-tax proceeds of which exceed 2% of the Borrower’s
consolidated total assets at the start of the fiscal year in which such sale or
transfer occurs.

 

(ii)          Charter Amendments.  Within the time limits set forth in
Section 5.2.14, the amendment to the charter affecting the capital structure of
the Borrower or any of its Subsidiaries;

 

(iii)       Event of Default; Waiver or Amendment.  And to each of the Banks
(A) promptly after any officer of the Borrower has learned of the occurrence of
(i) an event of default under or (B) at least ten (10) Business Days prior to a
waiver, amendment or consent under, in each case of clause (A) and (B), the
Convertible Debt Documents, the 2009 Bonds, the Revolving Credit Agreement, the
2010 Bonds,

 

64

--------------------------------------------------------------------------------


 

the Vought Bridge Loans or the Acquisition Agreement; together with a copy of
such proposed waiver, amendment or consent and a description of such event of
default, as the case may be.

 

(iv)      Schedules.  Notice of and a detailed description, promptly after any
change or addition to the information contained or required to be contained on
Schedules: 1.1(M) [Real Property Collateral], 3.1.2 [Capitalization], 3.1.3
[Subsidiaries], assuming in each case that each such Schedule is being delivered
as of the date of notice of such change or addition thereto (rather than as of
the Closing Date or prior thereto).

 

5.3.7                        Budgets, Forecasts, Other Reports and Information.

 

At the request of the Administrative Agent, any of the following items, promptly
upon their becoming available to the Borrower:

 

(i)             the annual budget of the Borrower and its Subsidiaries, to be
certified by a responsible officer of the Borrower and supplied at the request
of the Administrative Agent prior to commencement of the fiscal year to which
any of the foregoing may be applicable,

 

(ii)          any reports including management letters submitted to the Borrower
by independent accountants in connection with any annual, interim or special
audit,

 

(iii)       any reports, notices or proxy statements generally distributed by
the Borrower to its stockholders on a date no later than the date supplied to
the stockholders,

 

(iv)      regular or periodic reports (other than the Forms 10-K or 10-Q which
are addressed in Sections 5.3.1 and 5.3.2 above), including 8-K, registration
statements and prospectuses, filed by the Borrower with the Securities and
Exchange Commission within 5 days after such filing,

 

(v)         a copy of any order, issued by any Official Body in any proceeding
to which the Borrower or any of its Subsidiaries is a party, and in which the
amount in controversy exceeds $2,500,000 or where injunctive or similar relief
is sought,

 

(vi)      such other reports and information as the Banks may from time to time
reasonably request.  The Borrower shall also notify the Banks promptly of the
enactment or adoption of any Law which may result in a Material Adverse Change,
and

 

(vii)   within 60 days of closing on any acquisition permitted under
Section 5.2.6 in which the total consideration paid by the Borrower or its
Subsidiary exceeded $5,000,000, such financial information as the Administrative
Agent may reasonably request concerning the acquisition and its effect on the
financial condition and performance of any Loan Party.

 

5.3.8                        Notices Regarding Plans and Benefit Arrangements.

 

5.3.8.1.                                    Certain Events.

 

Promptly upon becoming aware of the occurrence thereof, notice (including the
nature of the event and, when known, any action taken or threatened by the
Internal Revenue Service or the PBGC with respect thereto) of:

 

(i)             any Reportable Event with respect to the Borrower or any member
of its ERISA Group for which reporting to the PBGC has not been waived involving
an event which could subject the Borrower or any member of its ERISA Group to
any material liability,

 

65

--------------------------------------------------------------------------------


 

(ii)          any Prohibited Transaction which could subject the Borrower or any
member of its ERISA Group to any material tax or liability in connection with
any Plan, Benefit Arrangement or any trust created thereunder,

 

(iii)       any assertion of material Withdrawal Liability with respect to any
Multiemployer Plan,

 

(iv)      any partial or complete withdrawal from a Multiemployer Plan by the
Borrower or any member of its ERISA Group, where such withdrawal is likely to
result in material Withdrawal Liability,

 

(v)         withdrawal by the Borrower or any member of its ERISA Group from a
Multiple Employer Plan, which is likely to result in a material liability, or

 

(vi)      any change in the actuarial assumptions or funding methods used for
any Plan (other than interest rate changes required by Financial Standards Board
Opinion No. 87 or ERISA or the Internal Revenue Code), where the effect of such
change is to materially increase or materially reduce the unfunded benefit
liability or obligation to make periodic contributions to such Plan.

 

5.3.8.2.                                    Notices of Involuntary Termination
and Annual Reports.

 

Promptly after receipt thereof, copies of (a) all notices received by the
Borrower or any member of its ERISA Group of the PBGC’s intent to terminate any
Plan administered or maintained by the Borrower or member of its ERISA Group, or
to have a trustee appointed to administer any such Plan; and (b) at the request
of the Administrative Agent or any Bank each annual report (IRS Form 5500
series) and all accompanying schedules, the most recent actuarial reports, the
most recent financial information concerning the financial status of each Plan
administered or maintained by the Borrower or any member of its ERISA Group, and
schedules showing the amounts contributed to each such Plan by or on behalf of
the Borrower or any member of the ERISA Group in which any of their personnel
participate or from which such personnel may derive a benefit, and each Schedule
SB (Actuarial Information) to the annual report filed by the Borrower or any
member of its ERISA Group with the Internal Revenue Service with respect to each
such Plan.

 

5.3.8.3.                                    Notice of Voluntary Termination.

 

Promptly upon the filing thereof, copies of any Form 5310 or Form 500, or any
successor or equivalent form to such forms, filed with the Internal Revenue
Service or PBGC in connection with the termination of any Plan which causes the
Borrower or any member of its ERISA Group to have a material liability.

 

5.3.8.4.                                    Notice of Change in Debt Rating.

 

Within three (3) Business Days after Standard & Poor’s or Moody’s announces a
change in the Borrower’s Debt Rating or Long-Term Issuer Credit Rating, notice
of such change.  The Borrower, on behalf of the Loan Parties, will deliver,
together with such notice, a copy of any written notification which the Borrower
received from the applicable rating agency regarding such change of Debt Rating
or Long Term Issuer Credit Rating, as the case may be.

 

ARTICLE 6.

DEFAULT

 

6.1                                 Events of Default.

 

An Event of Default shall mean the occurrence or existence of any one or more of
the following events or conditions (whatever the reason therefor and whether
voluntary, involuntary or effected by operation of Law):

 

66

--------------------------------------------------------------------------------


 

6.1.1                        Payments Under Loan Documents.

 

The Borrower shall fail to pay when due any principal of any Loan (including
scheduled installments, mandatory prepayments or the payment due at maturity) or
shall fail to pay, for more than two Business Days after the due date thereof,
any interest on any Loan or any fees or any other amount owing hereunder or
under the other Loan Documents;

 

6.1.2                        Breach of Warranty.

 

Any representation or warranty made at any time by the Borrower or any other
Loan Party herein or in any other Loan Document, or in any certificate, other
instrument or statement furnished pursuant to the provisions hereof or thereof,
shall prove to have been false or misleading in any material respect as of the
time it was made or furnished;

 

6.1.3                        Refusal to Permit Inspections; Breach of Negative
Covenants.

 

The Borrower shall default in the observance or performance of any covenant
contained in Sections 5.1.1 (with respect to the Borrower), 5.1.6, or 5.2 or
Sections 5.5 or 5.7(b) of the Guarantee and Collateral Agreement;

 

6.1.4                        Breach of Other Covenants.

 

The Borrower or any other Loan Party shall default in the observance or
performance of any other covenant, condition or provision hereof or of any other
Loan Document and such default shall continue unremedied for a period of ten
(10) Business Days after any officer of the Borrower becomes aware of the
occurrence thereof;

 

6.1.5                        Defaults in Other Agreements or Indebtedness.

 

(a)                                  A default or event of default shall occur
at any time under the terms of any other agreement involving borrowed money or
the extension of credit or any other Indebtedness under which the Borrower or
Subsidiary of the Borrower may be obligated as a borrower or guarantor in excess
of $25,000,000 in the aggregate, and such breach, default or event of default
consists of the failure to pay (beyond any period of grace permitted with
respect thereto, whether waived or not) any Indebtedness when due (whether at
stated maturity, by acceleration or otherwise) or if such breach or default
permits or causes the acceleration of any Indebtedness (and such right shall not
have been waived) or the termination of any commitment to lend thereunder, or
(b) without limiting the foregoing, there occurs and is continuing any event of
default giving rise to a right of acceleration or termination under (i) the
Convertible Debt Documents, (ii) the Revolving Credit Agreement, (iii) the 2009
Bonds, (iv) the 2010 Bonds, (v) the Specified IDB Obligations, or (vi) the
Vought Bridge Loans or (c) without limiting the foregoing, the Receivables
Facility is terminated prior to maturity as a result of a breach, default, event
of default, or Termination Event (as defined in the Receivables Purchase
Agreement);

 

6.1.6                        Final Judgments or Orders.

 

Any final judgments or orders for the payment of money in excess of $25,000,000
(to the extent not covered by insurance) in the aggregate shall be entered
against the Borrower or any Subsidiary of the Borrower by a court having
jurisdiction in the premises, which judgment is not discharged, vacated, bonded
or stayed pending appeal within a period of forty-five (45) days from the date
of entry;

 

6.1.7                        Loan Document Unenforceable.

 

Any of the Loan Documents shall cease to be legal, valid and binding agreements
enforceable against the party executing the same or such party’s successors and
assigns (as permitted under the Loan Documents) in accordance with the
respective terms thereof or shall in any way be terminated (except in accordance
with its terms) or become or be declared ineffective or inoperative or shall in
any way be challenged or contested by any Loan Party or cease to give or provide
the respective Liens, security interests, rights, titles, interests, remedies,

 

67

--------------------------------------------------------------------------------


 

powers or privileges intended to be created thereby with the priority purported
to be created thereby.  In addition to and without limiting the generality of
the foregoing, (i) any Collateral Document ceases to be valid or effective,
other than in accordance with the terms hereof or of such Collateral Document,
(ii) any Loan Party asserts that any Collateral Document is not a legal, valid
and binding obligation of such Person enforceable in accordance with its terms,
(iii) the security interest or Lien purporting to be created by any of the
Collateral Documents ceases to be or is asserted by any Loan Party not to be a
valid, perfected Lien subject to no Liens (other than Permitted Liens), other
than in accordance with the terms hereof or of such Collateral Document, or is
declared by a court or other Official Body of competent jurisdiction to be void,
voidable or unenforceable against such Person; or (iv) any Collateral Document
is amended, subordinated, terminated or discharged, or any Person is released
from any of its covenants or obligations except to the extent expressly provided
herein or therein;

 

6.1.8                        Uninsured Losses; Proceedings Against Assets.

 

There shall occur any material uninsured damage to or loss, theft or destruction
of (i) the assets of any Loan Party in excess of $50,000,000 in fair market
value and the same is reasonably expected to result in a Material Adverse Change
or (ii) the assets of any Loan Party are attached, seized, levied upon or
subjected to a writ or distress warrant and the fair market value of such assets
exceeds $50,000,000 and the same is not cured within sixty (60) days thereafter;
or such assets come within the possession of any receiver, trustee, custodian or
assignee for the benefit of creditors and the same is not cured within sixty
(60) days thereafter;

 

6.1.9                        Notice of Lien or Assessment.

 

A notice of Lien or assessment in excess of $25,000,000.00 which is not a
Permitted Lien is filed of record with respect to all or any part of the assets
of the Borrower or any of its Subsidiaries by the United States, or any
department, agency or instrumentality thereof, or by any state, county,
municipal or other governmental agency, including the Pension Benefit Guaranty
Corporation, or if any taxes or debts owing at any time or times hereafter to
any one of these becomes payable and the same is not paid within thirty (30)
days after the same becomes payable (unless the Borrower or such Subsidiary is
contesting the obligation as provided in Section 5.1.2);

 

6.1.10                  Insolvency.

 

Any Loan Party or any Material Subsidiary of the Borrower ceases to be solvent
or admits in writing its inability to pay its debts as they mature;

 

6.1.11                  Events Relating to Plans and Benefit Arrangements.

 

Any of the following occurs: (i) any Reportable Event, which the Administrative
Agent determines in good-faith constitutes grounds for the termination of any
Plan by the PBGC or the appointment of a trustee to administer or liquidate any
Plan, shall have occurred and be continuing; (ii) proceedings shall have been
instituted or other formal action taken to terminate any Plan, or a termination
notice shall have been filed with respect to any Plan; (iii) a trustee shall be
appointed to administer or liquidate any Plan; (iv) the PBGC shall give notice
of its intent to institute proceedings to terminate any Plan or Plans or to
appoint a trustee to administer or liquidate any Plan; (v) the Borrower or any
member of the ERISA Group shall withdraw completely or partially from a
Multiemployer Plan; (vi) the Borrower or any member of its ERISA Group shall
withdraw (or shall be deemed under Section 4062(e) of ERISA to withdraw) from a
Multiple Employer Plan; and, with respect to any of the events specified in
(i) through (vi) above, such occurrence is reasonably likely to result in a
Material Adverse Change;

 

6.1.12                  Cessation of Business.

 

Except as otherwise permitted herein, the Borrower or any Subsidiary of the
Borrower ceases to conduct its business as contemplated or the Borrower is
enjoined, restrained or in any way prevented by court order from conducting all
or any material part of its business and such injunction, restraint or other
preventive order is not dismissed within thirty (30) days after the entry
thereof;

 

68

--------------------------------------------------------------------------------


 

6.1.13                  Change of Control.

 

There occurs an event or series of events by which (i) any “person” or “group”
(as such terms are defined in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended, and the rules and regulations promulgated
thereunder), is or becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under such Exchange Act, except that a Person shall be deemed to have
“beneficial ownership” of all shares that any such Person has the right to
acquire without condition, other than passage of time, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of more than 35% of the total voting power of the then outstanding
voting stock of the Borrower, or (ii) (A) the Borrower consolidates with or
merges into another corporation or conveys, transfers or leases all or
substantially all of its properties and assets (determined on a consolidated
basis for the Borrower and its Subsidiaries taken as a whole) to any Person, or
(B) any corporation consolidates with or merges into the Borrower or a
Subsidiary of the Borrower in a transaction in which the outstanding voting
stock of the Borrower is changed into or exchanged for cash, securities or other
property, other than a transaction solely between the Borrower and a Subsidiary
of the Borrower;

 

6.1.14                  Involuntary Proceedings.

 

A proceeding shall have been instituted in a court having jurisdiction in the
premises seeking a decree or order for relief in respect of any Loan Party or
any Material Subsidiary of any Loan Party in an involuntary case under any
applicable bankruptcy, insolvency, reorganization or other similar law now or
hereafter in effect, or for the appointment of a receiver, liquidator, assignee,
custodian, trustee, sequestrator, conservator (or similar official) of the
Borrower or any of its Subsidiaries for any substantial part of its property, or
for the winding-up or liquidation of its affairs, and such proceeding shall
remain undismissed or unstayed and in effect for a period of sixty (60)
consecutive days or such court shall enter a decree or order granting any of the
relief sought in such proceeding; or

 

6.1.15                  Voluntary Proceedings.

 

Any Loan Party or any Material Subsidiary of any Loan Party shall commence a
voluntary case under any applicable bankruptcy, insolvency, reorganization or
other similar law now or hereafter in effect, shall consent to the entry of an
order for relief in an involuntary case under any such law, or shall consent to
the appointment or taking possession by a receiver, liquidator, assignee,
custodian, trustee, sequestrator, conservator (or other similar official) of
itself or for any substantial part of its property or shall make a general
assignment for the benefit of creditors, or shall fail generally to pay its
debts as they become due, or shall take any action in furtherance of any of the
foregoing.

 

6.2                                 Consequences of Event of Default.

 

6.2.1                        Events of Default Other Than Bankruptcy, Insolvency
or Reorganization Proceedings.

 

If an Event of Default specified under subsections 6.1.1 through 6.1.13 of
Section 6.1 shall occur and be continuing, the Banks and the Administrative
Agent shall be under no further obligation to make Loans, and the Administrative
Agent may, and upon the request of the Required Banks, shall by written notice
to the Borrower, declare the unpaid principal amount of the Notes then
outstanding and all interest accrued thereon, any unpaid fees and all other
Indebtedness of the Borrower to the Banks hereunder and thereunder to be
forthwith due and payable, and the same shall thereupon become and be
immediately due and payable to the Administrative Agent for the benefit of each
Bank without presentment, demand, protest or any other notice of any kind, all
of which are hereby expressly waived.

 

6.2.2                        Bankruptcy, Insolvency or Reorganization
Proceedings.

 

If an Event of Default specified under subsections 6.1.14 or 6.1.15 shall occur,
the Banks shall be under no further obligations to make Loans hereunder and the
unpaid principal amount of the Loans then outstanding and all interest accrued
thereon, any unpaid fees and all other Indebtedness of the Borrower to the Banks

 

69

--------------------------------------------------------------------------------


 

hereunder and thereunder shall be immediately due and payable, without
presentment, demand, protest or notice of any kind, all of which are hereby
expressly waived; and

 

6.2.3                        Set-off.

 

If an Event of Default shall occur and be continuing, any Bank to whom any
Obligation is owed by the Borrower hereunder or under any other Loan Document or
any participant of such Bank which has agreed in writing to be bound by the
provisions of Section 2.12 and 8.7 and any branch, Subsidiary or Affiliate of
such Bank or participant anywhere in the world shall have the right, in addition
to all other rights and remedies available to it, without notice to the
Borrower, to set-off against and apply to the then unpaid balance of all the
Loans and all other Obligations of the Borrower hereunder or under any other
Loan Document any debt owing to, and any other funds held in any manner for the
account of, the Borrower by such Bank or participant or by such branch,
Subsidiary or Affiliate, including all funds in all deposit accounts (whether
time or demand, general or special, provisionally credited or finally credited,
or otherwise) now or hereafter maintained by the Borrower for its own account
(but not including funds held in custodian or trust accounts) with such Bank or
participant or such branch, Subsidiary or Affiliate.  Such right shall exist
whether or not any Bank or the Administrative Agent shall have made any demand
under this Agreement or any other Loan Document, whether or not such debt owing
to or funds held for the account of the Borrower is or are matured or unmatured
and regardless of the existence or adequacy of any Guaranty or any other
security, right or remedy available to any Bank or the Administrative Agent; and

 

6.2.4                        Suits, Actions, Proceedings.

 

If an Event of Default shall occur and be continuing, and whether or not the
Administrative Agent shall have accelerated the maturity of Loans to the
Borrower pursuant to any of the foregoing provisions of this Section 6.2, the
Administrative Agent or any Bank, if owed any amount hereunder or under any
other Loan Document, may proceed to protect and enforce its rights by suit in
equity, action at law and/or other appropriate proceeding, whether for the
specific performance of any covenant or agreement contained in this Agreement or
any other Loan Document, including as permitted by applicable Law the obtaining
of the ex parte appointment of a receiver, and, if such amount shall have become
due, by declaration or otherwise, proceed to enforce the payment thereof or any
other legal or equitable right of the Administrative Agent or such Bank; and

 

6.2.5                        Application of Proceeds; Collateral Sharing.

 

6.2.5.1.                                    Application of Proceeds.

 

From and after the date on which the Administrative Agent has taken any action
pursuant to this Section 6.2 and until all Obligations of the Borrower have been
paid in full, any and all proceeds received by the Administrative Agent from any
sale or other disposition of the Collateral, or any part thereof, or on account
of the exercise of other remedies by the Administrative Agent, shall, subject to
the Intercreditor Agreement and the Collateral Agency Agreement, be applied as
described in Section 6.5 of the Guarantee and Collateral Agreement.

 

6.2.5.2.                                    Collateral Sharing.

 

All Liens granted under any Collateral Document or any other Loan Document shall
secure ratably and on a pari passu basis (i) the Obligations in favor of the
Administrative Agent and the Banks hereunder, (ii) the Obligations incurred by
any of the Loan Parties in favor of any Bank which provides a Bank-Provided
Hedge or an Other Bank Provided Financial Service Product (the “IRH Provider”),
and (iii) the obligations arising under the B&R Promissory Note.  The
Administrative Agent under the Collateral Documents shall be deemed to serve as
the collateral agent (the “Collateral Agent”) for B&R, the IRH Providers and the
Banks hereunder, provided that the Collateral Agent shall comply with the
instructions and directions of the Administrative Agent (or the Banks under this
Agreement to the extent that this Agreement or any other Loan Document empowers
the Banks to direct the Administrative Agent), as to all matters relating to the
Collateral, including the maintenance and disposition thereof.  Neither B&R nor
any IRH Provider (except in its capacity as a Bank hereunder) shall be entitled
or have the power to direct or instruct the Collateral Agent on any such matters
or to control or direct in any manner the maintenance or disposition of the
Collateral.

 

70

--------------------------------------------------------------------------------


 

6.2.5.3.                                    Notice of Sale.

 

Any notice required to be given by the Administrative Agent of a sale, lease, or
other disposition of the Collateral or any other intended action by the
Administrative Agent, if given ten (10) days prior to such proposed action,
shall constitute commercially reasonable and fair notice thereof to the
applicable Loan Parties.

 

ARTICLE 7.

THE AGENT

 

7.1                                 Appointment.

 

Each Bank hereby irrevocably designates and appoints the Administrative Agent as
the agent of such Bank under this Agreement and the other Loan Documents, and
each such Bank irrevocably authorizes the Administrative Agent, in such
capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent by the terms
of this Agreement and the other Loan Documents, together with such other powers
as are reasonably incidental thereto.   Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Administrative Agent shall not have
any duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Bank, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

 

7.2                                 Delegation of Duties.

 

The Administrative Agent may execute any of its duties under this Agreement and
the other Loan Documents by or through agents or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties. 
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys in-fact selected by it with reasonable
care.

 

7.3                                 Exculpatory Provisions.

 

Neither any Agent nor any of their respective officers, directors, employees,
agents, advisors, attorneys-in-fact or affiliates shall be (i) liable for any
action lawfully taken or omitted to be taken by it or such Person under or in
connection with this Agreement or any other Loan Document (except to the extent
that any of the foregoing are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from its or such Person’s own
gross negligence or willful misconduct) or (ii) responsible in any manner to any
of the Banks for any recitals, statements, representations or warranties made by
any Loan Party or any officer thereof contained in this Agreement or any other
Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Agents under or in connection
with, this Agreement or any other Loan Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document or for any failure of any Loan Party a party thereto to
perform its obligations hereunder or thereunder.  The Agents shall not be under
any obligation to any Bank to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party.

 

7.4                                 Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely, and shall be fully protected
in relying, upon any instrument, writing, resolution, notice, consent,
certificate, affidavit, letter, telecopy or email message, statement, order or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons and upon advice
and statements of legal counsel (including counsel to the Borrower), independent
accountants and other experts selected by the Administrative Agent.  The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent. 

 

71

--------------------------------------------------------------------------------


 

The Administrative Agent shall be fully justified in failing or refusing to take
any action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Banks (or, if so specified by
this Agreement, all Banks) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Banks against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action.  The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Banks (or, if so
specified by this Agreement, all Banks), and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Banks and all
future holders of the Loans.

 

7.5                                 Notice of Default.

 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Potential Default or Event of Default unless the
Administrative Agent has received notice from a Bank or the Borrower referring
to this Agreement, describing such Potential Default or Event of Default and
stating that such notice is a “notice of default”.  In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Banks.  The Administrative Agent shall take such action
with respect to such Potential Default or Event of Default as shall be
reasonably directed by the Required Banks (or, if so specified by this
Agreement, all Banks); provided that unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Potential Default or Event of Default as it shall deem advisable
in the best interests of the Banks.

 

7.6                                 Non-Reliance on Agents and Other Banks.

 

Each Bank expressly acknowledges that neither the Agents nor any of their
respective officers, directors, employees, agents, advisors, attorneys-in-fact
or affiliates have made any representations or warranties to it and that no act
by any Agent hereafter taken, including any review of the affairs of a Loan
Party or any affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by any Agent to any Bank.  Each Bank represents to
the Agents that it has, independently and without reliance upon any Agent or any
other Bank, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates and made its own decision to make its Loans
hereunder and enter into this Agreement.  Each Bank also represents that it
will, independently and without reliance upon any Agent or any other Bank, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their affiliates.  Except for notices,
reports and other documents expressly required to be furnished to the Banks by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Bank with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, advisors, attorneys-in-fact
or affiliates.

 

7.7                                 Indemnification.

 

The Banks agree to indemnify each Agent and its officers, directors, employees,
affiliates, agents, advisors and controlling persons (each, an “Agent
Indemnitee”)  (to the extent not reimbursed by the Borrower and without limiting
the obligation of the Borrower to do so), ratably according to their respective
Aggregate Exposure Percentages in effect on the date on which indemnification is
sought under this Section (or, if indemnification is sought after the date upon
which the Commitments shall have terminated and the Loans shall have been paid
in full, ratably in accordance with such Aggregate Exposure Percentages
immediately prior to such date), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time (whether
before or after the payment of the Loans) be imposed on, incurred by or asserted
against such Agent Indemnitee in any way relating to or arising out of, the
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent

 

72

--------------------------------------------------------------------------------

 


 

Indemnitee under or in connection with any of the foregoing; provided that no
Bank shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from such Agent
Indemnitee’s gross negligence or willful misconduct.  The agreements in this
Section shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.

 

7.8                                 Agent in its Individual Capacity.

 

Each Agent and its affiliates may make loans to, accept deposits from and
generally engage in any kind of business with any Loan Party as though such
Agent were not an Agent.  With respect to its Loans made or renewed by it, each
Agent shall have the same rights and powers under this Agreement and the other
Loan Documents as any Bank and may exercise the same as though it were not an
Agent, and the terms “Bank” and “Banks” shall include each Agent in its
individual capacity.

 

7.9                                 Successor Administrative Agent.

 

The Administrative Agent may resign as Administrative Agent upon 20 days’ notice
to the Banks and the Borrower.  If the Administrative Agent shall resign as
Administrative Agent under this Agreement and the other Loan Documents, then the
Required Banks shall appoint from among the Banks a successor agent for the
Banks, which successor agent shall (unless an Event of Default under
Section 6.1.14 or 6.1.15 with respect to the Borrower shall have occurred and be
continuing) be subject to approval by the Borrower (which approval shall not be
unreasonably withheld or delayed), whereupon such successor agent shall succeed
to the rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans.  If no successor
agent has accepted appointment as Administrative Agent by the date that is 20
days following a retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Banks shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Banks
appoint a successor agent as provided for above.  After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 7 and of Section 8.5 shall continue to inure to its benefit.

 

7.10                           Documentation Agents and Syndication Agent.

 

Neither the Syndication Agent nor either Documentation Agent shall have any
duties or responsibilities hereunder in its capacity as such.

 

ARTICLE 8.

MISCELLANEOUS

 

8.1                                 Amendments and Waivers.

 

Neither this Agreement, any other Loan Document, nor any terms hereof or thereof
may be amended, supplemented or modified except in accordance with the
provisions of this Section 8.1 and as provided in Section 2.18.  The Required
Banks and each Loan Party party to the relevant Loan Document may, or, with the
written consent of the Required Banks, the Administrative Agent and each Loan
Party party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Banks or of the
Loan Parties hereunder or thereunder or (b) waive, on such terms and conditions
as the Required Banks or the Administrative Agent, as the case may be, may
specify in such instrument, any of the requirements of this Agreement or the
other Loan Documents or any Potential Default or

 

73

--------------------------------------------------------------------------------


 

Event of Default and its consequences; provided, however, that no such waiver
and no such amendment, supplement or modification shall (i) forgive the
principal amount or extend the final scheduled date of maturity of any Loan,
extend the scheduled date of any amortization payment in respect of any Loan or
reduce the stated rate of any interest or fee payable hereunder (except in
connection with the waiver of applicability of any post-default increase in
interest rates (which waiver shall be effective with the consent of the Required
Banks)), in each case without the written consent of each Bank directly affected
thereby; (ii) eliminate or reduce the voting rights of any Bank under this
Section 8.1 without the written consent of such Bank; (iii) reduce any
percentage specified in the definition of Required Banks, consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement and the other Loan Documents, release all or substantially
all of the Collateral or release all or substantially all of the Guarantors from
their obligations under the Guarantee and Collateral Agreement, in each case
without the written consent of all Banks; or (iv) amend, modify or waive any
provision of Section 7 or any other provision of any Loan Document that affects
the Administrative Agent without the written consent of the Administrative
Agent.  Any such waiver and any such amendment, supplement or modification shall
apply equally to each of the Banks and shall be binding upon the Loan Parties,
the Banks, the Administrative Agent and all future holders of the Loans.  In the
case of any waiver, the Loan Parties, the Banks and the Administrative Agent
shall be restored to their former position and rights hereunder and under the
other Loan Documents, and any Potential Default or Event of Default waived shall
be deemed to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Potential Default or Event of Default, or impair any right
consequent thereon.  Notwithstanding anything to the contrary herein, no Carlyle
Affiliated Bank nor any Defaulting Bank shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except any amendment,
waiver or consent that (x) requires the vote of each Bank or (y) affects such
Carlyle Affiliated Bank or such Defaulting Bank, as applicable, differently from
other Banks; provided that the Commitment of such Carlyle Affiliated Bank or
such Defaulting Bank may not be increased or extended without the consent of
such Carlyle Affiliated Bank or such Defaulting Bank, as applicable (it being
understood that, other than in the case of any amendment, waiver or consent
referred to in clauses (x) or (y) above, any Commitments or Loans held or deemed
held by any Defaulting Bank or any Carlyle Affiliated Bank shall be excluded for
a vote of the Banks hereunder requiring any consent of the Banks).

 

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Banks, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Loans and the accrued interest and fees in respect thereof and (b) to
include appropriately the Banks holding such credit facilities in any
determination of the Required Banks.

 

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Banks
providing the relevant Replacement Term Loans (as defined below) to permit the
refinancing, replacement or modification of all outstanding Loans (“Replaced
Term Loans”) with a replacement term loan tranche hereunder (“Replacement Term
Loans”), provided that (a) the aggregate principal amount of such Replacement
Term Loans shall not exceed the aggregate principal amount of such Replaced Term
Loans, (b) the Applicable Margin for such Replacement Term Loans shall not be
higher than the Applicable Margin for such Replaced Term Loans and (c) the
weighted average life to maturity of such Replacement Term Loans shall not be
shorter than the weighted average life to maturity of such Replaced Term Loans
at the time of such refinancing.

 

8.2                                 Notices.  All notices, requests and demands
to or upon the respective parties hereto to be effective shall be in writing
(including by telecopy), and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made when delivered, or three Business Days
after being deposited in the mail, postage prepaid, or, in the case of telecopy
notice, when received, addressed as follows in the case of the Borrower and the
Administrative Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Banks, or to such other
address as may be hereafter notified by the respective parties hereto:

 

Borrower:

Triumph Group, Inc.

1550 Liberty Ridge Drive

Suite 100

Wayne, PA 19087

 

Attention:  M. David Kornblatt

 

74

--------------------------------------------------------------------------------


 

 

Telecopy:  (610) 251-1555

 

Telephone: (610) 251-1000

 

 

Administrative Agent:

Royal Bank of Canada

P.O. Box 50, 200 Bay Street

Royal Bank Plaza

12th Floor, South Tower

Toronto, Ontario

M5J 2W7

 

Attention: Manager, Agency Services Group

 

Facsimile: 416-842-4023

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Banks shall not be effective until received.

 

Notices and other communications to the Banks hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Bank.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

8.3                                 No Waiver; Cumulative Remedies.  No failure
to exercise and no delay in exercising, on the part of the Administrative Agent
or any Bank, any right, remedy, power or privilege hereunder or under the other
Loan Documents shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

8.4                                 Survival of Representations and Warranties. 
All representations and warranties made hereunder, in the other Loan Documents
and in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans and other extensions of credit hereunder.

 

8.5                                 Payment of Expenses.  The Borrower agrees
(a) to pay or reimburse the Administrative Agent for all its reasonable
out-of-pocket expenses incurred in connection with the development, preparation
and execution of, and any amendment, supplement or modification to, this
Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of counsel to the Administrative Agent and filing and recording
fees and expenses, with statements with respect to the foregoing to be submitted
to the Borrower prior to the Closing Date (in the case of amounts to be paid on
the Closing Date) and from time to time thereafter on a quarterly basis or such
other periodic basis as the Administrative Agent shall deem appropriate, (b) to
pay or reimburse each Bank and the Administrative Agent for all its
out-of-pocket expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement or any other Loan Document,
including the fees and disbursements of counsel to each Bank and of counsel to
the Administrative Agent, and (c) to pay, indemnify, and hold each Bank and the
Administrative Agent and their respective officers, directors, employees,
affiliates, agents, advisors and controlling persons (each, an “Indemnitee”)
harmless from and against any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement and the financing
contemplated hereby and the use of proceeds thereof (including the reasonable
fees and expenses of legal counsel in connection with claims, actions or
proceedings by any Indemnitee against any Loan Party under any Loan Document
(all the foregoing in this clause (c), collectively, the “Indemnified
Liabilities”), provided, that the Borrower shall have no obligation hereunder to
any Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such Indemnitee or material breach by the Indemnitee under
the Loan Documents in connection with

 

75

--------------------------------------------------------------------------------


 

a claim brought by the Borrower against such Indemnitee.  Without limiting the
foregoing, and to the extent permitted by applicable law, the Borrower agrees
not to assert and to cause its Subsidiaries not to assert, and hereby waives and
agrees to cause its Subsidiaries to waive, all rights for contribution or any
other rights of recovery with respect to all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, under or related to Environmental Laws, that any of them might have by
statute or otherwise against any Indemnitee.  All amounts due under this
Section 8.5 shall be payable not later than 10 days after written demand
therefor.  Statements payable by the Borrower pursuant to this Section 8.5 shall
be submitted to the Borrower at the address of the Borrower set forth in
Section 8.2, or to such other Person or address as may be hereafter designated
by the Borrower in a written notice to the Administrative Agent.  The agreements
in this Section 8.5 shall survive the termination of this Agreement and the
repayment of the Loans and all other amounts payable hereunder.

 

8.6                                 Successors and Assigns; Participations and
Assignments.

 

(a)                                  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Bank (and any attempted assignment or transfer
by the Borrower without such consent shall be null and void) and (ii) no Bank
may assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section.

 

(b)                                 (i) Subject to the conditions set forth in
paragraph (b)(ii) below, any Bank may assign to one or more assignees (other
than the Borrower or any Affiliate thereof (other than any Carlyle Affiliated
Institutional Lender or, in accordance with clause (vi) below, any Carlyle
Affiliated Bank)) (each, an “Assignee”) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans at the time owing to it) with the prior written consent of:

 

(A) the Borrower (such consent not to be unreasonably withheld or delayed),
provided that no consent of the Borrower shall be required for an assignment to
a Bank, an affiliate of a Bank, an Approved Fund (as defined below) or, if an
Event of Default has occurred and is continuing, any other Person; provided
further that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five Business Days after having received notice
thereof; and

 

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Loan  to a
Bank, an affiliate of a Bank or an Approved Fund.

 

(ii) Assignments shall be subject to the following additional conditions:

 

(A) except in the case of an assignment to a Bank, an affiliate of a Bank or an
Approved Fund or an assignment of the entire remaining amount of the assigning
Bank’s Commitments or Loans, the amount of the Commitments or Loans of the
assigning Bank subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $1,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that (1) no
such consent of the Borrower shall be required if an Event of Default has
occurred and is continuing and (2) such amounts shall be aggregated in respect
of each Bank and its affiliates or Approved Funds, if any;

 

(B) (1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (except that no processing and recordation fee
shall be payable in the case of an Assignee which is already a Bank, an
Affiliate of a Bank or an Approved Fund, and provided that only one such fee
shall be payable in respect of contemporaneous assignments to or by two or more
Approved Funds) and (2) the assigning Bank shall have paid in full any amounts
owing by it to the Administrative Agent; and

 

(C) the Assignee, if it shall not be a Bank, shall deliver to the Administrative
Agent an administrative questionnaire in which the Assignee designates one or
more credit contacts to whom all

 

76

--------------------------------------------------------------------------------


 

syndicate-level information (which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

 

For the purposes of this Section 8.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Bank, (b) an
affiliate of a Bank or (c) an entity or an affiliate of an entity that
administers or manages a Bank.

 

(iii) Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) below, from and after the effective date specified in each
Assignment and Assumption the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Bank under this Agreement, and the assigning
Bank thereunder shall, to the extent of the interest assigned by such Assignment
and Assumption, be released from its obligations under this Agreement (and, in
the case of an Assignment and Assumption covering all of the assigning Bank’s
rights and obligations under this Agreement, such Bank shall cease to be a party
hereto but shall continue to be entitled to the benefits of Sections 2.13, 2.14,
2.15 and 8.5).  Any assignment or transfer by a Bank of rights or obligations
under this Agreement that does not comply with this Section 8.6 shall be treated
for purposes of this Agreement as a sale by such Bank of a participation in such
rights and obligations in accordance with paragraph (c) of this Section.

 

(iv)  The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Banks, and the Commitments of, and principal amount of the
Loans owing to, each Bank pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Banks may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Bank hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower or any Bank at any
reasonable time and from time to time at the office of the Administrative Agent
upon reasonable prior notice.

 

(v)  Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Bank and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Bank hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

(vi)  (A) A Carlyle Affiliated Bank may from time to time purchase, in
accordance with this Section 8.6(b), Loans from one or more Banks pursuant to
open market purchases, including, without limitation, pursuant to a Dutch
auction (open to all Banks), on terms to be agreed between such Carlyle
Affiliated Bank and the Banks participating in such open market purchases, so
long as immediately after giving effect to such purchase, the aggregate
principal amount of Loans to be purchased by any such Carlyle Affiliated Banks
on such date when added to the principal amount of Loans assigned to Carlyle
Affiliated Banks previously as of the date of such assignments shall not exceed
15.0% of the aggregate principal amount of all Loans outstanding at such time. 
(B) By its purchase or other acquisition of a Loan, such Carlyle Affiliated Bank
shall be deemed to have acknowledged and agreed that it has no right whatsoever
(in its capacity as a Bank) to require the Administrative Agent or any other
Bank to undertake any action (or refrain from taking any action) with respect to
this Agreement or any other Loan Document, to attend any meeting (live or by any
electronic means) in its capacity as a Bank with the Administrative Agent or any
other Bank or receive any information from the Administrative Agent or any other
Bank or to make or bring any claim, in its capacity as a Bank, against the
Administrative Agent or any Bank with respect to the duties and obligations of
such Person under this Agreement and the other Loan Documents. 
(C) Notwithstanding anything to the contrary contained herein, any Carlyle
Affiliated Bank may contribute any Loans purchased pursuant to Section 8.6(b),
to the Borrower.  Upon such contribution, all principal and accrued and unpaid
interest on the Loans contributed shall be deemed to have been paid for all
purposes and shall be cancelled and no longer outstanding for

 

77

--------------------------------------------------------------------------------


 

all purposes of this Agreement and all other Loan Documents (and in connection
with any such contribution, the Administrative Agent is authorized to make
appropriate entries in the Register to reflect such cancellation).

 

(c)                                  (i)  Any Bank may, without the consent of
the Borrower or the Administrative Agent, sell participations to one or more
banks or other entities (other than the Borrower or any Affiliate thereof (other
than any Carlyle Affiliated Institutional Lender) (a “Participant”) in all or a
portion of such Bank’s rights and obligations under this Agreement (including
all or a portion of its Commitments and the Loans owing to it); provided that
(A) such Bank’s obligations under this Agreement shall remain unchanged,
(B) such Bank shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the Borrower, the Administrative
Agent and the other Banks shall continue to deal solely and directly with such
Bank in connection with such Bank’s rights and obligations under this
Agreement.  Any agreement pursuant to which a Bank sells such a participation
shall provide that such Bank shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement may provide that such Bank will
not, without the consent of the Participant, agree to any amendment,
modification or waiver that (1) requires the consent of each Bank directly
affected thereby pursuant to the proviso to the second sentence of Section 8.1
and (2) directly affects such Participant.  Subject to paragraph (c)(ii) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.13, 2.14 and 2.15 to the same extent as if it were a Bank
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 8.7(b) as though it were a Bank, provided
such Participant shall be subject to Section 8.7(a) as though it were a Bank.

 

(ii)  A Participant shall not be entitled to receive any greater payment under
Section 2.13 or 2.14 than the applicable Bank would have been entitled to
receive with respect to the participation sold to such Participant.  Any
Participant that is a Non-U.S. Bank shall not be entitled to the benefits of
Section 2.14 unless such Participant complies with Section 2.14.4.

 

(d)                                 Each Bank that sells a participation shall
maintain at one of its offices a register for the recordation of the names and
addresses of each Participant and the principal amount of each Participant’s
interest in the Commitments and Loans held by it (the “Participant Register”). 
The entries in the Participant Register shall be conclusive, and such Bank, each
Loan Party and the Administrative Agent shall treat each Person whose name is
recorded in the Participant Register pursuant to the terms hereof as the owner
of such participation for all purposes of this Agreement, notwithstanding notice
to the contrary.  Any such Participant Register shall be available for
inspection by the Administrative Agent at any reasonable time and from time to
time upon reasonable prior notice.

 

(e)                                  Any Bank may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Bank, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Bank from any of its
obligations hereunder or substitute any such pledgee or Assignee for such Bank
as a party hereto.

 

(f)                                    The Borrower, upon receipt of written
notice from the relevant Bank, agrees to issue Notes to any Bank requiring Notes
to facilitate transactions of the type described in paragraph (d) above.

 

(g)                                 Notwithstanding the foregoing, any Conduit
Bank may assign any or all of the Loans it may have funded hereunder to its
designating Bank without the consent of the Borrower or the Administrative Agent
and without regard to the limitations set forth in Section 8.6(b).  Each of the
Borrower, each Bank and the Administrative Agent hereby confirms that it will
not institute against a Conduit Bank or join any other Person in instituting
against a Conduit Bank any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding under any state bankruptcy or similar law, for one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Conduit Bank; provided, however, that each Bank
designating any Conduit Bank hereby agrees to indemnify, save and hold harmless
each other party hereto for any loss, cost, damage or expense arising out of its
inability to institute such a proceeding against such Conduit Bank during such
period of forbearance.

 

78

--------------------------------------------------------------------------------


 

8.7                                 Adjustments; Set-Off.

 

(a)                                  Except to the extent that this Agreement or
a court order expressly provides for payments to be allocated to a particular
Bank, if any Bank (a “Benefitted Bank”) shall receive any payment of all or part
of the Obligations owing to it (other than in connection with an assignment made
pursuant to Section 8.6), or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 6.1.15, or otherwise), in a greater proportion
than any such payment to or collateral received by any other Bank, if any, in
respect of the Obligations owing to such other Bank, such Benefitted Bank shall
purchase for cash from the other Banks a participating interest in such portion
of the Obligations owing to each such other Bank, or shall provide such other
Banks with the benefits of any such collateral, as shall be necessary to cause
such Benefitted Bank to share the excess payment or benefits of such collateral
ratably with each of the Banks; provided, however, that if all or any portion of
such excess payment or benefits is thereafter recovered from such Benefitted
Bank, such purchase shall be rescinded, and the purchase price and benefits
returned, to the extent of such recovery, but without interest.

 

(b)                                 In addition to any rights and remedies of
the Banks provided by law, each Bank shall have the right, without notice to the
Borrower, any such notice being expressly waived by the Borrower to the extent
permitted by applicable law, upon any Obligations becoming due and payable by
the Borrower (whether at the stated maturity, by acceleration or otherwise), to
apply to the payment of such Obligations, by setoff or otherwise, any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Bank, any affiliate thereof or any
of their respective branches or agencies to or for the credit or the account of
the Borrower.  Each Bank agrees promptly to notify the Borrower and the
Administrative Agent after any such application made by such Bank, provided that
the failure to give such notice shall not affect the validity of such
application.

 

8.8                                 Counterparts.  This Agreement may be
executed by one or more of the parties to this Agreement on any number of
separate counterparts, and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.  Delivery of an executed
signature page of this Agreement by email or facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.  A set of the
copies of this Agreement signed by all the parties shall be lodged with the
Borrower and the Administrative Agent.

 

8.9                                 Severability.  Any provision of this
Agreement that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

8.10                           Integration.  This Agreement and the other Loan
Documents represent the entire agreement of the Borrower, the Administrative
Agent and the Banks with respect to the subject matter hereof and thereof, and
there are no promises, undertakings, representations or warranties by the
Administrative Agent or any Bank relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.

 

8.11                           GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

8.12                           Submission to Jurisdiction; Waivers.  The
Borrower hereby irrevocably and unconditionally:

 

(a)                                  submits for itself and its property in any
legal action or proceeding relating to this Agreement and the other Loan
Documents to which it is a party, or for recognition and enforcement of any
judgment in respect thereof, to the non-exclusive general jurisdiction of the
courts of the State of New York, the courts of the United States for the
Southern District of New York, and appellate courts from any thereof;

 

79

--------------------------------------------------------------------------------


 

(b)                                 consents that any such action or proceeding
may be brought in such courts and waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same;

 

(c)                                  agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
the Borrower at its address set forth in Section 8.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;

 

(d)                                 agrees that nothing herein shall affect the
right to effect service of process in any other manner permitted by law or shall
limit the right to sue in any other jurisdiction; and

 

(e)                                  waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this Section any special, exemplary, punitive or
consequential damages.

 

8.13                           Acknowledgements.  The Borrower hereby
acknowledges that:

 

(a)                                  it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents;

 

(b)                                 neither the Administrative Agent nor any
Bank has any fiduciary relationship with or duty to the Borrower arising out of
or in connection with this Agreement or any of the other Loan Documents, and the
relationship between Administrative Agent and Banks, on one hand, and the
Borrower, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor; and

 

(c)                                  no joint venture is created hereby or by
the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Banks or among the Borrower and the Banks.

 

8.14                           Release of Guaranties and Liens.

 

(a)                                  Notwithstanding anything to the contrary
contained herein or in any other Loan Document, the Administrative Agent is
hereby irrevocably authorized by each Bank (without requirement of notice to or
consent of any Bank except as expressly required by Section 8.1) to take any
action requested by the Borrower having the effect of releasing any Collateral
or guarantee obligations (i) to the extent necessary to permit consummation of
any transaction not prohibited by any Loan Document or that has been consented
to in accordance with Section 8.1 or (ii) under the circumstances described in
paragraph (b) below.

 

(b)                                 At such time as the Loans and the other
obligations under the Loan Documents (other than obligations under or in respect
of Bank Provided Hedges of Other Bank Provided Financial Service Products) shall
have been paid in full and the Commitments have been terminated, the Collateral
shall be released from the Liens created by the Collateral Documents, and the
Collateral Documents and all obligations (other than those expressly stated to
survive such termination) of the Administrative Agent and each Loan Party under
the Collateral Documents shall terminate, all without delivery of any instrument
or performance of any act by any Person.

 

8.15                           Confidentiality.  Each of the Administrative
Agent and each Bank agrees to keep confidential all non-public information
provided to it by any Loan Party, the Administrative Agent or any Bank pursuant
to or in connection with this Agreement that is designated by the provider
thereof as confidential; provided that nothing herein shall prevent the
Administrative Agent or any Bank from disclosing any such information (a) to the
Administrative Agent, any other Bank or any affiliate thereof, (b) subject to an
agreement to comply with the provisions of this Section, to any actual or
prospective Transferee or any direct or indirect counterparty to any Bank
Provided Hedge or Other Bank Provided Financial Service Product (or any
professional advisor to such counterparty), (c) to its employees, directors,
agents, attorneys, accountants and other professional advisors or those of any
of its affiliates, (d) in response to any order of any court or other Official
Body, upon the demand of any Official Body, or as may otherwise be required
pursuant to any Requirement of Law, (f) if required to do so in

 

80

--------------------------------------------------------------------------------


 

connection with any litigation or similar proceeding, (g) that has been publicly
disclosed, (h) to the National Association of Insurance Commissioners or any
similar organization or any nationally recognized rating agency that requires
access to information about a Bank’s investment portfolio in connection with
ratings issued with respect to such Bank, or (i) in connection with the exercise
of any remedy hereunder or under any other Loan Document, or (j) if agreed by
the Borrower in its sole discretion, to any other Person.

 

Each Bank acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.

 

All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities.  Accordingly, each Bank represents to the Borrower and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.

 

8.16                           WAIVERS OF JURY TRIAL.  THE BORROWER, THE
ADMINISTRATIVE AGENT AND THE BANKS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE
TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

8.17                           USA Patriot Act.  Each Bank hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Bank to identify the Borrower in accordance
with the Patriot Act.

 

8.18                           Intercreditor Agreement and Collateral Agency
Agreement.  The Administrative Agent is authorized and directed to enter into
the Intercreditor Agreement and the Collateral Agency Agreement on behalf of the
Banks and each of the Banks hereby approves and agrees to be bound by the terms
of the Intercreditor Agreement and the Collateral Agency Agreement.

 

81

--------------------------------------------------------------------------------

 

 


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

BORROWER:

 

TRIUMPH GROUP, INC.

 

 

 

 

By:

/s/ M. David Kornblatt

 

Name: M. David Kornblatt

 

Title: Executive Vice President, Chief Financial Officer and Treasurer

 

Triumph Group, Inc. Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA,
as Administrative Agent

 

 

 

 

 

By:

/s/ Ann Hurley

 

 

Name: Ann Hurley

 

 

Title: Manager, Agency

 

Triumph Group, Inc. Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA,
as a Bank

 

 

 

 

 

 

 

By:

/s/ Scott Umbs

 

 

Name: Scott Umbs

 

 

Title: Authorized Signatory

 

Triumph Group, Inc. Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,
as Syndication Agent

 

 

 

 

 

 

 

By:

/s/ Brian T. Vesey

 

 

Name: Brian T. Vesey

 

 

Title: Vice President

 

Triumph Group, Inc. Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

CITIZENS BANK OF PENNSYLVANIA,
as Documentation Agent

 

 

 

 

 

 

By:

/s/ Carol Castle

 

 

Name: Carol Castle

 

 

Title: Senior Vice President

 

Triumph Group, Inc. Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

U.S. BANK, NATIONAL ASSOCATION,
as Documentation Agent

 

 

 

 

 

By:

/s/ Edward L. Hocter

 

 

Name: Edward L. Hocter

 

 

Title: Managing Director

 

Triumph Group, Inc. Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

ACCEPTED AND AGREED BY GUARANTORS AS FOLLOWS:

 

 

 

NU-TECH BRANDS, INC.

 

TRIUMPH BRANDS, INC.

 

TRIUMPH GROUP ACQUISITION CORP.

 

 

 

By:

/s/ M. David Kornblatt

 

Name: M. David Kornblatt

 

Title: President and Treasurer of each of the above named companies

 

 

 

 

 

KILROY STEEL, INC.

 

KILROY STRUCTURAL STEEL CO.

 

TRIUMPH METALS COMPANY

 

TRIUMPH STRUCTURES - EAST TEXAS, INC.

 

TRIUMPH PRECISION, INC.

 

TRIUMPH INSULATION SYSTEMS, LLC

 

THE MEXMIL HOLDING COMPANY LLC

 

TRIUMPH STRUCTURES - LONG ISLAND, LLC

 

TRIUMPH INVESTMENT HOLDINGS, INC.

 

TRIUMPH INSTRUMENTS - BURBANK, INC.

 

AIRFRAME SPARES AND LOGISTICS, LLC

 

MEXMIL CHINA, LLC

 

TRIUMPH GROUP HOLDINGS - MEXICO, LLC

 

TRIUMPH GROUP INVESTMENT - MEXICO, LLC

 

TRIUMPH AEROSPACE SYSTEMS - NEWPORT NEWS, INC.

 

TRIUMPH ACCESSORY SERVICES - GRAND PRAIRIE, INC.

 

TRIUMPH FABRICATIONS - FORT WORTH, INC.

 

CBA ACQUISITION, LLC

 

TRIUMPH FABRICATIONS - HOT SPRINGS, INC.

 

TRIUMPH PROCESSING, INC.

 

TRIUMPH ACTUATION SYSTEMS - VALENCIA, INC.

 

TRIUMPH ACTUATION SYSTEMS, LLC

 

TRIUMPH ACTUATION SYSTEMS - CONNECTICUT, LLC

 

HT PARTS, L.L.C.

 

LAMAR ELECTRO-AIR CORPORATION

 

TRIUMPH AEROSPACE SYSTEMS - WICHITA, INC.

 

TRIUMPH STRUCTURES - KANSAS CITY, INC.

 

THE TRIUMPH GROUP OPERATIONS, INC.

 

TRIUMPH AEROSPACE SYSTEMS GROUP, INC.

 

TRIUMPH AFTERMARKET SERVICES GROUP, INC.

 

TRIUMPH AIRBORNE STRUCTURES, INC.

 

TRIUMPH AVIATIONS INC.

 

TRIUMPH FABRICATIONS - SAN DIEGO, INC.

 

TRIUMPH COMPOSITE SYSTEMS, INC.

 

TRIUMPH CONTROLS, LLC

 

TRIUMPH ENGINEERED SOLUTIONS, INC.

 

TRIUMPH ENGINEERING SERVICES, INC.

 

TRIUMPH GEAR SYSTEMS, INC.

 

TRIUMPH GEAR SYSTEMS - MACOMB, INC.

 

TRIUMPH GROUP ACQUISITION HOLDINGS, INC.

 

TRIUMPH INSTRUMENTS, INC.

 

Triumph Group, Inc. Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

TRIUMPH PRECISION CASTINGS CO.

 

TRIUMPH STRUCTURES - LOS ANGELES, INC.

 

TRIUMPH THERMAL SYSTEMS, INC.

 

TRIUMPH TURBINE SERVICES, INC.

 

TRIUMPH STRUCTURES - WICHITA, INC.

 

TRIUMPH INTERIORS, LLC

 

TRIUMPH FABRICATIONS — ORANGEBURG, INC.

 

TRIUMPH FABRICATIONS — ST. LOUIS, INC.

 

TRIUMPH REAL ESTATE — MEXICO, LLC

 

 

 

By:

/s/ M. David Kornblatt

 

Name: M. David Kornblatt

 

Title: Vice President and Treasurer of each of the above named companies

 

 

 

 

TRIUMPH AEROSTRUCTURES, LLC

 

 

 

By:

/s/ Richard C. Ill

 

Name: Richard C. Ill

 

Title:  Chairman

 

 

 

VAC INDUSTRIES, INC.

 

VOUGHT COMMERCIAL AIRCRAFT COMPANY

 

CONTOUR AEROSPACE CORPORATION

 

 

 

By:

/s/ M. David Kornblatt

 

Name: M. David Kornblatt

 

Title:  Vice President and Treasurer

 

Triumph Group, Inc. Credit Agreement Signature Page

 

--------------------------------------------------------------------------------

 

 